Exhibit 10.1

EXECUTION VERSION

 

 

 

TERM LOAN AND SECURITY AGREEMENT

by and among

SAEXPLORATION HOLDINGS, INC.,

as Borrower,

THE GUARANTORS NAMED HEREIN,

as Guarantors,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

as Lenders

and

DELAWARE TRUST COMPANY,

as Collateral Agent and Administrative Agent

Dated as of June 29, 2016

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE  

1.

 

DEFINITIONS AND CONSTRUCTION.

     1     

1.1

 

Definitions, Code Terms, Accounting Terms and Construction

     1   

2.

 

LOANS AND TERMS OF PAYMENT.

     1     

2.1

 

Loan Advances.

     1     

2.2

 

Evidence of Advances; Notes

     1     

2.3

 

Borrowing Procedures.

     1     

2.4

 

Payments; Optional Prepayments.

     2     

2.5

 

Mandatory Prepayments.

     3     

2.6

 

Interest Rates: Rates, Payments, and Calculations.

     4     

2.7

 

Designated Account

     5     

2.8

 

Statements of Obligations

     5     

2.9

 

Maturity Termination Dates and Reduction of Commitments

     5     

2.10

 

Effect of Maturity

     6     

2.11

 

[Intentionally Omitted]

     6     

2.12

 

Fees

     6     

2.13

 

Payments by the Lenders to the Agent; Settlement

     6     

2.14

 

[Intentionally Omitted]

     7     

2.15

 

[Intentionally Omitted]

     7   

3.

 

SECURITY INTEREST.

     8     

3.1

 

Grant of Security Interest.

     8     

3.2

 

Borrower Remains Liable.

     8     

3.3

 

Assignment of Insurance.

     8     

3.4

 

Financing Statements.

     8     

3.5

 

[Intentionally Omitted]

     8   

4.

 

CONDITIONS.

     8     

4.1

 

Conditions Precedent to the Initial Advance.

     8     

4.2

 

Conditions Precedent to the Second Advance.

     8     

4.3

 

Conditions Precedent to any Subsequent Advance.

     9     

4.4

 

Conditions Precedent to all Advances.

     9   

5.

 

REPRESENTATIONS AND WARRANTIES.

     9   

6.

 

AFFIRMATIVE COVENANTS.

     9     

6.1

 

Financial Statements, Reports, Certificates.

     9     

6.2

 

Collateral Reporting

     9     

6.3

 

Existence

     9     

6.4

 

Maintenance of Properties

     10     

6.5

 

Taxes; Obligations.

     10     

6.6

 

Insurance

     10     

6.7

 

Inspections, Exams, Collateral Exams and Appraisals

     10     

6.8

 

Account Verification

     10     

6.9

 

Compliance with Laws

     11     

6.10

 

Environmental.

     11     

6.11

 

Disclosure Updates.

     11     

6.12

 

Collateral Covenants

     12     

6.13

 

Material Contracts

     15     

6.14

 

Location of Inventory, Equipment and Books

     15     

6.15

 

Further Assurances.

     16     

6.16

 

Revolving Credit Agreement, Existing Notes and New Senior Notes

     16     

6.17

 

Post-Closing Deliverables

     16   

7.

 

NEGATIVE COVENANTS.

     17     

7.1

 

Indebtedness.

     17     

7.2

 

Liens

     17     

7.3

 

Restrictions on Fundamental Changes.

     17     

7.4

 

Disposal of Assets

     18     

7.5

 

Change of Name

     18     

7.6

 

Nature of Business

     18   

 

i



--------------------------------------------------------------------------------

    7.7   Prepayments    18    

7.8

 

Amendments

     18     

7.9

 

Change of Control

     19     

7.10

 

Accounting Methods

     19     

7.11

 

Investments; Controlled Investments.

     19     

7.12

 

Transactions with Affiliates

     19     

7.13

 

Use of Proceeds

     19     

7.14

 

Limitation on Issuance of Stock

     20     

7.15

 

Consignments

     20     

7.16

 

Inventory and Equipment with Bailees

     20     

7.17

 

Other Payments and Distributions

     20     

7.18

 

Revolving Credit Documents, Existing Notes Documents and New Senior Notes
Documents

     20   

8.

 

[INTENTIONALLY OMITTED]

     20   

9.

 

EVENTS OF DEFAULT.

     20   

10.

 

RIGHTS AND REMEDIES.

     22     

10.1

 

Rights and Remedies.

     22     

10.2

 

Pledged Collateral.

     24     

10.3

 

Agent Appointed Attorney in Fact

     25     

10.4

 

Remedies Cumulative

     26     

10.5

 

Crediting of Payments and Proceeds

     26     

10.6

 

Marshaling

     26     

10.7

 

License

     26   

11.

 

WAIVERS; INDEMNIFICATION.

     27     

11.1

 

Demand; Protest; etc.

     27     

11.2

 

Agent’s Liability for Collateral

     27     

11.3

 

Indemnification

     27   

12.

 

NOTICES.

     28   

13.

 

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

     29   

14.

 

ASSIGNS; SUCCESSORS; REPLACEMENT OF LENDERS.

     29     

14.1

 

Binding Effect; Successors and Assigns

     29     

14.2

 

Assignments and Participations.

     30     

14.3

 

Replacement of Lender

     32   

15.

 

AMENDMENTS; WAIVERS.

     32     

15.1

 

Amendments and Waivers

     32     

15.2

 

No Waiver; Cumulative Remedies

     33   

16.

 

TAXES, YIELD PROTECTION AND ILLEGALITY.

     33     

16.1

 

Taxes

     33     

16.2

 

Increased Costs and Reduction of Return.

     36     

16.3

 

Certificates of Lenders

     36   

17.

 

THE ADMINISTRATIVE AGENT

     36     

17.1

 

Appointment

     36     

17.2

 

Nature of Duties

     37     

17.3

 

Rights, Exculpation, Etc.

     37     

17.4

 

Reliance

     39     

17.5

 

Indemnification

     39     

17.6

 

Agent Individually

     39     

17.7

 

Sub-agents

     39     

17.8

 

Successor Agent.

     39     

17.9

 

Delivery of Information

     40     

17.10

 

Collateral Matters

     40     

17.11

 

Agency for Perfection

     41     

17.12

 

Actions With Respect To Collateral

     41     

17.13

 

Filing of Proofs of Claim

     41   

18.

 

GUARANTY

     42     

18.1

 

Guarantors

     42     

18.2

 

Guaranty; Limitation of Liability

     42   

 

ii



--------------------------------------------------------------------------------

 

18.3

  

Guaranty Absolute

     42     

18.4

  

Waivers and Acknowledgments

     43     

18.5

  

Subrogation

     43     

18.6

  

Guaranty Supplements

     44     

18.7

  

Subordination

     44     

18.8

  

Continuing Guaranty; Assignments

     45   

19.

 

GENERAL PROVISIONS.

     45     

19.1

  

Effectiveness

     45     

19.2

  

Section Headings

     45     

19.3

  

Interpretation

     45     

19.4

  

Severability of Provisions

     45     

19.5

  

Debtor-Creditor Relationship

     45     

19.6

  

Counterparts; Electronic Execution

     45     

19.7

  

Revival and Reinstatement of Obligations

     45     

19.8

  

Confidentiality.

     45     

19.9

  

Expenses.

     47     

19.10

  

Setoff.

     47     

19.11

  

Release; Retention in Satisfaction; Etc.

     47     

19.12

  

Survival.

     48     

19.13

  

Patriot Act.

     48     

19.14

  

Integration.

     48     

19.15

  

Lender Instructions.

     48     

19.16

  

Original Issue Discount; Contingent Payment Debt Instrument

     48     

19.17

  

Intercreditor Agreement.

     49   

 

iii



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Schedule 1.1    Definitions Schedule 2.1    Commitments Schedule 2.12    Fees
Schedule 6.1    Financial Statement, Reports, Certificates Schedule 6.2    Other
Reporting Schedule 6.6    Schedule of Insurance Schedule 6.12(l)    Pledged Debt
Instruments Exhibit A    Form of Compliance Certificate Exhibit B    Conditions
Precedent Exhibit C    [Intentionally Omitted] Exhibit D    Representations and
Warranties Exhibit E    Information Certificate Exhibit F    Form of Guaranty
Supplement Exhibit G    Form of Borrowing Certificate Exhibit H    Form of
Assignment & Assumption Agreement Exhibit I    Post-Closing Deliverables
Schedule A-1    Collection Account Schedule A-2    Authorized Person Schedule
D-1    Designated Account Schedule P-1    Permitted Investments Schedule P-2   
Permitted Liens

 

iv



--------------------------------------------------------------------------------

TERM LOAN AND SECURITY AGREEMENT

THIS TERM LOAN AND SECURITY AGREEMENT (this “Agreement”), is entered into as of
this 29th day of June, 2016, by and among SAExploration Holdings, Inc., a
Delaware corporation (“Borrower”), SAExploration Inc., a Delaware corporation,
SAExploration Sub, Inc., a Delaware corporation, NES, LLC, an Alaska limited
liability company, and SAExploration Seismic Services (US), LLC, a Delaware
limited liability company (collectively, together with any Additional Guarantors
(as defined herein), the “Guarantors”), the lenders party hereto from time to
time (the “Lenders”) and Delaware Trust Company, in its capacities as
administrative agent (the “Administrative Agent”) and collateral agent hereunder
(the “Collateral Agent”, and together with the Administrative Agent,
collectively, the “Agent”).

WHEREAS, Borrower has requested that the Lenders provide it with a multiple draw
term loan facility in an aggregate principal amount not to exceed $30,000,000
(the “Credit Facility”). All of Borrower’s obligations under the Credit Facility
are to be guaranteed by the Guarantors. The Lenders are willing to extend such
credit to Borrower on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree, subject to the satisfaction of
the conditions set forth herein, as follows:

 

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions, Code Terms, Accounting Terms and Construction. Capitalized
terms used in this Agreement shall have the meanings specified therefor on
Schedule 1.1. Additionally, matters of (i) interpretation of terms defined in
the Code, (ii) interpretation of accounting terms and (iii) construction are set
forth in Schedule 1.1.

 

2. LOANS AND TERMS OF PAYMENT.

2.1 Loan Advances.

(a) Subject to the terms and conditions of this Agreement and in reliance upon
the representations and warranties of the Loan Parties contained herein, during
the term of this Agreement, each Lender, severally and not jointly, agrees to
make loans (each, an “Advance”) to Borrower during the Availability Period in an
aggregate principal amount not to exceed the amount of such Lender’s Commitment.
Each Lender’s Commitment shall (i) reduce on a dollar-for-dollar basis
immediately following any and each making of an Advance by it pursuant to this
Section 2.1(a) by the principal amount of such Advance and (ii) terminate
immediately and without further action on the Termination Date. Each Borrowing
shall be in an aggregate amount of not less than $5,000,000 or an integral
multiple of $1,000,000 in excess thereof (or the full remaining amount);
provided, that (x) the Initial Advance shall be in an amount not to exceed
$5,600,000 and (y) the Second Advance shall be in an amount not to exceed
$9,400,000.

(b) Amounts borrowed pursuant to this Section 2.1 that are repaid or prepaid may
not be reborrowed at any time during the term of this Agreement. The outstanding
principal amount of the Advances, together with interest accrued and unpaid
thereon, shall be due and payable on the Termination Date. The Lenders have no
obligation to make an Advance at any time following the occurrence and during
the continuance of a Default or an Event of Default.

2.2 Evidence of Advances; Notes. The Advances made by each Lender with a
Commitment is evidenced by this Agreement and, if requested by such Lender,
Borrower shall promptly execute and deliver to such Lender a Note payable to
such Lender and its registered assigns in a principal amount equal to the
Commitment of such Lender and its registered assigns.

2.3 Borrowing Procedures.

(a) Procedure for Borrowing.

(i) Each Borrowing shall be made by a written request, in the form of the
Borrowing Certificate, by an Authorized Person delivered to the Agent. Such
written request must be received by the Agent no later than 9:00 a.m. (New York
City Time) at least three (3) Business Days (or four (4) Business Days if the
Borrowing request is received after 1:00 p.m. New York City time) prior to the
date that is the requested Funding Date



--------------------------------------------------------------------------------

specifying (i) the amount of such Borrowing, (ii) the requested Funding Date,
which shall be a Business Day and (iii) with respect to the Initial Advance,
that the conditions set forth in Sections 4.1 and 4.4 shall have been satisfied,
with respect to the Second Advance, that the conditions set forth in Sections
4.2 and 4.4 shall have been satisfied and with respect to any Subsequent
Advance, that the conditions set forth in Sections 4.3 and 4.4 shall have been
satisfied, in each case, as of the Funding Date; provided, that the written
Borrowing request for the Initial Advance may be received by the Agent no later
than 9:00 a.m. (New York City time) on the Closing Date.

(ii) Promptly following receipt of a Borrowing request in accordance with
Section 2.3(a)(i) (other than a Borrowing request for the Initial Advance), the
Administrative Agent shall forthwith advise each Lender of the details thereof.

(b) Making of Loans. Each Lender shall make each Advance to be made by it
hereunder on the proposed Funding Date by wire transfer of immediately available
funds to such account as the Agent may designate not later than 12:00 p.m. (New
York City time), on the Funding Date and the Agent shall promptly credit and/or
remit the amounts so received to the Designated Account or, if a Borrowing shall
not occur on such date because any condition precedent herein specified shall
not have been met or waived by the Required Lenders, return the amounts so
received to the respective Lenders; provided, that, the Agent shall only be
required to advance funds to Borrower with respect to an Advance to the extent
that the Agent shall have received such funds from the Lenders. Notwithstanding
anything to the contrary herein, no Lender shall be obligated to make any
Advance if one (1) or more of the applicable conditions precedent set forth in
Section 4 will not be satisfied on the requested Funding Date for the applicable
Borrowing unless such condition has been waived by the Required Lenders.

(c) [Intentionally Omitted]

(d) Protective Advances. Each Lender, acting through the Agent, may make an
Advance for any reason at any time in its Permitted Discretion, without
Borrower’s compliance with any of the conditions of this Agreement, and
(i) disburse the proceeds directly to third Persons in order to protect the
Agent’s interest in the Collateral or to perform any obligation of Borrower
under this Agreement or otherwise to enhance the likelihood of repayment of the
Obligations, or (ii) apply the proceeds to outstanding Obligations then due and
payable (such Advance, a “Protective Advance”).

(e) [Intentionally Omitted]

2.4 Payments; Optional Prepayments.

(a) Payments by Borrower. Except as otherwise expressly provided herein, all
payments by Borrower shall be made by means as directed by the Agent for the
account of each Lender from time to time.

(b) Optional Prepayments Generally. Borrower may at any time upon written notice
by Borrower to the Agent, not later than 12:00 p.m. (New York City time) three
Business Days prior to the day of prepayment (which notice shall specify the
amount and date of the prepayment), prepay the Advances in whole or in part in
an amount greater than or equal to $1,000,000 (or the full remaining amount), in
each instance, without penalty or premium. Any partial prepayments of Advances
shall be applied as directed by Borrower.

(c) Notices. The notice of any prepayment pursuant to clause (b) above shall not
thereafter be revocable by Borrower and the Agent will promptly notify each
Lender thereof and of such Lender’s Commitment Percentage of such prepayment;
provided, however, that a notice of prepayment delivered by Borrower in
connection with a prepayment of the Obligations in full may state that such
prepayment is conditioned upon the effectiveness of other credit facilities, the
proceeds of which shall be used to repay the Obligations in full in cash, in
which case such notice may be revoked by Borrower (by written notice provided to
the Agent on or prior to the specified effective date thereof) if such condition
is not satisfied. The payment amount specified in such notice shall be due and
payable on the date specified therein (except as provided in the foregoing
proviso).

(d) Application of Payments.

(i) Payments Prior to Event of Default. At all times during which an Event of
Default is not continuing, all amounts paid by Borrower to the Lenders in
respect of the Obligations (other than payments specifically earmarked by
Borrower under Section 2.4(b) for application to certain principal, interest,
fees or expenses hereunder), shall be applied in the following order of
priority:

FIRST, to the payment of fees and reasonable documented out-of-pocket costs and
expenses (including reasonable documented out-of-pocket attorneys’ fees) of the
Agent then due and payable hereunder or under any other Loan Documents;

 

2



--------------------------------------------------------------------------------

SECOND, pro rata, to the payment of reasonable documented out-of-pocket costs
and expenses (including reasonable documented out-of-pocket attorneys’ fees) of
the Secured Parties in connection with the enforcement of the rights of the
Lenders and/or the Agent under the Loan Documents;

THIRD, pro rata to the payment of any fees then due and payable to the Secured
Parties hereunder or under any other Loan Documents;

FOURTH, pro rata to the payment of all Obligations consisting of accrued unpaid
interest then due and payable to the Lenders hereunder;

FIFTH, pro rata, to the payment of principal then due and payable on the
Obligations; and

SIXTH, pro rata, to the payment of all other Obligations not otherwise referred
to in this Section 2.4(d)(i) then due and payable.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (ii) each of the Secured Parties entitled to payment
shall receive an amount equal to its pro rata share of amounts available to be
applied pursuant to clauses second, third, fourth, fifth and sixth above.

(ii) Payments Subsequent to Event of Default. Notwithstanding anything in this
Agreement or any other Loan Document which may be construed to the contrary,
subsequent to the occurrence and during the continuance of an Event of Default,
payments and prepayments with respect to the Obligations (from realization on
Collateral or otherwise) shall be applied as provided in Section 2.4(d)(i) or
with respect to any amounts remaining after the application of such payments and
prepayments as set forth in clause FIRST of Section 2.4(d)(i), as otherwise
determined by the Required Lenders in their sole discretion; provided that, upon
satisfaction in full of all Obligations, such amount shall be paid to Borrower
or such other Person entitled thereto under applicable law. Borrower and each
other Loan Party hereby irrevocably waives the right to direct the application
during the continuance of an Event of Default of any and all payments in respect
of any Obligation and any Proceeds of Collateral.

2.5 Mandatory Prepayments.

(a) Scheduled Principal Payments. Subject to Section 2.9, the principal amount
of the Advances, together with all interest and fees due thereon, shall be paid
in full in cash on January 2, 2018 (the “Maturity Date”).

(b) [Intentionally Omitted]

(c) Asset Dispositions; Events of Loss. Subject to the Intercreditor Agreement
and Section 2.5(g)(ii), if a Loan Party or any Subsidiary of a Loan Party shall
at any time or from time to time:

(i) make a Disposition; or

(ii) suffer an Event of Loss;

and the aggregate amount of the Net Proceeds received by the Loan Parties in
connection with such Disposition or Event of Loss and all other Dispositions and
Events of Loss occurring during such fiscal year exceeds $250,000, then
(A) Borrower shall promptly notify the Agent of such Disposition or Event of
Loss (including the amount of the estimated Net Proceeds to be received by a
Loan Party and/or such Subsidiary in respect thereof) and (B) promptly following
receipt by a Loan Party and/or such Subsidiary of the Net Proceeds of such
Disposition or Event of Loss, Borrower shall deliver, or cause to be delivered,
an amount equal to such excess Net Proceeds to the Agent for distribution to the
Lenders as a prepayment of the Advances, which prepayment shall be applied in
accordance with Section 2.5(g) hereof. Notwithstanding the foregoing and
provided no Event of Default has occurred and is continuing, such prepayment
shall not be required to the extent a Loan Party or such Subsidiary reinvests
such excess Net Proceeds

 

3



--------------------------------------------------------------------------------

of such Disposition or Event of Loss in capital assets then used or usable in
the business of Borrower or such Subsidiary or to repair or replace the property
subject to such Event of Loss, within one hundred eighty (180) days after the
date of such Disposition or Event of Loss.

(d) [Intentionally Omitted]

(e) Alaska Tax Credits. Subject to the Intercreditor Agreement and
Section 2.5(g)(ii), within five (5) Business Days after receipt by any Loan
Party or any Subsidiary of any Loan Party of any payment or monetization with
respect to the Alaska Tax Credits in excess of $15,000,000, Borrower shall
deliver, or cause to be delivered, to the Agent an amount equal to such payment
or monetization for application to the Advances in accordance with
Section 2.5(g).

(f) [Intentionally Omitted]

(g) Application of Prepayments.

(i) Any prepayments pursuant to Section 2.5(c) or Section 2.5(e) shall be
applied to prepay the Obligations in accordance with Section 2.4(d).

(ii) Notwithstanding anything to the contrary, unless otherwise provided in the
Revolving Credit Agreement or the Intercreditor Agreement, (A) it is understood
and agreed that any mandatory prepayment obligations under this Agreement will
be reduced dollar-for-dollar with the proceeds that have been applied to prepay
and permanently reduce the Revolving Obligations (and related commitments) under
the Revolving Credit Agreement, and the Lenders shall be permitted to receive
any such prepayments pursuant to this Section 2.5 to the extent the same is
declined or waived under the Revolving Credit Agreement and (B) any of the
Lenders hereunder shall be permitted to waive all or any portion of any such
prepayments under this Section 2.5.

(h) No Implied Consent. Provisions contained in this Section 2.5 for the
application of proceeds of certain transactions shall not be deemed to
constitute consent of the Lenders to transactions that are not otherwise
permitted by the terms hereof or the other Loan Documents.

2.6 Interest Rates: Rates, Payments, and Calculations.

(a) Interest Rates. Subject to Sections 2.6(b) and 2.6(d), each Advance shall
bear interest on the outstanding principal amount thereof at a rate per annum
equal to the Interest Rate.

(b) Default Rate. Upon the occurrence and during the continuation of an Event of
Default and at any time following the Termination Date, at the reasonable
discretion of the Required Lenders and upon written notice by the Required
Lenders to the Agent, the principal amount of all Obligations shall bear
interest at a per annum rate equal to 2 percentage points above the per annum
rate otherwise applicable hereunder (the “Default Rate”). For avoidance of
doubt, the Default Rate shall commence on the date of the occurrence of an Event
of Default irrespective of the date of reporting or declaration of such Event of
Default. All such interest shall be payable in cash on demand of the Agent or
the Required Lenders.

(c) Payment. Except as otherwise provided under Sections 2.5 and 2.6(b),
interest on each Advance shall be paid in arrears not later than 1:00 p.m. (New
York City time) on the last Business Day of each calendar month. All payments
received by the Agent after 1:00 p.m. (New York City time) shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. Interest shall also be paid with respect to any
payment or prepayment of Advances on the date so paid. If the Agent pays an
amount to a Lender under this Agreement in the belief or expectation that a
related payment has been or will be received by the Agent from Borrower and such
related payment is not received by the Agent, then the Agent will be entitled to
recover such amount from such Lender on demand without setoff, counterclaim or
deduction of any kind. If any payment to be made by Borrower hereunder shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected on
computing interest or fees, as the case may be.

(d) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year, in each case, for the actual number
of days elapsed in the period during which the interest or fees accrue.

 

4



--------------------------------------------------------------------------------

(e) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower, the Agent and the Lenders, in executing and delivering
this Agreement, intend legally to agree upon the rate or rates of interest and
manner of payment stated within it; provided, however, that, anything contained
herein to the contrary notwithstanding, if said rate or rates of interest or
manner of payment exceeds the maximum allowable under applicable law, then, as
of the date of this Agreement, Borrower is and shall be liable only for the
payment of such maximum amount as is allowed by law, and payment received from
Borrower in excess of such legal maximum, whenever received, shall be applied to
reduce the principal balance of the Obligations to the extent of such excess.

2.7 Designated Account. Borrower agrees to establish and maintain one or more
Designated Accounts, each in the name of Borrower, for the purpose of receiving
the proceeds of the Advances requested by Borrower and made by the Lenders
hereunder. Unless otherwise agreed by the Agent and Borrower, any Advance
requested by Borrower and made by the Lenders hereunder shall be paid by the
Agent to the applicable Designated Account.

2.8 Statements of Obligations.

(a) The Agent, on behalf of the Lenders, shall record on its books and records
the amount of each Advance made, the interest rate applicable, all payments of
principal and interest thereon and the principal balance thereof from time to
time outstanding. The Agent shall deliver to Borrower on a monthly basis a loan
statement setting forth the amount of the principal balance of the Advances and
the interest payment due on the next interest payment date. Such record and such
loan statement shall, absent manifest error, be conclusive evidence of the
amount of the Advances made by the Lenders to Borrower and the interest and
payments thereon unless, within 30 calendar days after Borrower’s request to
inspect such record or Borrower’s receipt of a loan statement, as applicable,
Borrower shall deliver to the Agent written objection thereto describing the
error or errors contained in such record or loan statement, as applicable. Any
failure to so record or any error in doing so, or any failure to deliver such
loan statement shall not, however, limit or otherwise affect the obligation on
Borrower hereunder (or under any Note) to pay any amount owing with respect to
the Advances or provide the basis for any claim against the Agent.

(b) The Agent, acting as a non-fiduciary agent of Borrower solely with respect
to the actions described in this Section 2.8(b), shall establish and maintain at
its address referred to in Section 12 (or at such other U.S. address as the
Agent may notify Borrower) (A) a record of ownership (the “Register”) in which
the Agent agrees to register by book entry the interests (including any rights
to receive payment hereunder) of each Lender in the Advances, each of their
obligations under this Agreement to participate in each Advance, and any
assignment of any such interest, obligation or right and (B) accounts in the
Register in which it shall record (1) the names and addresses of the Lenders
(and each change thereto pursuant to Section 14), (2) the Commitments of each
Lender, (3) the amount of each Advance and each funding of any participation
described in clause (A) above, (4) the amount of any principal amounts of (and
stated interest on) each Advance owing to each Lender pursuant to the terms
hereof from time to time, and (5) any other payment received by the Agent from
Borrower and its application to the Obligations. The entries in the Register
shall be conclusive absent manifest error.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Advances (including any Notes evidencing such Advances) are registered
obligations, the right, title and interest of the Lenders and their assignees in
and to such Advances shall be transferable only upon notation of such transfer
in the Register and no assignment thereof shall be effective until recorded
therein. This Section 2.8 and Section 14 shall be construed so that the Advances
are at all times maintained in “registered form” within the meaning of Sections
163(f), 871(h)(2) and 881(c)(2) of the Code.

(d) The Loan Parties, the Agent and Lenders shall treat each Person whose name
is recorded in the Register pursuant to this Section 2.8 as a Lender for all
purposes of this Agreement. Information contained in the Register with respect
to any Lender shall be available for access by Borrower, the Agent or such
Lender during normal business hours and from time to time upon at least one
Business Day’s prior notice. No Lender shall, in such capacity, have access to
or be otherwise permitted to review any information in the Register other than
information with respect to such Lender unless otherwise agreed by the Agent or
Borrower.

2.9 Maturity Termination Dates and Reduction of Commitments.

(a) The Commitments and the Secured Parties’ obligations under this Agreement
shall continue in full force and effect for a term ending on the earliest of
(i) the Maturity Date or (ii) the date Borrower

 

5



--------------------------------------------------------------------------------

terminates the Credit Facility, or (iii) the date the Credit Facility terminates
pursuant to Section 10.1 following an Event of Default (the earliest of these
dates, the “Termination Date”). Borrower promises to pay the Obligations
(including principal, interest, fees, costs, and expenses, including Expenses)
in full in cash on the Termination Date.

(b) At its option, Borrower may at any time terminate, or from time to time
permanently reduce, the unfunded Commitments on a pro rata basis; provided, that
each reduction of the Commitments shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $1,000,000.

(c) Borrower shall notify the Administrative Agent in writing of any election to
terminate or reduce the Commitment under Section 2.9(b) at least three
(3) Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall notify the Lenders in
writing of the contents thereof. Each notice delivered by Borrower pursuant to
this Section 2.9(c) shall be irrevocable, provided, however, that
notwithstanding the foregoing, such notice may be revoked upon written notice to
the Administrative Agent, if the election to terminate or reduce the Commitments
pursuant to this Section 2.9 was conditioned on a refinancing and such
refinancing is not consummated and such written notice of revocation so states.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

2.10 Effect of Maturity. On the Termination Date, all obligations of the Lenders
to provide Advances and any other additional credit hereunder shall
automatically be terminated and all of the Obligations shall immediately become
due and payable without notice or demand and Borrower shall immediately repay
all of the Obligations in cash in full. No termination of the obligations of the
Lenders (other than cash payment in full of the Obligations (other than
unasserted contingent indemnification obligations) and termination of the
Commitments and any other obligation of the Lenders to provide additional credit
hereunder) shall relieve or discharge any Loan Party of its duties, obligations,
or covenants hereunder or under any other Loan Document and the Agent’s Liens in
the Collateral shall continue to secure the Obligations and shall remain in
effect until all Obligations (other than unasserted contingent indemnification
obligations) have been paid in full in cash and the Lenders’ obligations to
provide additional credit hereunder shall have been terminated. Provided that
the Agent has not received prior written notice that there is a suit, action,
proceeding or claim pending or threatened against an Indemnified Person under
this Agreement with respect to any Indemnified Liabilities, the Agent shall, at
the Loan Parties’ expense, release or terminate any filings or other agreements
that perfect the Agent’s Liens in the Collateral, upon the Agent’s receipt of
each of the following, in form and content satisfactory to the Agent and the
Required Lenders: (i) cash payment in full of all Obligations (other than
unasserted contingent indemnification obligations), (ii) evidence that any
obligation of the Lenders to make Advances to Borrower or provide any further
credit to Borrower has been terminated, (iii) a general release of all claims
against the Secured Parties and their respective Affiliates, Agent-Related
Parties, and Lender-Related Parties by Borrower and each Loan Party relating to
the Secured Parties’ performance and obligations under the Loan Documents, and
(iv) an agreement by Borrower and each Guarantor to indemnify the Secured
Parties and their respective Affiliates, Agent-Related Parties, and
Lender-Related Parties for any payments received by the Secured Parties or their
Affiliates that are applied to the Obligations as a final payoff that may
subsequently be returned or otherwise not paid for any reason. The Agent shall
have no duty to investigate whether there is any suit, action, proceeding or
claim pending or threatened against an Indemnified Person under this Agreement
with respect to any Indemnified Liabilities, and shall be fully protected and
shall have no liability to any Indemnified Person or any other Person for
releasing or terminating any filings or other agreements that perfect the
Agent’s Liens in the Collateral in accordance with this Section 2.10.

2.11 [Intentionally Omitted].

2.12 Fees. Borrower shall pay (i) to Lenders the fees set forth on Schedule 2.12
attached hereto and (ii) to the Agent the fees payable in the amounts and at
times separately agreed upon in writing between Borrower and the Agent. Such
fees shall be fully earned and irrevocable when paid and shall not be refundable
for any reason whatsoever.

2.13 Payments by the Lenders to the Agent; Settlement.

(a) On a monthly basis or more frequently at the Agent’s election, the Agent
shall notify each Lender by telephone, email or fax of the amount of such
Lender’s Commitment Percentage of the principal balance of the Advances and the
interest payment due on the next interest payment date. Except as otherwise
provided in Section 2.13(d)(iv) and provided that Borrower has provided the
Agent with prior written notice of such payment as required by Sections 2.4 and
2.5, in the case of any payment of principal received by the Agent from Borrower
in respect of any Advance prior to 12:00 p.m. (New York City time) on any
Business Day, the Agent shall pay to each applicable Lender such Lender’s
Commitment Percentage of such payment on such Business Day, and, in the case of

 

6



--------------------------------------------------------------------------------

any payment of principal received by the Agent from Borrower in respect of any
Advance later than 12:00 p.m. (New York City time) on any Business Day, the
Agent shall pay to each applicable Lender such Lender’s Commitment Percentage of
such payment on the next Business Day.

(b) [Intentionally Omitted].

(c) [Intentionally Omitted].

(d) Non-Funding Lenders. Nothing in this Section 2.13(d) or elsewhere in this
Agreement or the other Loan Documents, including the remaining provisions of
Section 2.13, shall be deemed to require the Agent to advance funds on behalf of
any Lender or to relieve any Lender from its obligation to fulfill its
Commitments hereunder or to prejudice any rights that the Agent, any Lender or
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

(i) Responsibility. The failure of any Non-Funding Lender to fund any Advance
hereunder on the date specified herein shall not relieve any other Lender of its
obligations to make such Advance and neither the Agent nor, other than as
expressly set forth herein, any other Lender shall be responsible for the
failure of any Non-Funding Lender to make any Advance hereunder.

(ii) [Intentionally Omitted].

(iii) Voting Rights. Notwithstanding anything set forth herein to the contrary,
a Non-Funding Lender shall not have any voting or consent rights under or with
respect to any Loan Document or constitute a “Lender” (or be, or have its
Advances and Commitments, included in the determination of “Required Lenders” or
“Lenders directly affected” pursuant to Section 15) for any voting or consent
rights under or with respect to any Loan Document, provided, that (A) the
Commitment of a Non-Funding Lender may not be increased, extended or reinstated,
(B) the principal of a Non-Funding Lender’s Advances may not be reduced or
forgiven, and (C) the interest rate applicable to Obligations owing to a
Non-Funding Lender may not be reduced, in each case, without the consent of such
Non-Funding Lender. Moreover, for the purposes of determining Required Lenders,
the Advances and Commitments held by Non-Funding Lenders shall be excluded from
the total Advances and Commitments outstanding.

(iv) Borrower Payments to a Non-Funding Lender. The Agent shall be authorized to
use all portions of any payments received by the Agent for the benefit of any
Non-Funding Lender pursuant to this Agreement to pay in full the Aggregate
Excess Funding Amount to the appropriate Secured Parties thereof (or Borrower).
The Agent shall be entitled to hold as cash collateral in a non-interest bearing
account up to an amount equal to such Non-Funding Lender’s pro rata share, until
the Obligations (other than contingent indemnification Obligations to the extent
no claim giving rise thereto has been asserted) are paid in full in cash and all
Commitments have been terminated. Upon any such unfunded obligations owing by a
Non-Funding Lender becoming due and payable, the Agent shall be authorized to
use such cash collateral to make such payment on behalf of such Non-Funding
Lender. In the event that the Agent is holding cash collateral of a Non-Funding
Lender that cures pursuant to clause (v) below or ceases to be a Non-Funding
Lender pursuant to the definition of Non-Funding Lender, the Agent shall return
the unused portion of such cash collateral to such Lender. The “Aggregate Excess
Funding Amount” of a Non-Funding Lender shall be the aggregate amount of all
unfunded or unpaid obligations owing by such Lender to the Agent and other
Lenders under the Loan Documents.

(v) Cure. A Lender may cure its status as a Non-Funding Lender under clause
(a) of the definition of Non-Funding Lender if such Lender (A) fully pays to the
Agent, on behalf of the applicable Secured Parties, the Aggregate Excess Funding
Amount, plus all interest due thereon and (B) timely makes the next
reimbursement required to be made by such Lender. Any such cure shall not
relieve any Lender from liability for breaching its contractual obligations
hereunder.

(e) Procedures. The Agent is hereby authorized by each Loan Party and each other
Secured Party to establish procedures (and to amend such procedures from time to
time) to facilitate administration and servicing of the Advances and other
matters incidental thereto. Without limiting the generality of the foregoing,
the Agent is hereby authorized to establish procedures to make available or
deliver, or to accept, notices, documents and similar items on, by posting to or
submitting and/or completion, on Debtdomain or Intralinks systems.

2.14 [Intentionally Omitted]

2.15 [Intentionally Omitted]

 

7



--------------------------------------------------------------------------------

3. SECURITY INTEREST.

3.1 Grant of Security Interest. Borrower and each Loan Party hereby
unconditionally grants, assigns, and pledges to the Agent for the benefit of the
Secured Parties, to secure payment and performance of the Obligations, a
continuing security interest (hereinafter referred to as the “Security
Interest”) in all of such Borrower’s and Loan Party’s right, title, and interest
in and to the Collateral, as security for the payment and performance of all
Obligations. Borrower and each Loan Party shall also grant the Agent a Lien and
security interest in all Commercial Tort Claims that it may have against any
Person. The Security Interest created hereby secures the payment and performance
of the Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Agreement secures the payment of all
amounts which constitute part of the Obligations and would be owed by Borrower
or any other Loan Party to the Secured Parties, but for the fact that they are
unenforceable or not allowable (in whole or in part) as a claim in an Insolvency
Proceeding involving Borrower or any other Loan Party due to the existence of
such Insolvency Proceeding.

3.2 Borrower Remains Liable. Anything herein to the contrary notwithstanding,
(a) Borrower and each other Loan Party shall remain liable under the contracts
and agreements included in the Collateral to perform all of the duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by the Secured Parties of any of the rights hereunder
shall not release Borrower or any other Loan Party from any of its duties or
obligations under such contracts and agreements included in the Collateral, and
(c) the Secured Parties shall not have any obligation or liability under such
contracts and agreements included in the Collateral by reason of this Agreement,
nor shall the Secured Parties be obligated to perform any of the obligations or
duties of Borrower or any other Loan Party thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.

3.3 Assignment of Insurance. As additional security for the Obligations,
Borrower and each other Loan Party hereby assigns to the Agent for the benefit
of the Secured Parties all rights of Borrower and such Loan Party under every
policy of insurance covering the Collateral and all other assets and property of
Borrower and each other Loan Party (including, without limitation business
interruption insurance and proceeds thereof) and all business records and other
documents relating to it subject to the Intercreditor Agreement and
Section 2.5(c) hereof, and all monies (including proceeds and refunds) that may
be payable under any policy, and Borrower and (subject to the Intercreditor
Agreement) each other Loan Party hereby directs the issuer of each policy to pay
all such monies directly and solely to the Agent for the benefit of the Secured
Parties. At any time, whether or not a Default or Event of Default shall have
occurred, (subject to the Intercreditor Agreement) the Agent may (but shall not
be obligated to), in the Agent’s or Borrower’s or any other Loan Party’s name,
execute and deliver proofs of claim, receive payment of proceeds and endorse
checks and other instruments representing payment of the policy of insurance,
and adjust, litigate, compromise or release claims against the issuer of any
policy. Any monies received under any insurance policy assigned to the Agent,
other than liability insurance policies, or received as payment of any award or
compensation for condemnation or taking by eminent domain, (subject to the
Intercreditor Agreement) shall be paid to the Agent and, as determined by the
Required Lenders in their Permitted Discretion, may be applied to prepayment of
the Obligations or disbursed to Borrower under the terms set forth in
Section 2.5(c) hereof.

3.4 Financing Statements. Borrower and each other Loan Party authorizes the
Agent to file, at the expense of the Loan Parties, financing statements
describing Collateral to perfect the Agent’s Security Interest in the
Collateral, and the Agent may describe the Collateral as “all personal property”
or “all assets” or describe specific items of Collateral including without
limitation any Commercial Tort Claims. All, if any, financing statements filed
before the date of this Agreement to perfect the Security Interest were
authorized by Borrower and each other Loan Party and are hereby ratified.

3.5 [Intentionally Omitted]

 

4. CONDITIONS.

4.1 Conditions Precedent to the Initial Advance. The obligation of the Lenders
to make the Initial Advance provided for hereunder is subject to the
fulfillment, to the satisfaction of the Agent and the Required Lenders, of each
of the applicable conditions precedent set forth on Exhibit B.

4.2 Conditions Precedent to the Second Advance. The obligation of the Lenders to
make the Second Advance provided for hereunder is subject to the fulfillment, to
the satisfaction of the Agent and the Required Lenders, of each of the
applicable conditions precedent set forth on Exhibit B.

 

8



--------------------------------------------------------------------------------

4.3 Conditions Precedent to any Subsequent Advance. The obligation of the
Lenders to make any Subsequent Advance provided for hereunder is subject to the
fulfillment, to the satisfaction of the Agent and the Required Lenders, of each
of the applicable conditions precedent set forth on Exhibit B.

4.4 Conditions Precedent to all Advances. The obligations of the Lenders to make
any Advances hereunder (or to extend any other credit hereunder) at any time
shall be subject to the following additional conditions precedent:

(a) the representations and warranties of Borrower and each other Loan Party or
its Subsidiaries contained in this Agreement or in the other Loan Documents
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date of such Advance, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall continue to be
true and correct as of such earlier date); and

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof.

Any request for an Advance shall be deemed to be a representation by Borrower
and each other Loan Party that the statements set forth in this Section 4.4 are
correct as of the time of such request.

 

5. REPRESENTATIONS AND WARRANTIES.

In order to induce the Agent and the Lenders to enter into this Agreement,
Borrower, and each other Loan Party makes the representations and warranties to
the Agent and the Lenders set forth on Exhibit D. Each of such representations
and warranties shall be true, correct, and complete, in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), as of the Closing Date, and shall be true,
correct, and complete, in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof), as of the
date of the making of each Advance, as though made on and as of the date of such
Advance (except to the extent that such representations and warranties relate
solely to an earlier date in which case such representations and warranties
shall continue to be true and correct as of such earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement.

 

6. AFFIRMATIVE COVENANTS.

Borrower and each other Loan Party covenants and agrees that, until termination
of all of the Commitments of each Lender hereunder and payment in full of the
Obligations (other than unasserted contingent indemnification obligations),
Borrower and each other Loan Party shall and shall cause their respective
Subsidiaries to comply with each of the following:

6.1 Financial Statements, Reports, Certificates. Deliver to Agent copies of each
of the financial statements, reports, Projections and other items set forth on
Schedule 6.1 no later than the times specified therein. In addition, Borrower
agrees that no Loan Party or Domestic Subsidiary of Borrower will have a fiscal
year different from that of Borrower. Borrower agrees to maintain a system of
accounting that enables Borrower to produce financial statements in accordance
with GAAP. Each Loan Party shall also (a) keep a reporting system that shows all
additions, sales, claims, returns, and allowances with respect to the sales of
such Loan Party and its Subsidiaries, and (b) maintain its billing
systems/practices substantially as in effect as of the Closing Date and shall
only make material modifications following prior notice to the Agent.

6.2 Collateral Reporting. Provide the Agent with each of the reports set forth
on Schedule 6.2 at the times specified therein.

6.3 Existence. Except as otherwise permitted under Section 7.3 or Section 7.4,
each Loan Party and any Domestic Subsidiary shall at all times maintain and
preserve in full force and effect (a) its existence (including being in good
standing in its jurisdiction of organization) and (b) all rights and franchises,
contracts, licenses and permits material to its business; provided, however,
that no Loan Party nor any of its Subsidiaries shall be required to preserve any
such right or franchise, licenses, contracts, or permits if such Person’s Board
of Directors shall determine that the preservation thereof is no longer
desirable in the conduct of the business of such Person, and that the loss
thereof is not disadvantageous in any material respect to such Person or to the
Agent or the Lenders; provided that Borrower delivers at least ten (10) days
prior written notice to the Agent of the election of such Loan Party or such
Subsidiary not to preserve any such right or franchise, contract, license or
permit.

 

9



--------------------------------------------------------------------------------

6.4 Maintenance of Properties. Maintain and preserve all of its assets that are
necessary or useful in the proper conduct of its business in good working order
and condition, ordinary wear, tear and casualty excepted and Permitted
Dispositions excepted (and except where the failure to so maintain and preserve
such assets could not reasonably be expected to result in a Material Adverse
Change), and comply with the material provisions of all material leases and
licenses to which it is a party as lessee or licensee, so as to prevent the loss
or forfeiture thereof, unless such provisions are the subject of a Permitted
Protest.

6.5 Taxes; Obligations.

Borrower shall and shall cause each Loan Party or its Subsidiaries to (i) timely
file all federal and state income tax returns and other material tax returns
required to be filed or otherwise supplied to a Governmental Authority with
respect to taxes, and (ii) pay and discharge (y) all material Taxes imposed,
levied, or assessed against any Loan Party or its Subsidiaries, or any of their
respective assets or in respect of any of its income, businesses, or franchises
to be paid in full, before delinquency or the expiration of any extension
period, and (z) all material claims (including claims for labor, services,
materials and supplies) for sums that have become due and payable and that by
law have or may become a Lien upon any of their properties or assets which, in
each case, could be a liability of or be imposed on Borrower or any of its
Subsidiaries); provided no such Tax, claim or obligation need to be paid if it
could not reasonably be expected to result in a Material Adverse Change or the
validity of such claim, Tax or obligation is the subject of a Permitted Protest
and so long as, in the case of a claim, Tax or obligation that has or may become
a Lien against any of the Collateral, such Permitted Protest conclusively
operates to stay the sale of any portion of the Collateral to satisfy such
assessment or Tax.

6.6 Insurance. At the Loan Parties’ expense, maintain insurance with respect to
the assets of each Loan Party and each of its Subsidiaries wherever located,
covering liabilities, losses or damages as are customarily insured against by
other Persons engaged in the same or similar businesses, including, without
limitation, the insurance coverage set forth in Schedule 6.6. All such policies
of insurance shall be with financially sound and reputable insurance companies
acceptable to the Required Lenders and in such amounts as is carried generally
in accordance with sound business practice by companies in similar businesses
similarly situated and located and in any event in amount, adequacy and scope
reasonably satisfactory to the Required Lenders. All property insurance policies
covering the Collateral are to be made payable to the Agent for the benefit of
the Secured Parties (subject to the Intercreditor Agreement), as its interests
may appear, in case of loss, pursuant to a lender loss payable endorsement
acceptable to the Agent and are to contain such other provisions as the Agent
may reasonably require to fully protect the Secured Parties’ interest in the
Collateral and to any payments to be made under such policies. Such evidence of
property and general liability insurance shall be delivered to the Agent, with
the lender loss payable endorsements (but only in respect of Collateral) and
additional insured endorsements (with respect to general liability coverage) in
favor of the Agent (subject to the Intercreditor Agreement) and shall provide
for not less than 30 days (10 days in the case of non-payment) prior written
notice to the Agent of the exercise of any right of cancellation. If Borrower
fails to maintain such insurance, the Agent may, but shall not be obligated to,
arrange for such insurance, but at the Loan Parties’ expense and without any
responsibility on the Agent’s part for obtaining the insurance, the solvency of
the insurance companies, the adequacy of the coverage, or the collection of
claims. Borrower shall give the Agent prompt notice of any loss exceeding
$250,000 covered by its casualty or business interruption insurance. Upon the
occurrence and during the continuance of an Event of Default, (subject to the
Intercreditor Agreement) the Agent shall have the sole right to file claims
under any property and general liability insurance policies in respect of the
Collateral, to receive and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.

6.7 Inspections, Exams, Collateral Exams and Appraisals. At the Loan Parties’
expense, permit the Agent and each of the Agent’s duly authorized
representatives to visit any of its properties, or cause any other Person to
allow the Agent to visit any such Person’s property on which any Collateral is
located, and inspect any of any Loan Party’s assets or Books and Records, to
conduct inspections, exams and appraisals of the Collateral, to examine and make
copies of its Books and Records, and to discuss its affairs, finances, and
accounts with, and to be advised as to the same by, its officers and employees
at such reasonable times and intervals as the Required Lenders may designate
and, so long as no Default or Event of Default exists, with reasonable prior
notice to Borrower.

6.8 Account Verification. Permit the Agent, in the Agent’s name or in the name
of a nominee of the Agent, to verify the validity, amount or any other matter
relating to any Account, by mail, telephone, facsimile transmission or
otherwise. Further, (subject to the Intercreditor Agreement) at the request of
the Agent, each Loan Party shall send requests for verification of Accounts or
send notices of assignment of Accounts to Account Debtors and other obligors.

 

10



--------------------------------------------------------------------------------

6.9 Compliance with Laws. Comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, other than laws,
rules, regulations, and orders the non-compliance with which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Change, subject to Loan Parties’ right to engage in a Permitted Protest;
provided, however, that this Section 6.9 shall not apply to laws related to
Taxes, which are the subject of Section 6.5.

6.10 Environmental.

(a) Keep any property either owned or operated by Borrower or any other Loan
Party free of any Environmental Liens or post bonds or other financial
assurances satisfactory to the Required Lenders and in an amount sufficient to
satisfy the obligations or liability evidenced by such Environmental Liens,
subject to Loan Parties’ right to engage in a Permitted Protest so long as, in
the case of an Environmental Lien that has become a Lien against any of the
Collateral, (i) such contest proceedings conclusively operate to stay the sale
of any portion of the Collateral to satisfy such Environmental Lien(s), and
(ii) any such other Lien is at all times subordinate to the Agent’s Liens;

(b) Comply, in all material respects, with Environmental Laws and provide to the
Agent documentation of such compliance which the Agent reasonably requests,
subject to Loan Parties’ right to engage in a Permitted Protest;

(c) Promptly notify the Agent of any release of which Borrower or any other Loan
Party has knowledge of a Hazardous Material in any reportable quantity from or
onto property owned or operated by Borrower or any other Loan Party and take any
Remedial Actions required to abate said release or otherwise to come into
compliance, in all material respects, with applicable Environmental Law; and

(d) Promptly, but in any event within 5 Business Days of its receipt thereof,
provide the Agent with written notice of any of the following: (i) notice that
an Environmental Lien has been filed against any of the real or personal
property of any Loan Party or its Domestic Subsidiaries, (ii) commencement of
any Environmental Action or written notice that an Environmental Action will be
filed against any Loan Party or any of its Domestic Subsidiaries, and
(iii) written notice of a violation, citation, or other administrative order
from a Governmental Authority located in the United States or Canada.

6.11 Disclosure Updates.

(a) Promptly and in no event later than 5 Business Days after obtaining
knowledge thereof or after the occurrence thereof, whichever is earlier, notify
the Agent:

(i) if any written information, exhibit, or report furnished to the Agent or the
Lenders contained, at the time it was furnished, any untrue statement of a
material fact or omitted to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which made. Any notification pursuant to the foregoing provision will not cure
or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the effect of
amending or modifying this Agreement or any of the Schedules hereto;

(ii) of all actions, suits, or proceedings brought by or against any Loan Party
or any of its Subsidiaries before any court or Governmental Authority which
reasonably could be expected to result in a Material Adverse Change, provided
that, in any event, such notification shall not be later than 5 days after
service of process with respect thereto on any Loan Party or any of its
Subsidiaries;

(iii) of (i) any disputes or claims by Borrower’s or any other Loan Party’s
customers exceeding $100,000 individually or $250,000 in the aggregate during
any fiscal year; or (ii) Goods returned to or recovered by Borrower outside of
the ordinary course of business, with a fair market value exceeding $100,000
individually or $250,000 in the aggregate;

(iv) of any material loss or damage to any Collateral or any substantial adverse
change in the Collateral;

 

11



--------------------------------------------------------------------------------

(v) of a violation of any law, rule or regulation, the non-compliance with which
reasonably could be expected to result in a Material Adverse Change;

(vi) of any disputes or claims by Borrower’s or any other Loan Party’s
subcontractors exceeding $100,000 individually or $250,000 in the aggregate
during any fiscal year; or

(vii) of any Default or Event of Default under any of the Existing Notes
Documents, the Revolving Credit Documents or the New Senior Notes Documents.

(b) Immediately upon obtaining knowledge thereof or after the occurrence
thereof, notify the Agent of any event or condition which constitutes a Default
or an Event of Default and provide a statement of the action that such Borrower
proposes to take with respect to such Default or Event of Default.

(c) Upon request of the Agent (at the written direction of the Required
Lenders), each Loan Party shall deliver to the Agent any other materials,
reports, records or information reasonably requested relating to the operations,
business affairs, financial condition of any Loan Party or its Subsidiaries or
the Collateral.

6.12 Collateral Covenants. The covenants in this Section 6.12 shall apply to all
Collateral other than Foreign Located Assets, except as expressly provided
below. For clarification purposes, the covenants in this Section 6.12 shall not
apply to any assets owned by Foreign Subsidiaries of the Loan Parties (other
than Collateral transferred to a Foreign Subsidiary after the Closing Date,
unless expressly permitted hereunder) or otherwise not constituting the
Collateral.

(a) Possession of Collateral. In the event that any Collateral, including
Proceeds, is evidenced by or consists of Negotiable Collateral, Investment
Related Property, or Chattel Paper, in each case, having an aggregate value or
face amount of $250,000 or more for all such Negotiable Collateral, Investment
Related Property, or Chattel Paper, the Loan Parties shall promptly (and in any
event within 3 Business Days after receipt thereof), notify the Agent thereof,
and if and to the extent that perfection or priority of the Agent’s Liens are
dependent on or enhanced by possession, the applicable Loan Party, promptly (and
in any event within 3 Business Days) after request by the Agent (at the written
direction of the Required Lenders), shall execute such other documents and
instruments as shall be requested by the Agent or, if applicable, endorse and
deliver physical possession of such Negotiable Collateral, Investment Related
Property, or Chattel Paper to the Agent, together with such undated powers (or
other relevant document of assignment or transfer acceptable to the Agent)
endorsed in blank as shall be requested by the Agent, and shall do such other
acts or things deemed necessary or desirable by Agent (at the written direction
of the Required Lenders) to enhance, perfect and protect the Agent’s Liens
therein; provided, that this Section 6.12(a) shall not apply to any Collateral
evidenced by documents or instruments in the possession of the Existing
Noteholder Collateral Agent, the New Noteholder Collateral Agent or the
Revolving Loan Lender and subject to the Intercreditor Agreement.

(b) Chattel Paper.

(i) Promptly (and in any event within 3 Business Days) after request by the
Agent (at the written direction of the Required Lenders), each Loan Party shall
take all steps reasonably necessary to grant the Agent control of all electronic
Chattel Paper of any Loan Party in accordance with the Code and all
“transferable records” as that term is defined in Section 16 of the Uniform
Electronic Transaction Act and Section 201 of the federal Electronic Signatures
in Global and National Commerce Act as in effect in any relevant jurisdiction,
to the extent that the individual or aggregate value or face amount of such
electronic Chattel Paper equals or exceeds $250,000;

(ii) If any Loan Party retains possession of any Chattel Paper or instruments
(which retention of possession shall be subject to the extent permitted hereby),
promptly upon the request of the Agent (at the written direction of the Required
Lenders), such Chattel Paper and instruments shall be marked with the following
legend: “This writing and the obligations evidenced or secured hereby are
subject to the Security Interest of Delaware Trust Company, as Agent”; and

(iii) This Section 6.12(b) shall be subject to the Intercreditor Agreement.

(c) Control Agreements. If requested by the Agent (at the written direction of
the Required Lenders) and subject to the Intercreditor Agreement:

(i) Each Loan Party shall obtain a Control Agreement from each bank maintaining
a Deposit Account for such Loan Party;

 

12



--------------------------------------------------------------------------------

(ii) [Intentionally Omitted];

(iii) Except to the extent otherwise provided by Section 7.11 or the
Intercreditor Agreement, each Loan Party shall obtain a Control Agreement, from
each issuer of uncertificated securities, securities intermediary, or
commodities intermediary issuing or holding any financial assets or commodities
to or for any such Loan Party; and

(iv) Except to the extent otherwise provided by Section 7.11, each Loan Party
shall cause the Agent to obtain “control,” as such term is defined in the Code,
with respect to all of such Loan Party’s investment property; provided, that
this Section 6.12(c)(iv) shall not apply to any investment property evidenced by
documents or instruments in the possession of the Existing Noteholder Collateral
Agent, the New Noteholder Collateral Agent or the Revolving Loan Lender, and
subject to the Intercreditor Agreement.

(d) Letter-of-Credit Rights. If the Loan Parties (or any of them) are or become
the beneficiary of letters of credit having a face amount or value of $250,000
or more in the aggregate, then the applicable Loan Party or Loan Parties shall
promptly (and in any event within 3 Business Days after becoming a beneficiary),
notify the Agent thereof and, promptly (and in any event within 3 Business Days)
after request by the Agent (at the written direction of the Required Lenders),
enter into a tri-party agreement with the Agent and the issuer or confirming
bank with respect to letter-of-credit rights assigning such letter-of-credit
rights to the Agent and directing all payments thereunder to the Collection
Account unless otherwise directed by the Agent, all in form and substance
reasonably satisfactory to the Required Lenders; provided, that this
Section 6.12(d) shall be subject to the Intercreditor Agreement.

(e) Commercial Tort Claims. If the Loan Parties (or any of them) obtain
Commercial Tort Claims having a value, or involving an asserted claim, in the
amount of $250,000 or more in the aggregate for all Commercial Tort Claims, then
the applicable Loan Party or Loan Parties shall promptly (and in any event
within 3 Business Days of obtaining such Commercial Tort Claim), notify the
Agent upon incurring or otherwise obtaining such Commercial Tort Claims and,
promptly (and in any event within 3 Business Days) after request by the Agent
(at the written direction of the Required Lenders), amend Schedule 5.6(d) to the
Information Certificate to describe such Commercial Tort Claims in a manner that
reasonably identifies such Commercial Tort Claims and which is otherwise
reasonably satisfactory to the Required Lenders, and hereby authorizes the
filing of additional financing statements or amendments to existing financing
statements describing such Commercial Tort Claims, and agrees to do such other
acts or things deemed necessary or desirable by the Agent to give the Agent for
the benefit of the Secured Parties a perfected security interest in any such
Commercial Tort Claim with such priority as provided by the Intercreditor
Agreement, which Commercial Tort Claim shall not be subject to any other Liens.

(f) Government Contracts. Other than Accounts the aggregate value of which does
not at any one time exceed $250,000, if any Account of any Loan Party arises out
of a contract or contracts with the United States of America or any State or any
department, agency, or instrumentality thereof, Loan Parties shall promptly (and
in any event within 3 Business Days of the creation thereof) notify the Agent
thereof and, promptly (and in any event within 3 Business Days) after request by
the Agent (at the written direction of the Required Lenders), subject to the
Intercreditor Agreement, execute any instruments or take any steps reasonably
required by the Agent in order that all moneys due or to become due under such
contract or contracts shall be assigned to the Agent, for the benefit of the
Secured Parties, and shall provide written notice thereof under the Assignment
of Claims Act or other applicable law.

(g) Intellectual Property.

(i) Upon the request of the Agent (at the written direction of the Required
Lenders), in order to facilitate filings with the PTO and the United States
Copyright Office, each Loan Party shall execute and deliver to the Agent one or
more Copyright security agreements (if such Loan Party owns any Copyrights) or
Patent and Trademark security agreements (if such Loan Party owns any Patents or
Trademarks) to further evidence the Agent’s Lien on such Loan Party’s Patents,
Trademarks, or Copyrights (if any), and the General Intangibles of such Loan
Party relating thereto or represented thereby;

(ii) Each Loan Party shall have the duty, exercised in a commercially reasonable
manner in the reasonable business judgment of such Loan Party, with respect to
Intellectual Property that is necessary in the proper conduct of such Loan
Party’s business, to protect and diligently enforce and defend at such Loan
Party’s expense its Intellectual Property, including (A) to diligently enforce
and defend, including promptly suing for infringement, misappropriation,
dilution, or other similar violation and to recover any and all damages for such
infringement, misappropriation, dilution, or other similar violation, and filing
for opposition, interference, and cancellation against conflicting Intellectual
Property rights of any Person, (B) to prosecute diligently any trademark
application or service mark application that is part of the Trademarks pending
as of the date hereof or hereafter, (C) to

 

13



--------------------------------------------------------------------------------

prosecute diligently any patent application that is part of the Patents pending
as of the date hereof or hereafter, (D) to prosecute diligently any copyright
application that is part of the Copyrights pending as of the date hereof or
hereafter, (E) to take all reasonable and necessary action to preserve and
maintain all of such Loan Party’s Trademarks, Patents, Copyrights, other
Intellectual Property, Intellectual Property Licenses, and its rights therein,
including paying all maintenance fees and filing of applications for renewal,
affidavits of use, and affidavits of noncontestability, and (F) to require all
employees, consultants, and contractors of each Loan Party who were involved in
the creation or development of such Intellectual Property to sign agreements
containing assignment to such Loan Party of Intellectual Property rights created
or developed and obligations of confidentiality. No Loan Party shall abandon any
Intellectual Property or Intellectual Property License that is necessary in the
proper conduct of such Loan Party’s business. Each Loan Party shall take the
steps described in this Section 6.12(g)(ii) with respect to all new or acquired
Intellectual Property to which it or any of its Subsidiaries is now or later
becomes entitled that is necessary in the proper conduct of such Loan Party’s or
Domestic Subsidiary’s business;

(iii) Each Loan Party acknowledges and agrees that the Secured Parties shall
have no duties with respect to any Intellectual Property or Intellectual
Property Licenses of any Loan Party. Without limiting the generality of this
Section 6.12(g)(iii), each Loan Party acknowledges and agrees that the Secured
Parties shall not be under any obligation to take any steps necessary to
preserve rights in the Collateral consisting of Intellectual Property or
Intellectual Property Licenses against any other Person, but the Agent (at the
written direction of the Required Lenders), subject to the Intercreditor
Agreement, may do so at its option from and after the occurrence and during the
continuance of an Event of Default, and all expenses incurred in connection
therewith (including reasonable documented out-of-pocket fees and expenses of
attorneys and other professionals) shall constitute Obligations hereunder;

(iv) Each Loan Party shall promptly file an application with the United States
Copyright Office for any Copyright that has not been registered with the United
States Copyright Office if such Copyright that is necessary in the proper
conduct of such Loan Party’s business. Any expenses incurred in connection with
the foregoing shall be borne by the Loan Parties; and

(v) No Loan Party shall enter into any Intellectual Property License to receive
any license or rights in any Intellectual Property of any other Person unless
such Loan Party has used commercially reasonable efforts to permit the
assignment of or grant of a Lien in such Intellectual Property License (and all
rights of such Loan Party thereunder) to the Agent (and any transferees of the
Agent) for the benefit of the Secured Parties.

(h) Investment Related Property.

(i) Upon the occurrence and during the continuance of an Event of Default,
following the request of the Agent (at the written direction of the Required
Lenders), subject to the Intercreditor Agreement, all sums of money and property
paid or distributed in respect of the Investment Related Property (other than
any Investment Related Property evidenced by documents or instruments in the
possession of the Revolving Loan Lender and subject to the Intercreditor
Agreement) that are received by any Loan Party shall be held by such Loan Party
in trust for the benefit of the Agent segregated from such Loan Party’s other
property, and such Loan Party shall deliver it promptly to the Agent in the
exact form received; and

(ii) Except for Foreign Located Assets, each Loan Party shall cooperate with the
Agent in obtaining all necessary approvals and making all necessary filings
under federal, state, local, or foreign law to effect the perfection of the
Security Interest on the Investment Related Property or to effect any sale or
transfer thereof.

(i) [Intentionally Omitted]

(j) [Intentionally Omitted]

(k) Motor Vehicles; Vessels; Titled Goods. Subject to the Intercreditor
Agreement, promptly (and in any event within five (5) Business Days) after
(i) request by the Agent (at the written direction of the Required Lenders) with
respect to (x) any titled Equipment or (y) Equipment used in Loan Parties’
Alaska Operations that is not susceptible to perfection by the filing of a
financing statement pursuant to the Code (“Preempted Perfection Equipment”),
(ii) the value of any titled Equipment or Preempted Perfection Equipment exceeds
$100,000 individually or all such Equipment exceeds $500,000 in the aggregate,
or (iii) the occurrence and continuation of a Default or an Event of Default,
each Loan Party owning such Equipment shall deliver to the Agent, (x) an
original certificate of title or similar document issued by the applicable
Governmental Authority for each such Equipment titled under state law, together
with a signed title application naming the Agent as lien holder with respect to
such Equipment and will cause such title certificates to be filed (with the
Agent’s Lien noted thereon) in the appropriate filing office, and (y) a similar
perfection instrument for any Preempted Perfection Equipment, including a signed
preferred ship mortgage for any federally registered vessel.

 

14



--------------------------------------------------------------------------------

(l) Pledged Collateral. Subject in all respects to the Intercreditor Agreement
and except if the Revolving Loan Lender shall have taken action in respect of
such Collateral, as long as any Obligation remains outstanding (other than
contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted):

(i) Delivery of Pledged Collateral. Each Loan Party shall (i) deliver to the
Agent, in suitable form for transfer and in form and substance satisfactory to
the Required Lenders, (A) all Pledged Certificated Stock, (B) all Pledged Debt
Instruments, including all Indebtedness described on Schedule 6.12(l), having a
stated value in excess of $250,000 in the aggregate and (C) all certificates and
instruments evidencing Pledged Investment Property with a stated value in excess
of $250,000 in the aggregate and (ii) maintain all other Pledged Investment
Property with a stated value in excess of $250,000 in the aggregate in a
Controlled Securities Account.

(ii) Event of Default. Subject to the terms of the Intercreditor Agreement,
during the continuance of an Event of Default, the Agent shall have the right,
at the written direction of the Required Lenders and upon notice to the Loan
Parties, to (i) transfer to or to register in its name or in the name of its
nominees any Pledged Collateral or any Pledged Investment Property and
(ii) exchange any certificate or instrument representing or evidencing any
Pledged Collateral or any Pledged Investment Property for certificates or
instruments of smaller or larger denominations.

(iii) Pledged Uncertificated Stock. Each Loan Party hereby covenants and agrees
that, without the prior express written consent of the Required Lenders, it will
not agree to any election by any limited liability company to treat the Pledged
Stock as securities governed by Article 8 of the Uniform Commercial Code of any
jurisdiction and in any event will promptly notify the Agent in writing if such
Pledged Stock will be treated as a security governed by Article 8 of the Uniform
Commercial Code of any jurisdiction and, in such event, take such action as the
Agent make request in order to establish the Agent’s “control” (within the
meaning of Section 8-106 of the UCC) over such Pledged Stock.

(iv) Cash Distributions with respect to Pledged Collateral. Except as provided
in Section 10.2 and subject to the limitations set forth in this Agreement, such
Loan Party shall be entitled to receive all cash distributions and dividends
paid in respect of the Pledged Collateral.

(v) Voting Rights. Except as provided in Section 10.2, the Loan Parties shall be
entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by such Loan Party that would contravene or result in any
violation of any provision of any Loan Document in any material respect.

(m) Subject to the foregoing, to the extent the provisions of this Agreement (or
any other Loan Document) require the delivery of, or control over, the
Collateral to be granted to the Agent at any time prior to the Senior
Obligations Payment Date (as defined in the Intercreditor Agreement), then
delivery of such Collateral (or control with respect thereto, (and any related
approval or consent rights)) shall instead be granted to the Revolving Loan
Lender, to be held by the Revolving Loan Lender as bailee and sub-collateral
agent for the Agent for the sole purpose of perfection, in accordance with the
Revolving Credit Documents and subject to the Intercreditor Agreement.

6.13 Material Contracts. Contemporaneously with the delivery of each Compliance
Certificate pursuant to Section 6.1, provide the Agent with copies of (a) each
Material Contract entered into since the delivery of the previous Compliance
Certificate, (b) each material amendment or modification of any Material
Contract entered into since the delivery of the previous Compliance Certificate,
and (c) at the request of the Agent (at the written direction of the Required
Lenders), a “no-offset” letter in form and substance reasonably acceptable to
the Required Lenders from each customer of any Loan Party which is a party to
any Material Contract. Borrower and each other Loan Party shall maintain all
Material Contracts in full force and effect and shall not default in the payment
or performance of any material obligations thereunder.

6.14 Location of Inventory, Equipment and Books. Each Loan Party shall keep its
Inventory and Equipment (other than vehicles and Equipment out for repair) and
Books of each Loan Party and each of its Domestic Subsidiaries only at the
locations identified on Schedule 5.29 to the Information Certificate and keep
the chief executive office of each Loan Party and each of its Subsidiaries only
at the locations identified on Schedule 5.6(b) to the Information Certificate;
provided, however, that, so long as no Event of Default has occurred and is
continuing,

 

15



--------------------------------------------------------------------------------

each Loan Party may (a) move Equipment to and from and keep Equipment at any
domestic location accessible by a Loan Party without restriction and owned,
leased or licensed by a Loan Party’s customer(s) to the extent necessary for
such Loan Party’s provision of services to such customer, and so long as such
Loan Party timely reports the presence of such Equipment at such new location
pursuant to Schedule 6.2; (b) move Equipment to a location outside the United
States to the extent necessary for a Loan Party’s provision of services to a
customer in such location, and so long as such Loan Party timely reports the
presence of such Equipment at such new location pursuant to Schedule 6.2, and
(c) amend Schedule 5.29 to the Information Certificate so long as such amendment
occurs by the next monthly update delivered to the Agent following the date on
which such Inventory, Equipment or Books are moved to such new location.

6.15 Further Assurances.

(a) At any time upon the reasonable request of the Agent or the Required
Lenders, execute or deliver to the Agent any and all financing statements,
fixture filings, security agreements, pledges, assignments, endorsements of
certificates of title, mortgages, deeds of trust, opinions of counsel, and all
other documents (the “Additional Documents”) that the Agent or the Required
Lenders may reasonably request and in form and substance reasonably satisfactory
to the Agent or the Required Lenders, to create, perfect, and continue
perfection or to better perfect the Agent’s Liens in all of the assets that
constitutes Collateral of each Loan Party under applicable Legal Requirements in
the United States (whether now owned or hereafter arising or acquired, tangible
or intangible, real or personal), and in order to fully consummate all of the
transactions contemplated hereby and under the other Loan Documents. To the
maximum extent permitted by applicable law, if Borrower or any other Loan Party
refuses or fails to execute or deliver any reasonably requested Additional
Documents, such Borrower and such other Loan Party hereby authorizes the Agent
to execute any such Additional Documents in the applicable Loan Party’s name, as
applicable, and authorizes the Agent to file such executed Additional Documents
in any appropriate filing office. In furtherance and not in limitation of the
foregoing, each Loan Party shall take such actions as the Agent may reasonably
request from time to time to ensure that the Obligations are guaranteed by the
Guarantors and are secured by substantially all of the assets of Borrower and
each other Loan Party other than Excluded Property (but including Pledgor
Foreign Property).

(b) Borrower and each other Loan Party authorizes the filing by the Agent of
financing or continuation statements, or amendments thereto, and such Loan Party
will execute and deliver to the Agent such other instruments or notices, as the
Agent may reasonably request, in order to perfect and preserve the Security
Interest granted or purported to be granted hereby under applicable Legal
Requirements in the United States.

(c) Borrower and each other Loan Party authorizes the Agent at any time and from
time to time to file, transmit, or communicate, as applicable, financing
statements and amendments (i) describing the Collateral as “all personal
property of debtor” or “all assets of debtor” or words of similar effect,
(ii) describing the Collateral as being of equal or lesser scope or with greater
detail, or (iii) that contain any information required by Part 5 of Article 9 of
the Code for the sufficiency or filing office acceptance of such financing
statement. Borrower and each other Loan Party also hereby ratifies any and all
financing statements or amendments previously filed by the Agent in any
jurisdiction.

(d) Borrower and each other Loan Party acknowledges that no Loan Party is
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement filed in connection with this Agreement
without the prior written consent of the Agent (at the written direction of the
Required Lenders), subject to such Loan Party’s rights under Section 9-509(d)(2)
of the Code.

6.16 Revolving Credit Agreement, Existing Notes and New Senior Notes. With
respect to the Revolving Credit Documents, the Revolving Loan Lender, the
Existing Noteholders, the Existing Notes Documents, the New Senior Notes
Documents and the New Senior Noteholders, the Loan Parties shall (a) provide the
Agent with copies of any proposed amendments to the Revolving Credit Documents,
the Existing Notes Documents and the New Senior Notes Documents before any such
amendments are executed, (b) provide the Agent with copies of any default
notices or other material notices or communications received from the Existing
Noteholders, the Existing Notes Trustee, Revolving Loan Lender, the New Senior
Notes Trustee or the New Senior Noteholders in connection with the Existing
Notes Documents, Revolving Credit Documents or the New Senior Notes Documents,
as applicable, and (c) upon knowledge thereof, advise the Agent of any
circumstance that Loan Parties anticipate will result in a default or event of
default under the Revolving Credit Documents, the Existing Notes Documents or
the New Senior Notes Documents.

6.17 Post-Closing Deliverables. Borrower shall satisfy the requirements and/or
provide to the Agent each of the documents, instruments, agreements and
information set forth on Exhibit I hereto, on or before the date

 

16



--------------------------------------------------------------------------------

specified for such requirement on such Exhibit or such later date to be
determined by the Required Lenders in their reasonable discretion, each of which
shall be completed or provided in form and substance reasonably satisfactory to
the Agent and the Required Lenders.

 

7. NEGATIVE COVENANTS.

Borrower and each Loan Party covenants and agrees that, until termination of all
of the Commitments of each of the Lenders hereunder and payment in full of the
Obligations (other than any unasserted contingent indemnification obligations),
neither Borrower nor any other Loan Party will do, nor will Borrower or any
other Loan Party permit any of their Domestic Subsidiaries to do any of the
following:

7.1 Indebtedness.

(a) Create, incur, assume, suffer to exist, guarantee, or otherwise become or
remain, directly or indirectly, liable with respect to any Indebtedness, except
for Permitted Indebtedness.

(b) Incur any Permitted Indebtedness that is contractually subordinated in right
of payment to any other Indebtedness of a Loan Party unless such Indebtedness is
also contractually subordinated in right of payment to the Obligations on
substantially identical terms; provided, however, that no Indebtedness will be
deemed to be contractually subordinated in right of payment to any other
Indebtedness of Borrower solely by virtue of being unsecured or by virtue of
being secured on a junior Lien basis.

For purposes of determining compliance with Section 7.1, in the event that an
item of proposed Indebtedness meets the criteria of more than one of the
categories of Permitted Indebtedness, or is entitled to be incurred pursuant to
Section 7.1(a), Borrower will be permitted to classify and divide such item of
Indebtedness on the date of its incurrence, and later reclassify and redivide
all or a portion of such item of Indebtedness among any one or more of such
clauses and/or Section 7.1(a), in any manner that complies with Section 7.1.
Indebtedness under this Agreement will initially be deemed to have been incurred
on such date in reliance on the exception provided by clause (1) of the
definition of Permitted Indebtedness. For purposes of determining compliance
with any U.S. dollar denominated restriction on the incurrence of Indebtedness,
the U.S. dollar-equivalent principal amount of Indebtedness denominated in a
foreign currency shall be utilized, calculated based on the relevant currency
exchange rate in effect on the date such Indebtedness was incurred.
Notwithstanding any other provision of this covenant, the maximum amount of
Indebtedness that any Loan Party may incur pursuant to this covenant shall not
be deemed to be exceeded solely as a result of fluctuations in exchange rates or
currency values. In determining the amount of Indebtedness outstanding, the
outstanding amount of any particular Indebtedness of any Person shall be counted
only once.

7.2 Liens. Create, incur, assume, or suffer to exist, directly or indirectly,
any (a) Lien on or with respect to any of its assets, of any kind, whether now
owned or hereafter acquired, or any income or profits therefrom, except for
Permitted Liens; or (b) Lien of any subcontractor of Borrower or any other Loan
Party on the assets of any customer of Borrower or any other Loan Party, unless,
and to the extent, such subcontractor Lien is discharged, satisfied, vacated,
bonded, or stayed within seven (7) days thereof.

7.3 Restrictions on Fundamental Changes.

(a) Enter into any merger, consolidation, reorganization, or recapitalization,
or reclassify its Stock, except for (i) any merger between Loan Parties,
provided that Borrower must be the surviving entity of any such merger to which
it is a party, and (ii) any merger between any Loan Party’s Subsidiaries that
are not Loan Parties.

(b) Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of Borrower with nominal assets and nominal liabilities, (ii) the
liquidation or dissolution of a Loan Party (other than a Borrower) or any of its
wholly-owned Subsidiaries so long as all of the assets (including any interest
in any Stock) of such liquidating or dissolving Loan Party or Subsidiary are
transferred to a Loan Party that is not liquidating or dissolving, or (iii) the
liquidation or dissolution of a Subsidiary of a Borrower that is not a Loan
Party (other than any such Subsidiary the Stock of which (or any portion
thereof) is subject to a Lien in favor of the Agent) so long as all of the
assets of such liquidating or dissolving Subsidiary are transferred to a
Subsidiary of a Borrower that is not liquidating or dissolving.

(c) Suspend or cease operation of a substantial portion of its or their
business, except as permitted pursuant to Sections 7.3(a) or (b) above or in
connection with the transactions permitted pursuant to Section 7.4.

 

17



--------------------------------------------------------------------------------

(d) Form or acquire any (i) direct Subsidiary, (ii) indirect Subsidiary in the
United States, or (iii) indirect Subsidiary in a Foreign Jurisdiction unless
Loan Parties provide the Agent with written notice of the formation of such
indirect Subsidiary in a Foreign Jurisdiction within ten (10) days after such
formation and provide the Agent with copies of all organizational and formation
documents related thereto as the Agent or the Required Lenders may request in
its Permitted Discretion.

7.4 Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Section 7.3 or Section 7.12, sell, assign (by operation
of law or otherwise) or otherwise dispose of, or grant any option with respect
to, any of the Collateral or any other asset except as expressly permitted by
this Agreement. The Agent and the Required Lenders shall not be deemed to have
consented to any sale or other disposition of any of the Collateral or any other
asset except as expressly permitted in this Agreement or the other Loan
Documents.

7.5 Change of Name. Change the name, organizational identification number, state
of organization, organizational identity or “location” for purposes of
Section 9-307 of the Code of any Loan Party, or change the name, organizational
identification number, state of organization, organizational identity or
“location” for purposes of Section 9-307 of the Code of any Loan Party’s
Subsidiaries.

7.6 Nature of Business. Make any change in the nature of its or their business
as conducted on the date of this Agreement or acquire any properties or assets
that are not reasonably related to the conduct of such business activities;
provided, however, that the foregoing shall not prevent Borrower or any other
Loan Party or any of its Subsidiaries from engaging in any business that is
reasonably related or ancillary to its business.

7.7 Prepayments. Except in connection with Refinancing Indebtedness permitted
under the definition of Permitted Indebtedness,

(a) optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Loan Party or any of its Subsidiaries, other than (A) the
Obligations in accordance with this Agreement, (B) Permitted Indebtedness owing
to a Loan Party provided that no Event of Default has occurred and is occurring,
or would occur after giving effect to such payment, and (C) the obligations
under the Revolving Credit Documents,

(b) make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions,

(c) make any payments on the Existing Noteholder Obligations other than payments
of regularly scheduled interest or as otherwise permitted by the Intercreditor
Agreement, and

(d) make any payments on the obligations under the New Senior Notes Documents
other than payments of regularly scheduled interest or any “Additional Interest”
due thereunder or as otherwise permitted by the Intercreditor Agreement.

7.8 Amendments. Directly or indirectly, amend, modify, or change any of the
terms or provisions of:

(a) any agreement, instrument, document, indenture, or other writing evidencing
or concerning Permitted Indebtedness other than (i) the Obligations in
accordance with this Agreement, and (ii) Indebtedness permitted under clauses
(c), (e) and (f) of the definition of Permitted Indebtedness;

(b) any Material Contract except (i) in connection with the transactions
contemplated by the Restructuring Support Agreement or (ii) to the extent that
such amendment, modification, or change could not, individually or in the
aggregate, reasonably be expected to be materially adverse to the interests of
the Agent or the Lenders;

(c) the Governing Documents of any Loan Party or any of its Subsidiaries if the
effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Agent or the Lenders;
provided, that, the Governing Documents may be amended, modified or changed in
connection with the transactions contemplated by the Restructuring Support
Agreement;

(d) the Revolving Credit Documents, except as permitted by the Intercreditor
Agreement or in connection with the transactions contemplated by the
Restructuring Support Agreement or if the effect thereof, either individually or
in the aggregate, is not materially adverse to the interests of the Secured
Parties and does not alter the payment terms of this Agreement or as otherwise
permitted by the Intercreditor Agreement;

 

18



--------------------------------------------------------------------------------

(e) the Existing Notes Documents, except as permitted by the Intercreditor
Agreement or in connection with the Restructuring Support Agreement or if the
effect thereof, either individually or in the aggregate, is not materially
adverse to the interests of the Secured Parties and does not alter the payment
terms of this Agreement or as otherwise permitted by the Intercreditor
Agreement; or

(f) the New Senior Notes Documents, except as permitted by the Intercreditor
Agreement or in connection with the Restructuring Support Agreement or if the
effect thereof, either individually or in the aggregate, is not materially
adverse to the interests of the Secured Parties and does not alter the payment
terms of this Agreement or as otherwise permitted by the Intercreditor
Agreement.

7.9 Change of Control. Cause, permit, or suffer to exist, directly or
indirectly, any Change of Control.

7.10 Accounting Methods. Modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP).

7.11 Investments; Controlled Investments.

(a) Except for Permitted Investments, directly or indirectly, make or acquire
any Investment or incur any liabilities (including contingent obligations) for
or in connection with any Investment.

(b) [Intentionally Omitted].

(c) [Intentionally Omitted].

7.12 Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any transaction with any Affiliate of Borrower, any other Loan Party or
any of their Subsidiaries except for:

(a) transactions contemplated by the Loan Documents or transactions (other than
the payment of management, consulting, monitoring, or advisory fees) with any
non-Loan Party Affiliates of any Loan Party in the ordinary course of business
of such Loan Party, consistent with past practices and undertaken in good faith,
upon fair and reasonable terms fully disclosed to the Agent and no less
favorable than would be obtained in a comparable arm’s length transaction with a
non-Affiliate;

(b) so long as it has been approved by a Loan Party’s Board of Directors in
accordance with applicable law, any customary indemnities provided for the
benefit of directors (or comparable managers) of such Loan Party;

(c) so long as it has been approved by a Loan Party’s Board of Directors in
accordance with applicable law, the payment of reasonable compensation,
severance, or employee benefit arrangements to employees, officers, and outside
directors of a Loan Party and its Subsidiaries in the ordinary course of
business and consistent with industry practice;

(d) transactions permitted by Section 7.3 or Section 7.17;

(e) Permitted Affiliate Transactions; and

(f) transactions contemplated under the Restructuring Support Agreement.

7.13 Use of Proceeds. Use the proceeds of any loan made hereunder for any
purpose other than (a) to pay fees, costs, and expenses, including Expenses,
incurred in connection with this Agreement, the other Loan Documents, and the
transactions contemplated hereby and thereby, and (b) consistent with the terms
and conditions hereof, for general corporate and working capital purposes
(provided that no part of the proceeds of the loans made to Borrower will be
used to purchase or carry any such Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any such Margin Stock or for any
purpose that violates the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System).

 

19



--------------------------------------------------------------------------------

7.14 Limitation on Issuance of Stock. Except for the issuance or sale of common
stock or Permitted Preferred Stock by Borrower, issue or sell or enter into any
agreement or arrangement for the issuance and sale of any Stock of Borrower or a
Subsidiary of Borrower other than to a Loan Party.

7.15 Consignments. Consign any of its Inventory or sell any of its Inventory on
bill and hold, sale or return, sale on approval, or other conditional terms of
sale, except as set forth on Schedule 7.15 to the Information Certificate.

7.16 Inventory and Equipment with Bailees. Store the Inventory or Equipment of
any Loan Party or any of its Subsidiaries at any time now or hereafter with a
bailee, warehouseman, or similar party, except as set forth on Schedule 7.16 to
the Information Certificate or except as otherwise permitted herein.

7.17 Other Payments and Distributions. Except for Permitted Distributions, the
Loan Parties will not, and will not permit any of their Domestic Subsidiaries
to, directly or indirectly:

(i) declare or pay any dividend or make any other payment or distribution on
account of any Loan Party’s Equity Interests (including, without limitation, any
payment in connection with any merger or consolidation involving any Loan Party
or any of its Subsidiaries), or to the direct or indirect holders of any Loan
Party’s Equity Interests in their capacity as such (other than dividends or
distributions payable in Equity Interests (other than Prohibited Preferred
Stock) of Borrower);

(ii) purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving
Borrower) any Equity Interests of any Loan Party;

(iii) except as permitted by Section 7.7 hereof, make any payment on or with
respect to, or purchase, redeem, defease or otherwise acquire or retire for
value any Indebtedness of any Loan Party that is contractually subordinated in
right of payment to the Obligations of such Loan Party, as the case may be,
except a payment of regularly scheduled interest or principal at the Stated
Maturity thereof or otherwise to the extent permitted under any applicable
subordination agreement; or

(iv) make any Investment other than Permitted Investments (all such payments and
other actions set forth in these clauses (i) through (iii) above being
collectively referred to as “Restricted Payments”).

For purposes of determining compliance with this Section 7.17, if a Restricted
Payment meets the criteria of more than one of the types of distributions
described in clauses (a) through (d) of the definition of Permitted
Distributions or this Section 7.17, Borrower, in its sole discretion, may divide
or classify and from time to time divide, re-divide, classify and reclassify
such Permitted Distributions among such clauses and/or paragraphs above in any
manner in compliance with this Section 7.17.

7.18 Revolving Credit Documents, Existing Notes Documents and New Senior Notes
Documents. With respect to the Revolving Credit Documents, the Revolving Loan
Lender, the Existing Noteholders, the Existing Notes Documents, the New Senior
Notes Documents and the New Senior Noteholders, make any payment or perform any
act to or for the benefit of the Revolving Loan Lender, Existing Noteholders or
the New Senior Noteholders, as applicable, that is prohibited by the terms of
the Intercreditor Agreement.

 

8. [INTENTIONALLY OMITTED]

 

9. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

9.1 If Borrower fails to pay when due and payable, or when declared due and
payable, all or any portion of the Obligations consisting of principal,
interest, fees, charges or other amounts due any Lender or the Agent,
reimbursement of Expenses, or other amounts constituting Obligations (including
any portion thereof that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding);

 

20



--------------------------------------------------------------------------------

9.2 If any Loan Party or any of its Subsidiaries (other than its Foreign
Subsidiaries):

(a) fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 6.1, 6.3 (solely if any Loan Party or any of its Subsidiaries is
not in good standing in its jurisdiction of organization), 6.6, 6.7 (solely if
any Loan Party or any of its Subsidiaries refuses to allow the Agent or its
representatives or agents to visit its properties, inspect its assets or books
or records, examine and make copies of its books and records, or discuss its
affairs, finances, and accounts with its officers and employees), 6.8, 6.11,
6.12; 6.13 or 6.14, (ii) Section 7, or (iii) the Intercreditor Agreement;

(b) fails to perform or observe any covenant or other agreement contained in any
of Sections 6.3 (other than if a Loan Party is not in good standing in its
jurisdiction of organization), 6.4, 6.5, 6.9, 6.10, and 6.15 and such failure
continues for a period of 15 days after the earlier of (i) the date on which
such failure shall first become known to or should have been known by any
officer of any Loan Party or (ii) the date on which written notice thereof is
given to any Loan Party by the Agent; or

(c) fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is unable to be cured or is the subject of
another provision of this Section 9 (in which event such other provision of this
Section 9 shall govern), and such failure continues for a period of 30 days
after the earlier of (i) the date on which such failure shall first become known
to or should have been known by any officer of any Loan Party or (ii) the date
on which written notice thereof is given to any Loan Party by the Agent;

9.3 If one or more judgments, orders, or awards for the payment of money in an
amount in excess of $250,000 in any one case or in excess of $500,000 in the
aggregate (except to the extent fully covered (other than to the extent of
customary deductibles) by insurance pursuant to which the insurer has not denied
coverage) is entered or filed against a Loan Party or any of its Subsidiaries,
or with respect to any of their respective assets, and either (a) there is a
period of 30 consecutive days at any time after the entry of any such judgment,
order, or award during which (1) the same is not discharged, satisfied, vacated,
or bonded pending appeal, or (2) a stay of enforcement thereof is not in effect,
or (b) enforcement proceedings are commenced upon such judgment, order, or
award;

9.4 If an Insolvency Proceeding is commenced by a Loan Party or any of its
Subsidiaries;

9.5 If an Insolvency Proceeding is commenced against a Loan Party or any of its
Subsidiaries and any of the following events occur: (a) such Loan Party or such
Subsidiary consents to the institution of such Insolvency Proceeding against it,
(b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 60 calendar days of the date of the filing thereof, (d) an
interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, such Loan Party or its Subsidiary, or (e) an order
for relief shall have been issued or entered therein; provided that the Lenders
shall have no obligation to provide any Advances to Borrower during such 60
calendar day period specified in subsection (c);

9.6 If any Loan Party or any of its Subsidiaries is enjoined, restrained, or in
any way prevented by court order from continuing to conduct all or any material
part of the business affairs of such Loan Party and its Subsidiaries, taken as a
whole;

9.7 If there is (a) a default in one or more agreements to which a Loan Party or
any of its Subsidiaries is a party with one or more Persons (other than an
Affiliate of a Loan Party or any of its Subsidiaries that has waived such
default in writing) relative to the Indebtedness of such Loan Party or such
Subsidiary involving an aggregate amount of $500,000 or more, and such default
(i) occurs at the final maturity of the obligations thereunder, or (ii) results
in a right by such Person, irrespective of whether exercised, to accelerate the
maturity of such Loan Party’s or its Subsidiary’s obligations thereunder, (b) a
default in or an involuntary early termination of any Hedge Agreement to which a
Loan Party or any of its Subsidiaries is a party, (c) an event of default has
occurred and is continuing under the Existing Notes Documents, (d) an event of
default has occurred and is continuing under any Revolving Credit Documents,
(e) an event of default has occurred and is continuing under any New Senior
Notes Documents, (f) breach or default under the Restructuring Agreement that
results in a termination thereof or (g) the Restructuring and/or the Exchange,
and the transactions contemplated thereby, is not consummated as contemplated by
the Restructuring Support Agreement by August 31, 2016;

9.8 If any warranty, representation, certificate, statement, or Record made
herein or in any other Loan Document or delivered in writing to the Agent in
connection with this Agreement or any other Loan Document proves to be untrue in
any material respect (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of the date of issuance or
making or deemed making thereof;

 

21



--------------------------------------------------------------------------------

9.9 If the obligation of any Guarantor under its Guaranty or any other Loan
Document to which any Guarantor is a party is limited or terminated by operation
of law or by such Guarantor (other than in accordance with the terms of this
Agreement), or if any Guarantor fails to perform any obligation under its
Guaranty or under any such Loan Document, or repudiates or revokes or purports
to repudiate or revoke any obligation under its Guaranty, or under any such Loan
Document, or any individual Guarantor dies or becomes incapacitated, or any
other Guarantor ceases to exist for any reason;

9.10 If this Agreement or any other Loan Document that purports to create a Lien
on Collateral, shall, for any reason, fail or cease to create a valid and
perfected Lien thereon having the priority set forth in the Intercreditor
Agreement, provided that Permitted Liens securing Permitted Indebtedness
described in clauses (d), (f), (n) or (u) of the definition thereof, and any
Permitted Liens given first-priority status by operation of law, may be
first-priority liens;

9.11 If any event or circumstance occurs that the Required Lenders in their
Permitted Discretion believe may impair the prospect of payment of all or part
of the Obligations, or any Loan Party’s ability to perform any of its material
obligations under any of the Loan Documents, or any other document or agreement
described in or related to this Agreement, or there occurs any Material Adverse
Change;

9.12 If any event or circumstance shall occur which, in the Permitted Discretion
of the Required Lenders exercised in good faith, would be reasonably likely to
cause the Required Lenders to suspect that any Loan Party has engaged in
fraudulent activity with respect to the Collateral or other matters;

9.13 Any director, officer, or owner of at least 20% of the issued and
outstanding ownership interests of a Loan Party is indicted for a felony offense
under state or federal law, or a Loan Party hires an officer or appoints a
director who has been convicted of any felony offense and Borrower does not
cause such person’s connection to such Loan Party to be terminated within 30
days of obtaining knowledge of such conviction, or a Person becomes an owner of
at least 20% of the issued and outstanding ownership interests of a Loan Party
who has been convicted of any such felony offense;

9.14 [Intentionally Omitted];

9.15 The validity or enforceability of any Loan Document shall at any time for
any reason be declared to be null and void by a court of competent jurisdiction,
or a proceeding shall be commenced by a Loan Party or any of its Subsidiaries,
or a proceeding shall be commenced by any Governmental Authority having
jurisdiction over a Loan Party or any of its Subsidiaries, seeking to establish
the invalidity or unenforceability thereof, or a Loan Party or any of its
Subsidiaries shall deny that such Loan Party or such Subsidiary has any
liability or obligation purported to be created under any Loan Document.

 

10. RIGHTS AND REMEDIES.

10.1 Rights and Remedies.

(a) Subject to the Intercreditor Agreement, upon the occurrence and during the
continuation of an Event of Default, the Agent or its authorized representatives
(at the written direction of the Required Lenders) may in addition to any other
rights or remedies provided for hereunder or under any other Loan Document or by
applicable law, do any one or more of the following:

(i) declare the Obligations, whether evidenced by this Agreement or by any of
the other Loan Documents, immediately due and payable, whereupon the same shall
become and be immediately due and payable and Borrower shall be obligated to
repay all of such Obligations in full, without presentment, demand, protest, or
further notice or other requirements of any kind, all of which are hereby
expressly waived by Borrower and each other Loan Party;

(ii) declare the Commitments and any other funding obligations of each Lender
under this Agreement terminated, whereupon such Commitments or other funding
obligations shall immediately be terminated together with any obligation of any
Lender hereunder to make Advances or extend any other credit hereunder;

(iii) give notice to an Account Debtor or other Person obligated to pay an
Account, a General Intangible, Negotiable Collateral, or other amount due,
notice that the Account, General Intangible, Negotiable Collateral or other
amount due has been assigned to the Agent for security and must be paid directly
to the Agent and the Agent may collect the Accounts, General Intangible and
Negotiable Collateral of Borrower and each other Loan Party directly, and any
collection costs and expenses shall constitute part of the Obligations under the
Loan Documents;

 

22



--------------------------------------------------------------------------------

(iv) without notice to or consent from any Loan Party or any of its
Subsidiaries, and without any obligation to pay rent or other compensation, take
exclusive possession of all locations where any Loan Party or any of its
Subsidiaries conduct its business or has any rights of possession and use the
locations to store, process, manufacture, sell, use, and liquidate or otherwise
dispose of items that are Collateral, and for any other incidental purposes
deemed appropriate by the Required Lenders in good faith, including, without
limitation, the right, in the Required Lenders’ Permitted Discretion, through
any Person or otherwise, to enter upon any job site and complete any portion of
any of Borrower’s projects as the Required Lenders deem necessary to collect or
realize on any Collateral; and

(v) exercise in respect of the Collateral, in addition to other rights and
remedies provided for herein, in the other Loan Documents, in the Intercreditor
Agreement, or otherwise available to it, all the rights and remedies of a
secured party on default under the Code or any other applicable law.

(b) Subject to the Intercreditor Agreement, without limiting the generality of
the foregoing, Borrower and each other Loan Party expressly agrees that upon the
occurrence and during the continuation of an Event of Default:

(i) The Agent or its authorized representatives (at the written direction of the
Required Lenders), without demand of performance or other demand, advertisement
or notice of any kind (except a notice specified below of time and place of
public or private sale) to or upon Borrower, any other Loan Party or any other
Person (all and each of which demands, advertisements and notices are hereby
expressly waived to the maximum extent permitted by the Code or any other
applicable law), may take immediate possession of all or any portion of the
Collateral, including with respect to any Collateral consisting of Intellectual
Property, to cause the Security Interest to become an assignment, transfer and
conveyance of any of or all such Collateral by the applicable Loan Party to the
Agent, or to license or sublicense, whether general, special or otherwise, and
whether on an exclusive or nonexclusive basis, any such Collateral throughout
the world on such terms and conditions and in such manner as the Required
Lenders shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers cannot be obtained) and (i) require Loan
Parties to, and Borrower and each other Loan Party hereby agrees that it will at
its own expense and upon request of the Agent (at the written direction of the
Required Lenders) forthwith, assemble all or part of the Collateral as directed
by the Agent and make it available to the Agent at one or more locations
designated by the Agent where such Borrower or other Loan Party conducts
business, and (ii) without notice except as specified below, sell the Collateral
or any part thereof in one or more parcels at public or private sale, at any of
the Agent’s or Loan Party’s offices or elsewhere, for cash, on credit, and upon
such other terms as the Required Lenders may deem commercially reasonable.
Borrower and each other Loan Party acknowledges and agrees that Borrower and
each Loan Party’s Equipment is highly specialized and not widely marketable, and
as such, the Agent shall not be required to widely or generally advertise any
private or public sale of such Equipment. Borrower and each other Loan Party
agrees that, to the extent notice of sale shall be required by law, at least 10
days’ notice to such Borrower or such other Loan Party of the time and place of
any public sale or the time after which any private sale is to be made shall
constitute reasonable notification and such notice shall constitute a reasonable
“authenticated notification of disposition” within the meaning of Section 9-611
of the Code. The Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Agent (at the written
direction of the Required Lenders) may adjourn any public or private sale from
time to time, and such sale may be made at the time and place to which it was so
adjourned. Borrower and each other Loan Party agrees that the internet shall
constitute a “place” for purposes of Section 9-610(b) of the Code. Borrower and
each other Loan Party agrees that any sale of Collateral to a counterparty to a
Material Contract, or to a licensor pursuant to the terms of a license agreement
between such licensor and Borrower or such other Loan Party, is sufficient to
constitute a commercially reasonable sale (including as to method, terms,
manner, and time) within the meaning of Section 9-610 of the Code;

(ii) The Agent or its authorized representatives (at the written direction of
the Required Lenders) may, in addition to other rights and remedies provided for
herein, in the other Loan Documents, or otherwise available to it under
applicable law and without the requirement of notice to or upon any Loan Party
or any other Person (which notice is hereby expressly waived to the maximum
extent permitted by the Code or any other applicable law), (i) with respect to
any Loan Party’s Deposit Accounts in which the Agent’s Liens are perfected by
control under Section 9-104 of the Code, instruct the bank maintaining such
Deposit Account for the applicable Loan Party to pay the balance of such Deposit
Account to or for the benefit of the Agent, and (ii) with respect to any Loan
Party’s Securities Accounts in which the Agent’s Liens are perfected by control
under Section 9-106 of the Code, instruct the securities intermediary
maintaining such Securities Account for the applicable Loan Party to
(A) transfer

 

23



--------------------------------------------------------------------------------

any cash in such Securities Account to or for the benefit of the Agent, or
(B) liquidate any financial assets in such Securities Account that are
customarily sold on a recognized market and transfer the cash proceeds thereof
to or for the benefit of the Agent;

(iii) any cash held by the Agent as Collateral and all cash proceeds received by
the Agent in respect of any sale of, collection from, or other realization upon
all or any part of the Collateral shall be applied against the Obligations in
the order set forth in Section 10.5. In the event the proceeds of Collateral are
insufficient to satisfy all of the Obligations in full, Borrower and each other
Loan Party shall remain jointly and severally liable for any such deficiency;
and

(iv) the Obligations arise out of a commercial transaction, and that if an Event
of Default shall occur the Agent shall have the right to an immediate writ of
possession without notice of a hearing. The Agent shall have the right to the
appointment of a receiver for each Loan Party or for the properties and assets
of each Loan Party, and Borrower and each other Loan Party hereby consents to
such rights and such appointment and hereby waives any objection such Borrower
or such other Loan Party may have thereto or the right to have a bond or other
security posted by the Agent, and further agrees that, to the extent permitted
by applicable law, such receiver may be granted the power to sell any
Collateral, subject only to the Agent’s rights therein. Borrower acknowledges
that the nature of its business, which includes progress billing, technical
contracts, and the use of Equipment in varied and remote locations, renders the
appointment of a receiver reasonably necessary and, makes other remedies
inadequate for the liquidation of the Collateral, to the extent the Agent elects
to proceed with such appointment.

Notwithstanding the foregoing or anything to the contrary contained in
Section 10.1(a), upon the occurrence of any Event of Default described in
Section 9.4 or Section 9.5, in addition to the remedies set forth above, without
any notice to Borrower or any other Person or any act by the Agent or the
Lenders, all obligations of the Lenders to provide any further Advances or
extensions of credit hereunder shall automatically terminate and the Obligations
shall automatically and immediately become due and payable and Borrower shall be
obligated to repay all of such Obligations in full, without presentment, demand,
protest, or notice of any kind, all of which are expressly waived by Borrower.

10.2 Pledged Collateral.

Subject in all respects to the Intercreditor Agreement:

(a) Voting Rights. During the continuance of an Event of Default, upon notice by
the Agent to the relevant Loan Party or Loan Parties, the Agent or its nominee
(at the written direction of the Required Lenders) may exercise (A) any voting,
consent, corporate or other right pertaining to the Pledged Collateral at any
meeting of shareholders, partners or members, as the case may be, of the
relevant issuer or issuers of Pledged Collateral or otherwise and (B) any right
of conversion, exchange and subscription and any other right, privilege or
option pertaining to the Pledged Collateral as if it were the absolute owner
thereof (including the right to exchange at its discretion any Pledged
Collateral upon the merger, amalgamation, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or equivalent
structure of any issuer of Pledged Stock, the right to deposit and deliver any
Pledged Collateral with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Agent (at the
written direction of the Required Lenders) may reasonably determine), all
without liability (except for the gross negligence or willful misconduct of the
Agent or Lenders as determined by a final order of a court of competent
jurisdiction no longer subject to appeal) except to account for property
actually received by it; provided, however, that the Agent shall have no duty to
any Loan Party to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.

(b) Proxies. In order to permit the Agent to exercise the voting and other
consensual rights that it may be entitled to exercise pursuant hereto during the
continuance of an Event of Default and to receive all dividends and other
distributions that it may be entitled to receive hereunder, upon an Event of
Default (i) each Loan Party shall promptly execute and deliver (or cause to be
executed and delivered) to the Agent all such proxies, dividend payment orders
and other instruments as the Agent may from time to time reasonably request and
(ii) without limiting the effect of clause (i) above, such Loan Party hereby
grants to the Agent (subject to the terms of Section 10.3(a)) an irrevocable
proxy to vote all or any part of the Pledged Collateral and to exercise all
other rights, powers, privileges and remedies to which a holder of the Pledged
Collateral would be entitled (including giving or withholding written consents
of shareholders, partners or members, as the case may be, calling special
meetings of shareholders, partners or members, as the case may be, and voting at
such meetings), which proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any Pledged Collateral on the
record books of the issuer thereof) by any other person (including the issuer of
such Pledged Collateral or any officer or agent thereof) during the continuance
of an Event of Default and which proxy shall only terminate upon the payment in
full of the Obligations (other than contingent indemnification obligations to
the extent no claim giving rise thereto has been asserted).

 

24



--------------------------------------------------------------------------------

(c) Authorization of Issuers. Each Loan Party hereby expressly irrevocably
authorizes and instructs, without any further instructions from such Loan Party,
each issuer of any Pledged Collateral pledged hereunder by such Loan Party to
(i) comply with any instruction received by it from the Agent in writing that
states that an Event of Default is continuing and is otherwise in accordance
with the terms of this Agreement and each Loan Party agrees that such issuer
shall be fully protected from liabilities to such Loan Party in so complying and
(ii) unless otherwise expressly permitted by this Agreement, during the
continuance of an Event of Default pay any dividend or make any other payment
with respect to the Pledged Collateral directly to the Agent.

(d) Sale of Pledged Collateral.

(i) Each Loan Party recognizes that the Agent may be unable to effect a public
sale of any Pledged Collateral by reason of certain prohibitions contained in
the Securities Act and applicable state or foreign securities laws or otherwise
or may determine that a public sale is impracticable, not desirable or not
commercially reasonable and, accordingly, may resort to one or more private
sales thereof to a restricted group of purchasers that shall be obliged to
agree, among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each Loan
Party acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Agent shall be
under no obligation to delay a sale of any Pledged Collateral for the period of
time necessary to permit the issuer thereof to register such securities for
public sale under the Securities Act or under applicable state securities laws
even if such issuer would agree to do so.

(ii) Each Loan Party agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts (other than registering securities for
public sale under the Securities Act or under applicable state securities laws)
as may be necessary to make such sale or sales of any portion of the Pledged
Collateral pursuant to Section 10 valid and binding and in compliance with all
applicable Legal Requirements. Each Loan Party further agrees that a breach of
any covenant contained herein will cause irreparable injury to the Agent and
other Secured Parties, that the Agent and the other Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained herein shall be specifically enforceable
against such Loan Party, and such Loan Party hereby waives and agrees not to
assert any defense against an action for specific performance of such covenants
except for a defense that no Event of Default has occurred under this Agreement
or gross negligence or willful misconduct of the Agent as determined by a final
order of a court of competent jurisdiction no longer subject to appeal. Each
Loan Party waives any and all rights of contribution or subrogation upon the
sale or disposition of all or any portion of the Pledged Collateral by the
Agent.

10.3 Agent Appointed Attorney in Fact. Subject in all respects to the
Intercreditor Agreement, Borrower and each other Loan Party hereby irrevocably
appoints the Agent its attorney-in-fact, with full authority in the place and
stead of Borrower and such Loan Party and in the name of Borrower or such Loan
Party or otherwise, at such time as an Event of Default has occurred and is
continuing, to take any action and to execute any instrument which the Agent has
been directed in writing by the Required Lenders to accomplish the purposes of
this Agreement, including:

(i) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of such Borrower or such other Loan
Party;

(ii) to receive, indorse, and collect any drafts or other instruments,
documents, Negotiable Collateral or Chattel Paper;

(iii) to file any claims or take any action or institute any proceedings which
the Agent (at the written direction of the Required Lenders) may deem necessary
or desirable for the collection of any of the Collateral of such Borrower or
such other Loan Party or otherwise to enforce the rights of the Secured Parties
with respect to any of the Collateral;

(iv) to repair, alter, or supply Goods, if any, necessary to fulfill in whole or
in part the purchase order of any Person obligated to Borrower or such other
Loan Party in respect of any Account of such Borrower or such other Loan Party;

 

25



--------------------------------------------------------------------------------

(v) to use any Intellectual Property or Intellectual Property Licenses of such
Borrower or such other Loan Party including but not limited to any labels,
Patents, Trademarks, URLs, domain names, industrial designs, Copyrights, or
advertising matter, in preparing for sale, advertising for sale, or selling
Inventory or other Collateral and to collect any amounts due under Accounts,
contracts or Negotiable Collateral of such Borrower or such other Loan Party;

(vi) to take exclusive possession of all locations where Borrower or any other
Loan Party conducts its business or has rights of possession, without notice to
or consent of Borrower or any Loan Party and to use such locations to store,
process, manufacture, sell, use, and liquidate or otherwise dispose of items
that are Collateral, without obligation to pay rent or other compensation for
the possession or use of any location;

(vii) the Agent shall have the right, but shall not be obligated, to bring suit
in its own name or in the applicable Loan Party’s name, to enforce the
Intellectual Property and Intellectual Property Licenses and, if the Agent shall
commence any such suit, the appropriate Borrower or such other Loan Party shall,
at the request of the Agent, do any and all lawful acts and execute any and all
proper documents reasonably required by the Agent in aid of such enforcement;
and

(viii) to the extent permitted by applicable law, Borrower and each other Loan
Party hereby ratifies all that such attorney-in-fact shall lawfully do or cause
to be done by virtue hereof. This power of attorney is coupled with an interest
and shall be irrevocable until all Commitments of the Lenders to provide
Advances are terminated and all Obligations (other than unasserted contingent
indemnification obligations) have been paid in full in cash.

10.4 Remedies Cumulative. The rights and remedies of the Agent and the Lenders
under this Agreement, the other Loan Documents, and all other agreements shall
be cumulative. The Agent and the Lenders shall have all other rights and
remedies not inconsistent herewith as provided under the Code, by applicable
law, or in equity. No exercise by the Agent or the Lenders of one right or
remedy shall be deemed an election, and no waiver by the Lenders of any Default
or Event of Default shall be deemed a continuing waiver. No delay by the Agent
or the Lenders shall constitute a waiver, election, or acquiescence by it.

10.5 Crediting of Payments and Proceeds. In the event that the Obligations have
been accelerated pursuant to Section 10.1(a) or the Agent or the Lenders have
exercised any remedy set forth in this Agreement or any other Loan Document, all
payments received by the Agent or the Lenders upon the Obligations and all net
proceeds from the enforcement of the Obligations shall be applied to the
Obligations in accordance with Section 2.4(d).

10.6 Marshaling. The Agent or the Lenders shall not be required to marshal any
present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of its rights and remedies under this Agreement
and under the other Loan Documents and in respect of such collateral security
and other assurances of payment shall be cumulative and in addition to all other
rights and remedies, however existing or arising. To the extent that it lawfully
may, Borrower and each other Loan Party hereby agrees that it will not invoke
any law relating to the marshaling of collateral which might cause delay in or
impede the enforcement of the Agent or the Lenders’ rights and remedies under
this Agreement or under any other Loan Document or instrument creating or
evidencing any of the Obligations or under which any of the Obligations is
outstanding or by which any of the Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, Borrower hereby
irrevocably waives the benefits of all such laws.

10.7 License. To the extent permitted by applicable law, subject in all regards
to the Intercreditor Agreement, Borrower and each other Loan Party hereby grants
to the Agent an irrevocable (so long as Obligations remain outstanding),
non-exclusive, worldwide and royalty-free license or sublicense to use or
otherwise exploit all Intellectual Property rights of Borrower and such Loan
Party now owned or hereafter acquired, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used in the
compilation or printout thereof (subject to any confidentiality provisions
applicable to such Intellectual Property rights), for the purpose of enabling
the Agent to exercise rights and remedies under this Article 10, including:
(a) completing the manufacture of any in-process materials following any Event
of Default so that such materials become saleable Inventory, all in accordance
with the same quality standards previously adopted by Borrower or such other
Loan Party for its own manufacturing; and (b) selling, leasing or otherwise
disposing of any or all Collateral following any Event of Default.

 

26



--------------------------------------------------------------------------------

11. WAIVERS; INDEMNIFICATION.

11.1 Demand; Protest; etc. Borrower and each other Loan Party waives demand,
protest, notice of protest, notice of default (except as expressly provided for
herein or in any other Loan Document) or dishonor, notice of payment and
nonpayment, nonpayment at maturity, release, compromise, settlement, extension,
or renewal of documents, instruments, chattel paper, and guaranties at any time
held by the Agent or any Lender on which Borrower or such other Loan Party may
in any way be liable.

11.2 Agent’s Liability for Collateral. Borrower and each other Loan Party hereby
agrees that: (a) except as otherwise provided under the Code or expressly
provided under this Agreement, the Agent shall not in any way or manner be
liable or responsible for: (i) the safekeeping of the Collateral, (ii) any loss
or damage thereto occurring or arising in any manner or fashion from any cause,
(iii) any diminution in the value thereof, or (iv) any act or default of any
carrier, warehouseman, bailee, forwarding agency, or other Person, and (b) all
risk of loss, damage, or destruction of the Collateral shall be borne by
Borrower and such other Loan Parties.

11.3 Indemnification. Borrower and each other Loan Party shall pay, indemnify,
defend, and hold the Lender-Related Persons and Agent-Related Parties (each, an
“Indemnified Person”) harmless (to the fullest extent permitted by applicable
law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, losses, liabilities, fines, costs, penalties, and
damages, and all reasonable documented out-of-pocket fees and disbursements of
attorneys, experts, or consultants and all other costs and expenses actually
incurred in connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit
is brought), at any time asserted against, imposed upon, or incurred by any of
them (a) in connection with or as a result of or related to the execution and
delivery, enforcement, performance, or administration (including any
restructuring, forbearance or workout with respect hereto) of this Agreement,
any of the other Loan Documents and the transactions related to the Loan
Documents as set forth in the Restructuring Support Agreement or the
transactions contemplated hereby or thereby or the monitoring of compliance by
Borrower and each other Loan Party and each of its Subsidiaries with the terms
of the Loan Documents, (b) with respect to any investigation, litigation, or
proceeding related to this Agreement, any other Loan Document and the
transactions related to the Loan Documents as set forth in the Restructuring
Support Agreement or the use of the proceeds of the credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto, (c) in
connection with the custody, preservation, use or operation of, or, upon an
Event of Default, the sale of, collection from, or other realization upon, any
of the Collateral in accordance with this Agreement and the other Loan
Documents, (d) with respect to the failure by Borrower or any other Loan Party
to perform or observe any of the provisions hereof or any other Loan Document,
(e) in connection with the exercise or enforcement of any of the rights of the
Agent or Lenders hereunder or under any other Loan Document, and (f) in
connection with or arising out of any presence or release of Hazardous Materials
at, on, under, to or from any assets or properties owned, leased or operated by
Borrower or any other Loan Party or any Subsidiary of Borrower or any other Loan
Party or any Environmental Actions, Environmental Liabilities or Remedial
Actions related in any way to any such assets or properties of such Loan Party
or any of its Subsidiaries (each and all of the foregoing, the “Indemnified
Liabilities”). The foregoing to the contrary notwithstanding, neither Borrower
nor any other Loan Party shall have any obligation to any Indemnified Person
under this Section 11.3 with respect to any Indemnified Liability that a court
of competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Indemnified Person or its officers,
directors, employees, or attorneys. This provision shall survive the termination
of this Agreement and the repayment of the Obligations. If any Indemnified
Person makes any payment to any other Indemnified Person with respect to an
Indemnified Liability as to which Borrower or any other Loan Party was required
to indemnify the Indemnified Person receiving such payment, the Indemnified
Person making such payment is entitled to be indemnified and reimbursed by
Borrower or such other Loan Party with respect thereto. This Section 11.3 shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim. WITHOUT LIMITATION, THE
FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO
INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF
ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

 

27



--------------------------------------------------------------------------------

12. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
certified mail (postage prepaid, return receipt requested), overnight courier,
electronic mail (at such email addresses as a party may designate in accordance
herewith), or tele facsimile. In the case of notices or demands to Borrower, any
other Loan Party, or the Agent, as the case may be, they shall be sent to the
respective address set forth below:

 

If to Borrower and/or any Guarantor:    SAEXPLORATION HOLDINGS, INC.    1160
Dairy Ashford, Suite 160    Houston, Texas 77079    Attention: Chief Financial
Officer    Fax No. (281) 258-4418 with courtesy copies to (which shall not
constitute Notice for purposes of this Section 12):       JONES DAY    222 East
41st Street    New York, New York 10017    Attention: Alex Gendzier    Office
(212) 326-7821    Fax (212) 755-7306    agendzier@jonesday.com If to the Agent:
      Delaware Trust Company    2711 Centerville Road    Wilmington, DE 19808   
Attention: Corporate Trust Administration    Fax No. (302) 636-8666 with
courtesy copies to (which shall not constitute Notice for purposes of this
Section 12):       ROPES & GRAY LLP    1211 Avenue of the Americas    New York,
NY 10036-8704    Attention: Mark R. Somerstein    Office: (212) 841-8814    Fax:
(646) 728-1663    mark.somerstein@ropesgray.com

Any party hereto may change the address at which it is to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
parties. All notices or demands sent in accordance with this Section 12 shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment). Any notice given by the Agent or any Lender to
Borrower as provided in this Section 12 shall be deemed sufficient notice as to
all Loan Parties, regardless of whether each Loan Party is sent a separate copy
of such notice or whether each Loan Party is specifically identified in such
notice.



Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Section 2 if such
Lender has notified the Agent that it is incapable of receiving notices under
Section 2 by electronic communication. The Agent may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or

 

28



--------------------------------------------------------------------------------

communications. Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

13. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO AS WELL
AS ALL CLAIMS, CONTROVERSIES OR DISPUTES ARISING UNDER OR RELATED TO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE DETERMINED UNDER, GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY BE TRIED AND LITIGATED IN THE
STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN
THE CITY OF NEW YORK AND THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT THE AGENT’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE THE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER, EACH OTHER LOAN PARTY AND
THE SECURED PARTIES WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY
RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT
TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION
13(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, EACH OTHER LOAN
PARTY, THE AGENT AND EACH LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY,
TO A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY
OR INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF
THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH, A
“CLAIM”). BORROWER, EACH OTHER LOAN PARTY, THE AGENT AND EACH LENDER REPRESENT
THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

(d) NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT OR ANY LENDER, OR
ANY AFFILIATE OF THE AGENT OR ANY LENDER OR ANY DIRECTOR, OFFICER, EMPLOYEE,
COUNSEL, REPRESENTATIVE, THE AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY
SPECIAL, INDIRECT, CONSEQUENTIAL, OR PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM
FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR
RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION THEREWITH, AND
EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM
FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED
TO EXIST IN ITS FAVOR.

 

14. ASSIGNS; SUCCESSORS; REPLACEMENT OF LENDERS.

14.1 Binding Effect; Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of, but only to the benefit of, Borrower, the
other Loan Parties hereto (in each case except for Section 17), the

 

29



--------------------------------------------------------------------------------

Agent and each Lender receiving the benefits of the Loan Documents and each
other Secured Party and, in each case, their respective successors and permitted
assigns. Except as expressly provided in any Loan Document (including in
Section 17.8), none of Borrower, any other Loan Party or the Agent shall have
the right to assign any rights or obligations hereunder or any interest herein.
No consent to assignment by the Required Lenders shall release Borrower nor any
other Loan Party from its Obligations.

14.2 Assignments and Participations.

(a) [Intentionally Omitted]

(b) Right to Assign. Subject to clause (c) below and the next sentence, each
Lender may sell, transfer, negotiate or assign (a “Sale”) all or a portion of
its rights and obligations hereunder (including all or a portion of Commitments
and its rights and obligations with respect to Advances) to (i) any existing
Lender (other than a Non-Funding Lender or Impacted Lender), (ii) any Affiliate
or Approved Fund of any existing Lender (other than a Non-Funding Lender or
Impacted Lender) or (iii) any other Person with the prior written consent (which
consent shall, in each case, not be unreasonably withheld or delayed) of the
Agent and, as long as no Event of Default under Sections 9.1, 9.4 or 9.5 is
continuing, Borrower (which consent shall be deemed to have been given if
Borrower has not responded in writing within ten (10) Business Days after any
request for such consent); provided, however, that (w) such Sales must be
ratable among the obligations owing to and owed by such Lender with respect to
the Advances and Commitments, (x) the aggregate outstanding principal amount
(determined as of the effective date of the applicable Assignment) of the
Advances and Commitments subject to any such Sale shall be in a minimum amount
of $1,000,000, unless such Sale is made to an existing Lender or an Affiliate or
Approved Fund of any existing Lender, is of the assignor’s (together with its
Affiliates and Approved Funds) entire interest in the Credit Facility or is made
with the prior written consent of Borrower (to the extent Borrower’s consent is
otherwise required) and the Agent and (y) such Sales by Lenders who are
Non-Funding Lenders due to clause (a) of the definition of Non-Funding Lender
shall be subject to the Agent’s prior written consent in all instances, unless
in connection with such sale, such Non-Funding Lender cures, or causes the cure
of, its Non-Funding Lender status as contemplated in Section 2.13(e)(v). The
Agent’s refusal to accept a Sale to a Loan Party, or to a Person that would be a
Non-Funding Lender or an Impacted Lender, or the imposition of conditions or
limitations (including limitations on voting) upon Sales to such Persons, shall
not be deemed to be unreasonable.

Notwithstanding anything else to the contrary provided herein, as long as no
Event of Default under Sections 9.1, 9.4 or 9.5 is continuing, no Lender shall
be permitted to assign any Advances or Commitments to any Disqualified Person.
The Agent and each assignor of a Commitment or an Advance hereunder shall be
entitled to rely conclusively on a representation of the assignee Lender in the
relevant Assignment that such assignee is not a Disqualified Person, provided
that such reliance by such assignor is in good faith and reasonable under the
circumstances existing at the time of the Sale. The Agent shall not have any
responsibility or liability for monitoring the list or identities of, or
enforcing provisions relating to, Disqualified Persons.

(c) Assignment to Participating Holders. During the Participation Period, a
Participating Holder (as defined in the Restructuring Support Agreement) shall
be permitted to participate in the Credit Facility (i) by giving the Agent
written notice of its intent to participate at any time during the Participation
Period, together with a written certification that it is a Participating Holder
and either a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act of 1933, as amended) or an “accredited investor” (as defined
under Regulation D of the Securities Act of 1933, as amended) and (ii) with the
prior written consent of the Agent (which consent shall not be unreasonably
withheld or delayed). Such Participating Holder shall be entitled to purchase no
more than a proportionate share (based on its pro rata share of Existing Notes
held immediately prior to the Closing Date) of the aggregate Commitments but in
no event for amounts less than $1,000,000 (and the Lenders shall be obligated to
assign their respective pro rata shares thereof). In connection with one or more
Participating Holders participating in the Credit Facility, the Lenders, each
Participating Holder, and the Agent shall enter into a master assignment and
assumption agreement, with standard terms and conditions substantially similar
to those in the Assignment and otherwise as agreed among the Lenders, each
Participating Holder, and the Agent. Each Participating Holder electing to
participate in the Credit Facility pursuant to this clause (c) shall deliver to
the Agent a completed administrative questionnaire in form and substance
satisfactory to the Agent and any Tax forms required to be delivered pursuant to
Section 16.1. Borrower shall pay to the Agent the fees for such master
assignment and assumption agreement(s) in the amounts and at times separately
agreed upon in writing between Borrower and the Agent, and such fees shall be
fully earned and irrevocable when paid and not refundable for any reason
whatsoever.

(d) Procedure. The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (f) or (g) below) shall execute and
deliver to the Agent an Assignment via an electronic settlement system
designated by the Agent (or, if previously agreed with the Agent, via a manual
execution and

 

30



--------------------------------------------------------------------------------

delivery of the Assignment) evidencing such Sale, together with any existing
Note subject to such Sale (or any affidavit of loss therefor acceptable to the
Agent), a completed administrative questionnaire in form and substance
satisfactory to the Agent, any Tax forms required to be delivered pursuant to
Section 16.1 and payment of an assignment fee in the amount of $3,500 to the
Agent, unless waived or reduced by the Agent in its sole discretion; provided,
that (i) if a Sale by a Lender is made to an Affiliate or an Approved Fund of
such assigning Lender, then no assignment fee shall be due in connection with
such Sale, and (ii) if a Sale by a Lender is made to an assignee that is not an
Affiliate or Approved Fund of such assignor Lender, and concurrently to one or
more Affiliates or Approved Funds of such assignee, then only one assignment fee
of $3,500 shall be due in connection with such Sale (unless waived or reduced by
the Agent). Upon receipt of all the foregoing, and conditioned upon such receipt
and, if such Assignment is made in accordance with clause (iii) of
Section 14.2(b), upon the Agent (and Borrower, if applicable) consenting to such
Assignment, from and after the effective date specified in such Assignment, the
Agent shall record or cause to be recorded in the Register the information
contained in such Assignment.

(e) Effectiveness. Subject to the recording of an Assignment by the Agent in the
Register pursuant to Section 2.8(b), (i) the assignee thereunder shall become a
party hereto and, subject to the requirements of Section 16.1 and to the extent
that rights and obligations under the Loan Documents have been assigned to such
assignee pursuant to such Assignment, shall have the rights and obligations of a
Lender, including the obligation to make Advances hereunder, (ii) any applicable
Note shall be transferred to such assignee through such entry and (iii) the
assignor thereunder shall, to the extent that rights and obligations under this
Agreement have been assigned by it pursuant to such Assignment, relinquish its
rights (except for those surviving the termination of the Commitments and the
payment in full of the Obligations) and be released from its obligations under
the Loan Documents, other than those relating to events or circumstances
occurring prior to such assignment and those obligations that survive the
termination of this Agreement, including such assigning Lender’s obligations
under Section 19.8(a) (and, in the case of an Assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto).

(f) Grant of Security Interests. In addition to the other rights provided in
this Section 14.2, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Advances), to (A) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board), without notice to the Agent or Borrower or (B) any
holder of, or trustee for the benefit of the holders of, such Lender’s
Indebtedness or equity securities, by notice to the Agent and Borrower;
provided, however, that no such holder or trustee, whether because of such grant
or assignment or any foreclosure thereon (unless such foreclosure is made
through an assignment in accordance with clause (b) above), shall be entitled to
any rights of such Lender hereunder and no such Lender shall be relieved of any
of its obligations hereunder and the Agent and the Loan Parties shall continue
to deal solely and directly with the assigning Lender.

(g) Participants. In addition to the other rights provided in this Section 14.2,
each Lender may, without notice to or consent from the Agent or Borrower, sell
participations to one or more Persons in or to all or a portion of its rights
and obligations under the Loan Documents (including all its rights and
obligations with respect to the Advances); provided, however, that, whether as a
result of any term of any Loan Document or of such participation, (i) no such
participant shall have a commitment, or be deemed to have made an offer to
commit, to make Advances hereunder, and none shall be liable for any obligation
of such Lender hereunder and such Lender shall remain liable for the making of
all Advances hereunder, (ii) such Lender’s rights and obligations, and the
rights and obligations of the Loan Parties and the Secured Parties towards such
Lender, under any Loan Document shall remain unchanged and each other party
hereto shall continue to deal solely with such Lender, which shall remain the
holder of the Obligations in the Register, except that each such participant
shall be entitled to the benefit of Section 16, but, with respect to
Section 16.1, only to the extent such participant delivers the Tax forms
required pursuant to Section 16.1(f) (it being understood that the documentation
required thereunder shall be delivered to the participating Lender) and then
only to the extent of any amount to which such Lender would be entitled in the
absence of any such participation, provided, however, that in no case shall a
participant have the right to enforce any of the terms of any Loan Document,
(iii) each such participant shall be subject to the provisions of Section 14.3
and Section 16.1(e) as if it were an assignee under Section 14.2(b), and
(iv) the consent of such participant shall not be required (either directly, as
a restraint on such Lender’s ability to consent hereunder or otherwise) for any
amendments, waivers or consents with respect to any Loan Document or to exercise
or refrain from exercising any powers or rights such Lender may have under or in
respect of the Loan Documents (including the right to enforce or direct
enforcement of the Obligations), except that the agreement pursuant to which the
Lender sells such participation may provide that such Lender will not, without
the consent of such participant, agree to any amendments, waivers or consents
described in clauses (ii) and (iii) of Section 15.1(a) with respect to amounts,
or dates fixed for payment of amounts, to which such participant would otherwise
be entitled or those described in clause (vii) of Section 15.1(a). Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of Borrower, maintain a register on which it enters the name
and address of each participant and the principal amounts (and stated interest)
of each participant’s interest in the Advances or other

 

31



--------------------------------------------------------------------------------

obligations under the Loan Documents (the “Participant Register”); provided,
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any such Advance or
obligations under any Loan Document) to any Person other than the Agent except
to the extent that such disclosure is necessary to establish that such Advance
or obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as the Agent) shall have
no responsibility for maintaining a Participant Register. Notwithstanding
anything else to the contrary provided herein, no Lender shall be permitted to
sell participations with respect to Advances to a Disqualified Person.

14.3 Replacement of Lender. Within forty-five days after: (i) receipt by
Borrower of written notice and demand from any Lender (an “Affected Lender”) for
payment of additional amounts as provided in Sections 16.1 and/or 16.2; or
(ii) any failure by any Lender (other than the Agent or an Affiliate of the
Agent) to consent to a requested amendment, waiver or modification to any Loan
Document in which Required Lenders have already consented to such amendment,
waiver or modification but the consent of each Lender (or each Lender directly
affected thereby, as applicable) is required with respect thereto, Borrower may,
at its option, notify the Agent and such Affected Lender (or such defaulting or
non-consenting Lender) of Borrower’s intention to obtain, at Borrower’s expense,
a replacement Lender (“Replacement Lender”) for such Affected Lender (or such
defaulting or non-consenting Lender, as the case may be), which Replacement
Lender shall be reasonably satisfactory to the Agent and the Required Lenders.
In the event Borrower obtains a Replacement Lender within forty-five (45) days
following notice of its intention to do so, the Affected Lender (or such
defaulting or non-consenting Lender, as the case may be) shall sell and assign
its Advances and Commitments to such Replacement Lender, at par, provided that
Borrower has reimbursed such Affected Lender for its increased costs, if any,
for which it is entitled to reimbursement under this Agreement through the date
of such sale and assignment. In the event that a replaced Lender does not
execute an Assignment pursuant to Section 14.2 within five (5) Business Days
after receipt by such replaced Lender of notice of replacement pursuant to this
Section 14.3 and presentation to such replaced Lender of an Assignment
evidencing an assignment pursuant to this Section 14.3, Borrower shall be
entitled (but not obligated) to execute such an Assignment on behalf of such
replaced Lender, and any such Assignment so executed by Borrower, the
Replacement Lender and the Agent, shall be effective for purposes of this
Section 14.3 and Section 14.2. Notwithstanding the foregoing, with respect to a
Lender that is an Impacted Lender, the Agent or Borrower may, but shall not be
obligated to, obtain a Replacement Lender and execute an Assignment on behalf of
such Impacted Lender at any time with three (3) Business Days’ prior notice to
such Lender (unless notice is not practicable under the circumstances) and cause
such Lender’s Advances and Commitments to be sold and assigned, in whole or in
part, at par. Upon any such assignment and payment and compliance with the other
provisions of Section 14.2, such replaced Lender shall no longer constitute a
“Lender” for purposes hereof; provided, any rights of such replaced Lender to
indemnification hereunder shall survive.

 

15. AMENDMENTS; WAIVERS.

15.1 Amendments and Waivers

(a) Subject to the provisions of Sections 17.10 and 15.1(f) hereof, no amendment
or waiver of, or supplement or other modification (which shall include any
direction to the Agent by the Required Lenders) to, any Loan Document (other
than any fee letter or similar agreement) or any provision thereof, and no
consent with respect to any departure by any Loan Party therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
(or by the Agent with the consent of the Required Lenders), and Borrower and
then such waiver shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such waiver,
amendment, supplement (including any additional Loan Document) or consent shall,
unless in writing and signed by all the Lenders directly and adversely affected
thereby (or by the Agent with the consent of all the Lenders directly and
adversely affected thereby), in addition to the Agent, the Required Lenders (or
by the Agent with the consent of the Required Lenders) and Borrower, do any of
the following:

(i) increase or extend the Commitment of any Lender (or reinstate any Commitment
of any Lender terminated pursuant to Section 10) (it being understood that
waivers or modifications of any Defaults or Events of Default or of any
mandatory prepayment or reductions of Commitments shall not constitute an
increase in the Commitment of any such Lender);

(ii) postpone or delay any date fixed for, or reduce or waive, any scheduled
installment of principal or any payment of interest, fees or other amounts
(other than principal) due to the Lenders (or any of them) hereunder or under
any other Loan Document (for the avoidance of doubt, mandatory prepayments
pursuant to Section 2.5 may be postponed, delayed, reduced, waived or modified
with only the consent of Required Lenders);

 

32



--------------------------------------------------------------------------------

(iii) reduce the principal of, or the rate of interest specified herein (it
being agreed that waiver of the default interest margin shall only require the
consent of Required Lenders) or the amount of interest payable in cash specified
herein on any Advance, or of any fees or other amounts payable hereunder or
under any other Loan Document;

(iv) (A) change or have the effect of changing the priority or pro rata
treatment of any payments (including voluntary and mandatory prepayments) or of
any reductions in Commitments, or (B) extend the date fixed for any scheduled
installment of principal or interest due to any of the Lenders under any Loan
Document;

(v) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Advances which shall be required for the Lenders or any
of them to take any action hereunder;

(vi) amend this Section 15.1 or, subject to the terms of this Agreement, the
definition of Required Lenders or any provision providing for consent or other
action by all Lenders; or

(vii) discharge any Loan Party from its respective payment Obligations under the
Loan Documents, or release all or substantially all of the Collateral, in each
case, except as otherwise may be provided or permitted under this Agreement or
the other Loan Documents.

(b) No amendment, waiver or consent shall, unless in writing and signed by the
Agent, in addition to the Required Lenders or all Lenders directly affected
thereby, as the case may be (or by the Agent with the consent of the Required
Lenders or all the Lenders directly affected thereby, as the case may be),
affect the rights or duties of the Agent under this Agreement or any other Loan
Document.

(c) [Reserved].

(d) If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender (or each affected Lender) and that has been approved by the Required
Lenders, Borrower may replace such non-consenting Lender in accordance with
Section 14.3.

15.2 No Waiver; Cumulative Remedies. No failure by the Agent or the Lenders to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by the Agent or the Lenders in exercising the same, will
operate as a waiver thereof. No waiver by the Agent or the Lenders will be
effective unless it is in writing, and then only to the extent specifically
stated. No waiver by the Agent or the Lenders on any occasion shall affect or
diminish the Agent’s or any Lender’s rights thereafter to require strict
performance by Borrower or any other Loan Party of any provision of this
Agreement. The Agent’s and Lenders’ rights under this Agreement and the other
Loan Documents will be cumulative and not exclusive of any other right or remedy
that the Agent and Lenders may have.

 

16. TAXES, YIELD PROTECTION AND ILLEGALITY.

16.1 Taxes

(a) All payments made by or on behalf of any Loan Party hereunder or under any
note or other Loan Document will be made free and clear of, and without
deduction or withholding for, any Indemnified Taxes; provided that if any Taxes
are required to be withheld or deducted from such payments under applicable law
then (i) the Loan Party making such payment shall be entitled to withhold or
deduct such Taxes as required by applicable law, (ii) such Loan Party shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law, and (iii) if such Taxes are
Indemnified Taxes, the sum payable by the Loan Party shall be increased as
necessary so that the payment of the applicable amount due under this Agreement,
any note, or Loan Document, including any additional amount paid pursuant to
this Section 16.1(a), after withholding or deduction for or on account of such
Indemnified Taxes, will not be less than the amount that would have been payable
had no such deductions or withholdings been made; provided further, however,
that no Loan Party shall be required to increase any such amounts if the
increase in such amount payable results from any Lender’s willful misconduct or
gross negligence (as finally determined by a court of competent jurisdiction).

 

33



--------------------------------------------------------------------------------

(b) Any Loan Party that made a payment of Taxes to a Governmental Authority
pursuant to Section 16.1(a) will furnish to the Agent as soon as practicable
after such payment, certified copies of receipts evidencing such payment by the
applicable Loan Party, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Agent.

(c) Without limiting the foregoing provisions, the Loan Parties shall timely
pay, or shall cause to be timely paid, to the relevant Governmental Authority in
accordance with applicable law any Other Taxes.

(d) The Loan Parties shall jointly and severally reimburse and indemnify, within
10 days after receipt of demand therefor (with copy to the Agent), the Agent or
each Lender for all Indemnified Taxes (including any Taxes imposed by any
jurisdiction on amounts payable under this Section 16.1) paid or payable by the
Agent or such Lender, as the case may be, or required to be withheld or deducted
from a payment to the Agent or such Lender, as the case may be, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally asserted. A certificate of the Agent or
such Lender (or of the Agent on behalf of such Lender) claiming any compensation
under this Section 16.1(d), setting forth in reasonable detail the amounts to be
paid thereunder and delivered to Borrower with copy to the Agent, shall be
conclusive, binding and final for all purposes, absent manifest error.

(e) Any Lender claiming any additional amounts payable or requiring the Loan
Parties to pay additional amounts to any Governmental Authority pursuant to this
Section 16.1 shall use its reasonable efforts to change the jurisdiction of its
Lending Office or assign its rights and obligations hereunder to another or its
offices, branches or affiliates if such a change or assignment (i) would reduce
payment of any such additional amounts pursuant to this Section 16.1 and
(ii) would not be otherwise disadvantageous to such Lender.

(f) (i) Each Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Agent and Borrower at the time or times reasonably requested by
Borrower or the Agent and at the time or times prescribed by applicable law,
such properly completed and executed documentation prescribed by applicable law
or reasonably requested by the Agent or Borrower as will permit such payments to
be made without withholding or at a reduced rate of withholding. In addition,
each Lender, if reasonably requested by the Agent or Borrower, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Agent or Borrower as will enable the Agent or Borrower to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 16.1(f)(ii)(A), (ii)(B), (ii)(C),
(iii), (iv) and (v) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii) Each Foreign Lender shall on or prior to the date such Foreign Lender
becomes a Lender hereunder and from time to time as required by applicable law
and if requested by Borrower or the Agent, provide the Agent and Borrower with
two duly executed and properly completed originals of each of the following, as
applicable: (A) Form W-8ECI (or successor form) claiming exemption from U.S.
withholding Tax because the income is effectively connected with a U.S. trade or
business or Form W-8BEN or W-8BEN-E (or successor form), as applicable, claiming
exemption from, or a reduction of, U.S. withholding Tax under an income Tax
treaty, (B) in the case of a Foreign Lender claiming exemption under
Sections 871(h) or 881(c) of the IRC, Form W-8BEN or W-8BEN-E (or successor
forms), as applicable, claiming exemption from U.S. withholding Tax under the
portfolio interest exemption and a certificate in form and substance acceptable
to Borrower and the Agent that such Foreign Lender is not (1) a “bank” within
the meaning of Section 881(c)(3)(A) of the IRC, (2) a “10 percent shareholder”
of Borrower within the meaning of Section 881(c)(3)(B) of the IRC or (3) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the IRC (a
“U.S. Tax Compliance Certificate”), (C) to the extent a Foreign Lender is not
the beneficial owner, executed originals of IRS Form W-8IMY (or successor form),
accompanied by IRS Form W-8ECI or IRS Form W-8BEN or W-8BEN-E (or successor
forms), as applicable, a U.S. Tax Compliance Certificate and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership for U.S. federal income tax purposes and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption under Sections 871(h) or 881(c) of the IRC, such
Foreign Lender may provide a U.S. Tax Compliance Certificate on behalf of each
such direct and indirect partner or (D) any other applicable form prescribed by
applicable law certifying as to the entitlement of such Foreign Lender to such
exemption from U.S. withholding Tax or reduced rate with respect to all payments
to be made to such Foreign Lender under the Loan Documents, together with such
supplementary documentation as may be prescribed by applicable law to permit
Borrower or the Agent to determine the withholding or deduction required to be
made. Unless Borrower and the Agent have received forms or other documents
satisfactory to them indicating that payments under any Loan Document to or

 

34



--------------------------------------------------------------------------------

for a Foreign Lender are not subject to U.S. withholding Tax or are subject to
such Tax at a rate reduced by an applicable Tax treaty, the Loan Parties and the
Agent shall withhold amounts required to be withheld by applicable law from such
payments at the applicable statutory rate.

(iii) Each Lender that is a U.S. Person shall on or prior to the date such
Lender becomes a Lender hereunder and from time to time if requested by Borrower
or the Agent, provide the Agent and Borrower with two completed originals of
Form W-9 (certifying that such Lender is entitled to an exemption from U.S.
backup withholding Tax) or any successor form.

(iv) [Intentionally Omitted].

(v) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such Lender
shall deliver to the Agent and Borrower at the time or times prescribed by law
and at such time or times reasonably requested by the Agent and Borrower such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the IRC) and such additional documentation
reasonably requested by the Agent and Borrower as may be necessary for the Agent
and Borrower to comply with their obligations under FATCA and to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (v), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivers
expires or becomes obsolete or inaccurate in any respect, it shall promptly
(1) deliver to Borrower and the Agent (in such number of originals or certified
copies as shall be requested by the recipient) renewals, amendments or
additional or successor forms, properly completed and duly executed by such
Lender, together with any other certificate or statement of exemption from or
reduction in U.S. federal withholding Tax or backup withholding or (2) notify
the Agent and Borrower in writing of its legal inability to do so.

(g) If any Lender determines in its sole discretion exercised in good faith that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 16.1, it shall pay to the relevant Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 16.1 with respect to the Taxes giving rise to such refund), net of
all reasonable out-of-pocket expenses (including Taxes) of such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such Loan Party, upon the request of
such Lender, shall repay to such Lender the amount paid over pursuant to this
Section 16.1(g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such Lender is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 16.1(g), in no event shall the Lender be required
to pay any amount to a Loan Party pursuant to this Section 16.1(g) the payment
of which would place the Lender in a less favorable net after-Tax position than
the Lender would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section 16.1(g) shall not be construed to require any
Lender to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to the Loan Party or any other Person.

(h) Each Lender shall severally indemnify the Agent, within 10 days after demand
therefor, for (i) any Taxes as to which it has been indemnified pursuant to this
Section 16.1 attributable to such Lender (but only to the extent that any Loan
Party has not already indemnified the Agent for such Taxes and without limiting
the obligation of the Loan Parties to do so) and (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 14.2(g) relating
to the maintenance of a Participant Register, in each case, that are payable or
paid by the Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Agent shall be conclusive absent manifest error. Each
Lender hereby authorizes the Agent to set off and apply any and all amounts at
any time owing to such Lender under any Loan Document or otherwise payable by
the Agent to the Lender from any other source against any amount due to the
Agent under this paragraph (h).

(i) For purposes of this Section 16.1, the term “applicable law” includes FATCA.

 

35



--------------------------------------------------------------------------------

16.2 Increased Costs and Reduction of Return.

(a) If any Lender shall have determined that:

(i) the introduction of any Capital Adequacy Regulation after the Closing Date;

(ii) any change in any Capital Adequacy Regulation after the Closing Date;

(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof after the Closing Date; or

(iv) compliance by such Lender (or its Lending Office) or any entity controlling
the Lender, with any Capital Adequacy Regulation in clauses (i) through
(iii) above;

materially affects the amount of capital required or expected to be maintained
by such Lender or any entity controlling such Lender and (taking into
consideration such Lender’s or such entities’ policies with respect to capital
adequacy) determines that the amount of such capital is increased as a
consequence of its Commitment(s), loans, credits or obligations under this
Agreement, then, within thirty (30) days of written demand of such Lender (with
a copy to the Agent), Borrower shall pay to such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender (or the entity controlling the Lender) for such increase; provided, that
Borrower shall not be required to compensate any Lender pursuant to this
Section 16.2(a) for any amounts incurred more than 180 days prior to the date
that such Lender notifies Borrower in writing of the amounts and of such
Lender’s intention to claim compensation thereof; provided, further, that if the
event giving rise to such increase is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(b) Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case in respect of this clause (ii) pursuant to Basel III, shall, in each
case, be deemed to be a change in Capital Adequacy Regulation after the Closing
Date under Section 16.2(a) above, as applicable, regardless of the date enacted,
adopted or issued.

(i) Any Lender claiming any additional amounts payable pursuant to this
Section 16.2 shall use reasonable efforts (consistent with its internal policies
and Legal Requirements), to change the jurisdiction of its lending office if
such a change would reduce any such additional amounts (or any similar amount
that may thereafter accrue) and would not, in the sole determination of such
Lender, be otherwise disadvantageous to such Lender.

16.3 Certificates of Lenders. Any Lender claiming reimbursement or compensation
pursuant to this Section 16 shall deliver to Borrower (with a copy to the Agent)
a certificate setting forth in reasonable detail the amount payable to such
Lender hereunder and such certificate shall be conclusive and binding on
Borrower in the absence of manifest error.

 

17. THE ADMINISTRATIVE AGENT

17.1 Appointment.

(a) Subject to Section 17.8 and the Intercreditor Agreement, each Lender (and
each subsequent maker of any Advance by its making thereof) hereby irrevocably
appoints and authorizes the Administrative Agent and the Collateral Agent to
exercise the powers of each such Agent as set forth in this Agreement and the
other Loan Documents, including: (i) to receive on behalf of each Lender any
payment of principal of or interest on the Advances outstanding hereunder and
all other amounts accrued hereunder for the account of the Lenders and paid to
such Agent, and to distribute promptly to each Lender its share of all payments
so received; (ii) to maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Advances, and related matters and to maintain, in accordance with its customary
business practices, ledgers and records reflecting the status of the Collateral
and related matters; (iii) to execute or file any and all financing or similar
statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to this Agreement or any other

 

36



--------------------------------------------------------------------------------

Loan Document; (iv) to make the Advances on behalf of the applicable Lenders as
provided in this Agreement or any other Loan Document; (v) to perform, exercise,
and enforce any and all other rights and remedies of the Lenders with respect to
Borrower or any other Loan Party, the Obligations, or otherwise related to any
of same to the extent reasonably incidental to the exercise by such Agent of the
rights and remedies specifically authorized to be exercised by such Agent by the
terms of this Agreement or any other Loan Document; (vi) to incur and pay such
fees necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to this Agreement or any other Loan Document; and
(vii) to take such action as such Agent deems appropriate on its behalf to
administer the Advances and the Loan Documents and to exercise such other powers
delegated to such Agent by the terms hereof or the other Loan Documents
(including, without limitation, the power to give or to refuse to give notices,
waivers, consents, approvals and instructions and the power to make or to refuse
to make determinations and calculations) together with such powers as are
reasonably incidental thereto to carry out the purposes hereof and thereof. As
to any matters not expressly provided for by this Agreement and the other Loan
Documents (including, without limitation, enforcement or collection of the
Advances), the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) only upon the written
instructions of the Required Lenders (or such other number or percentage of the
Lenders as the Agent shall believe in good faith to be necessary hereunder or
under the Loan Documents), and such instructions of the Required Lenders shall
be binding upon all Lenders and all makers of Advances; provided, however, that
the Agent shall not be required to take any action which, in the reasonable
opinion of the Agent, exposes the Agent to liability or which may expose the
Agent to liability or is contrary to this Agreement or any other Loan Document
or applicable law. Except as otherwise provided in this Section 17, each of the
Administrative Agent and the Collateral Agent may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Each of the Administrative Agent and the
Collateral Agent shall not be responsible for the negligence or misconduct of
any agent or attorney-in-fact that it selects as long as such selection was made
in compliance with this section and without gross negligence or willful
misconduct of the Administrative Agent or the Collateral Agent as determined by
a final order of a court of competent jurisdiction no longer subject to appeal.
The provisions of this Article are solely for the benefit of the Agent and the
Lenders, and no Loan Party shall have any rights as a third-party beneficiary of
any of such provisions.

17.2 Nature of Duties. The Agent shall have no duties or responsibilities except
those expressly set forth in this Agreement or in the other Loan Documents. The
duties of the Agent shall be mechanical and administrative in nature. Nothing in
this Agreement or any other Loan Document, express or implied, is intended to or
shall be construed to impose upon the Agent any obligations in respect of this
Agreement or any other Loan Document except as expressly set forth herein or
therein. Each Lender shall make its own independent investigation of the
financial condition and affairs of Borrower and the Guarantors in connection
with the making and the continuance of the Advances hereunder and shall make its
own appraisal of the creditworthiness of Borrower and the Guarantors and the
value of the Collateral, and the Agent shall have no duty or responsibility,
either initially or on a continuing basis, to provide any Lender with any credit
or other information with respect thereto, whether coming into their possession
before the Initial Advance hereunder or at any time or times thereafter. The
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until written notice thereof is given to the Administrative Agent by
Borrower or the Lenders, and shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
under any other Loan Document or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, and other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Section 4 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to it or as to those
conditions precedent specifically required to be to its satisfaction, (vi) the
existence, value, perfection or priority of any collateral security or the
financial or other condition of Borrower and its Subsidiaries or any other Loan
Party, obligor or guarantor, or (vii) any failure by Borrower, any Loan Party or
any other Person (other than itself) to perform any of its obligations hereunder
or under any other Loan Document or the performance or observance of any
covenants, agreements or other terms or conditions set forth herein or therein.
Anything contained herein to the contrary notwithstanding, the Administrative
Agent shall not have any liability arising from confirmations of the amount of
the outstanding Advances or any components thereof.

17.3 Rights, Exculpation, Etc.

(a) The Agent and its directors, officers, affiliates (other than any affiliate
in its capacity as Lender, such Lender to be subject to the corresponding
applicable provisions of this Agreement), agents or employees shall not be
liable for any action taken or omitted to be taken by them under or in
connection with this Agreement or the other Loan Documents, except for their own
gross negligence or willful misconduct (which shall not include any action taken
or omitted to be taken strictly in accordance with any express direction,
instruction or certificate of the Required Lenders (or such other number or
percentage of the Lenders as the Agent shall believe in good faith to be
necessary hereunder or under the Loan Documents), for which the Agent shall have
no liability) as determined by a final judgment of a court of competent
jurisdiction no longer subject to appeal. Without limiting the generality of the
foregoing, the Agent (i) may treat the payee of any Advance as the owner thereof
until the Agent receives written notice of the assignment or transfer thereof,
pursuant to Section 14 hereof, signed by such payee and in form

 

37



--------------------------------------------------------------------------------

satisfactory to the Administrative Agent; (ii) may consult with legal counsel
(including, without limitation, counsel to the Agent or counsel to any Loan
Party), independent public accountants, and other experts selected by any of
them and shall not be liable for any action taken or omitted to be taken in good
faith by any of them in accordance with the advice of such counsel, accountant
or experts; (iii) make no warranty or representation to any Lender and shall not
be responsible to any Lender for any statements, certificates, warranties or
representations made in or in connection with this Agreement or the other Loan
Documents; (iv) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of any Person, the existence
or possible existence of any Default or Event of Default, or to inspect the
Collateral or other property (including, without limitation, the books and
records) of any Person; (v) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; and (vi) shall not be deemed to
have made any representation or warranty regarding the existence, sufficiency,
value or collectibility of the Collateral, the condition of the Collateral, the
existence, priority or perfection of the Collateral Agent’s Lien thereon, or any
certificate prepared by Borrower or any Guarantor in connection therewith, nor
shall the Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral. The Agent shall not be liable
for any apportionment or distribution of payments made in good faith pursuant to
Section 2.4(d), 2.5(g) and 10.5, and if any such apportionment or distribution
is subsequently determined to have been made in error the sole recourse of any
Lender to whom payment was due but not made, shall be to recover from other
Lenders any payment in excess of the amount which they are determined to be
entitled. The Agent may at any time request written instructions from the
Required Lenders (or such other number or percentage of the Lenders as the Agent
shall believe in good faith to be necessary hereunder or under the Loan
Documents) with respect to any actions or approvals which by the terms of this
Agreement or of any of the other Loan Documents the Agent is permitted or
required to take or to grant, and if such instructions are promptly requested,
the Agent shall be absolutely entitled to refrain from taking any action or to
withhold any approval under any of the Loan Documents until they shall have
received such instructions from the Required Lenders (or such other number or
percentage of the Lenders as the Agent shall believe in good faith to be
necessary hereunder or under the Loan Documents). The instructions as aforesaid
and any action taken or failure to act pursuant thereto shall be binding on all
of the Lenders. Without limiting the foregoing, no Lender shall have any right
of action whatsoever against the Agent as a result of the Agent acting or
refraining from acting under this Agreement or any of the other Loan Documents
in accordance with the instructions of the Required Lenders (or such other
number or percentage of the Lenders as the Agent shall believe in good faith to
be necessary hereunder or under the Loan Documents).

(b) The Agent shall have the right at any time to seek instructions concerning
the administration of the Collateral from any court of competent jurisdiction.

(c) The Agent shall be obligated to perform such duties and only such duties as
are specifically set forth in this Agreement or in any Loan Document, and no
implied covenants or obligations shall be read into this Agreement or any Loan
Document against the Agent. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law,
and the Agent shall not have by reason of this Agreement or any other Loan
Document a fiduciary relationship in respect of any Lender. The Agent shall not
be under any obligation to take any action which is discretionary under the
provisions hereof except as set forth in Section 17.1(a). The Agent shall be
under no obligation to exercise any of the rights or powers vested in them by
this Agreement at the request or direction of the Required Lenders (or such
other number or percentage of the Lenders as the Agent shall believe in good
faith to be necessary hereunder or under the Loan Documents) pursuant to this
Agreement, unless (i) the Agent shall have been provided adequate security and
indemnity as determined by the Agent in its sole discretion (including without
limitation from the Lenders and/or Borrower or the Guarantors) against any and
all costs, expenses and liabilities which might be incurred by them in
compliance with such request or direction, including reasonable advances as may
be requested by the Agent and (ii) the Agent shall receive such written
instructions as the Agent deems appropriate. If a Default or Event of Default
has occurred and is continuing, then the Agent shall take such action with
respect to such Default or Event of Default as shall be instructed by the
Required Lenders (or such other number or percentage of the Lenders as the Agent
shall believe in good faith to be necessary hereunder or under the Loan
Documents) in the written instructions (with indemnities) described in this
Section 17.3(d), provided that, unless and until the Agent shall have received
such instructions, the Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as they shall deem advisable in the best interests of the
Lenders, and the Agent shall not incur liability to any Lender by reason of so
refraining.

(d) Whenever in the administration of this Agreement, or pursuant to any of the
Loan Documents, the Agent shall deem it necessary or desirable (in each case, in
its sole discretion) that a matter be proved or established with respect to
Borrower or the Guarantors in connection with the taking, suffering or omitting
of any action hereunder by the Agent, such matter (unless other evidence in
respect thereof be herein specifically prescribed)

 

38



--------------------------------------------------------------------------------

may be deemed to be conclusively provided or established by a certificate of the
chief executive officer and chief restructuring officer of Borrower delivered to
the Agent and such certificate shall be full warranty to the Agent for any
action taken, suffered or omitted in reliance thereon; provided that Borrower
shall have no obligation to provide any such certificate except as otherwise
required hereunder.

17.4 Reliance. The Agent may rely, and shall be fully protected in acting, upon
any resolution, statement, certificate, instrument, opinion, report, notice,
request, consent, order, bond or other paper or document which they believe in
good faith to be genuine and to have been signed or presented by the proper
party or parties or, in the case of facsimiles, to have been sent by the proper
party or parties. In the absence of its gross negligence or willful misconduct
as determined by a final judgment of a court of competent jurisdiction no longer
subject to appeal, each Agent may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon any
certificates or opinions furnished to it and conforming to the requirements of
this Agreement or any Loan Document. The Agent shall not be required to keep
themselves informed as to the performance or observance by Borrower, any other
Loan Party or any of their respective Subsidiaries of this Agreement, the Loan
Documents or any other document, referred to or provided for herein or to
inspect the properties or books of Borrower, any other Loan Party or their
respective Subsidiaries. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the Agent
hereunder, the Agent shall have no duty or responsibility to provide any Lender
with any credit or other information concerning the affairs, financial condition
or business of Borrower or any other Loan Party (or any of its Affiliates) which
may come into the possession of the Agent or any of its Affiliates. Each other
party hereto will consult with its own legal counsel to the extent that it deems
necessary in connection with the Loan Documents and the matters contemplated
therein.

17.5 Indemnification. Whether or not the transactions contemplated hereby are
consummated, to the extent that any Agent is not promptly reimbursed and
indemnified by Borrower, each Lender will reimburse and indemnify such Agent and
any Agent-Related Party from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, fees, costs, expenses,
advances or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against such Agent in any way relating to or
arising out of this Agreement or any of the other Loan Documents or any action
taken or omitted by such Agent under this Agreement or any of the other Loan
Documents, in proportion to each Lender’s Commitment Percentage, including,
without limitation, advances and disbursements made pursuant to Section 17.10,
and the reasonable fees, charges and disbursements of any counsel for each
Agent; provided, however, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
fees, costs, expenses, advances or disbursements for which there has been a
final judgment of a court of competent jurisdiction no longer subject to appeal
that such liability resulted from such Agent’s gross negligence or willful
misconduct. The obligations of the Lenders under this Section 10.05 shall
survive the payment in full of the Obligations and the termination of this
Agreement.

17.6 Agent Individually. The Agent and its Affiliates may accept deposits from,
lend money to, and generally engage in any kind of banking, trust, financial or
other business with Borrower or any other Loan Party as if it were not acting as
an Agent pursuant hereto without any duty to account to the other Lenders.

17.7 Sub-agents. The Agent may perform any and all of its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Agent. The Agent and any such sub-agent may perform any and all of their duties
and exercise their rights and powers through their respective Agent-Related
Parties. The provisions of Section 11.3, this Section 17 and Section 19.9 shall
apply to any such sub-agent and to the Agent-Related Parties of the Agent and
such sub-agent, and shall apply to their respective activities in connection
with the activities of the Agent. The Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Agent acted with gross negligence or willful misconduct in the selection of such
sub-agents.

17.8 Successor Agent.

(a) The Agent may resign from the performance of all its functions and duties
hereunder and under the other Loan Documents at any time by giving at least
thirty (30) days’ prior written notice to Borrower and each Lender. The Agent
may be removed with or without cause by the Required Lenders upon thirty
(30) days’ prior written notice from the Required Lenders to the Agent. Such
resignation or removal shall take effect upon the acceptance by a successor
Agent of appointment pursuant to clauses (b) and (c) below or as otherwise
provided below.

(b) Upon any such notice of resignation or removal, the Required Lenders shall
appoint a successor Agent with, so long as no Event of Default under Sections
9.4 or 9.5 exists, the prior written consent of Borrower (such consent not to be
unreasonably delayed or withheld). Upon the acceptance of any appointment as

 

39



--------------------------------------------------------------------------------

Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, and the retiring Agent shall be immediately discharged
from its duties and obligations under this Agreement and the other Loan
Documents.

(c) If no such successor Agent shall have been so appointed by the Required
Lenders within 30 days after the retiring Agent gives notice of its resignation
or thirty (30) days after the Required Lenders give notice of removal to the
retiring Agent, then the retiring Agent may (but is not required to) on behalf
of the Lenders, appoint a successor Agent, provided that if the Agent shall
notify Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation or removal shall nonetheless become effective
in accordance with such notice and (1) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the Agent on behalf
of the Lenders under any of the Loan Documents, the retiring Agent shall
continue to hold such collateral security until such time as a successor Agent
is appointed) and (2) all payments, communications and determinations provided
to be made by, to or through the Agent shall instead be made by or to each
Lender directly, until such time as the Required Lenders appoint a successor
Agent as provided for in clause (b) above. The fees payable by Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between Borrower and such successor.

(d) After the retiring Agent’s resignation or removal under this Section 17.8,
the provisions of this Article 17, Section 11.3, and Section 19.9 shall continue
in effect for the benefit of such retiring Agent, its sub-agents and their
respective Agent-Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Agent or on behalf of the Agent
and if applicable, while continuing to hold collateral security on behalf of the
Lenders under any of the Loan Documents. Any corporation or association into
which the Agent may be merged or converted or with which it may be consolidated
shall be the Agent under this Agreement without further act.

17.9 Delivery of Information. The Agent shall not be required to deliver to any
Lender originals or copies of any documents, instruments, notices,
communications or other information received by the Agent from Borrower, any
Subsidiary, the Required Lenders, any Lender or any other Person under or in
connection with this Agreement or any other Loan Document except (i) as
specifically provided in this Agreement or any other Loan Document and (ii) as
specifically requested from time to time in writing by any Lender with respect
to a specific document, instrument, notice or other written communication
received by and in the possession of the Agent at the time of receipt of such
request and then only in accordance with such specific request. Notwithstanding
anything to the contrary herein, upon receipt of notices from the Loan Parties
required by this Agreement, Agent shall forthwith notify the Lenders of the
existence and content of such notices.

17.10 Collateral Matters. (a) The Lenders hereby irrevocably authorize the
Collateral Agent, at its option and in its discretion, to release any Lien
granted to or held by the Collateral Agent upon any Collateral upon the payment
of all Obligations (other than unasserted contingent indemnification
obligations) and termination of the Commitments; or constituting property being
sold or disposed of in compliance with the terms of this Agreement and the other
Loan Documents; or if approved, authorized or ratified in writing by the
Required Lenders.

(b) Without in any manner limiting the Collateral Agent’s authority to act
without any specific or further authorization or consent by the Lenders (as set
forth in Section 17.10(a)), each Lender agrees to confirm in writing, upon
request by the Collateral Agent, the authority to release Collateral conferred
upon the Collateral Agent under Section 17.10(a). Upon receipt by the Collateral
Agent of confirmation from the requisite amount of Lenders of its authority to
release any particular item or types of Collateral, and upon prior written
request by Borrower, the Collateral Agent shall at Borrower’s sole cost and
expense (and is hereby irrevocably authorized by the Lenders to) execute such
documents as may be necessary to evidence the release of the Liens granted to
the Collateral Agent for the benefit of the Lenders upon such Collateral, and
acknowledge and agree that any such action by the Collateral Agent shall bind
the Lenders; provided, however, that (i) the Collateral Agent shall not be
required to execute any such document on terms which, in the Collateral Agent’s
opinion, would expose the Collateral Agent to liability or create any
obligations or entail any consequence other than the release of such Liens
without recourse, representation or warranty, and (ii) such release shall not in
any manner discharge, affect or impair the Obligations or any Lien upon all
interests in the Collateral retained by Borrower or any Guarantor.

(c) The Collateral Agent shall have no obligation whatsoever to any Lender to
assure that the Collateral exists, is genuine, or is owned by Borrower or any
Guarantor or is cared for, protected or insured or has been encumbered or that
the Agent’ s Liens granted to the Collateral Agent pursuant to this Agreement or
any other Loan Document are valid or have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to maintain the perfection of any Agent’s Liens on the
Collateral, or to exercise at all or in any particular manner or under any duty
of care, disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to the Collateral Agent in this
Section 17.10 or in any other Loan

 

40



--------------------------------------------------------------------------------

Document, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Collateral Agent may act in any
manner it may deem appropriate, in its sole discretion, given that the
Collateral Agent shall have no duty or liability whatsoever to any Lender,
except as otherwise provided herein.

(d) Notwithstanding anything set forth herein to the contrary, the Agent shall
have a duty of ordinary care with respect to any Collateral delivered to the
Agent or its designated representatives that is in the Agent’s or its designated
representatives’ possession or control. The Agent shall not be responsible for
insuring the Collateral or for the payment of Taxes, charges, assessments or
Liens upon the Collateral or otherwise as to the maintenance of the Collateral.
The Agent will be deemed to have exercised ordinary care in the custody of the
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which it accords its own property, and the Agent
will not be liable or responsible for any loss or diminution in the value of any
of the Collateral by reason of the act or omission of any carrier, forwarding
agency or other agent or bailee selected by the Agent in good faith, including,
without limitation, by reason of the act or omission of the Revolving Loan
Lender.

17.11 Agency for Perfection. Each Agent and each Lender hereby appoints each
other Agent and each other Lender as agent and bailee for the purpose of
perfecting the security interests in and liens upon the Collateral in assets
which, in accordance with Article 9 of the Uniform Commercial Code, can be
perfected only by possession or control (or where the security interest of a
secured party with possession or control has priority over the security interest
of another secured party) and each Agent and each Lender hereby acknowledges
that it holds possession of or otherwise controls any such Collateral for the
benefit of the Agent and the Lenders, collectively, as secured party. Should the
Administrative Agent or any Lender obtain possession or control of any such
Collateral, the Administrative Agent or such Lender shall notify the Collateral
Agent thereof, and, promptly upon the Collateral Agent’s request therefor shall
deliver such Collateral to the Collateral Agent or in accordance with the
Collateral Agent’s instructions. In addition, the Collateral Agent shall also
have the power and authority hereunder to appoint such other sub-agents as may
be necessary or required under applicable state law or otherwise to perform its
duties and enforce its rights with respect to the Collateral and under the Loan
Documents. By its execution and delivery of this Agreement, Borrower hereby
consents to the foregoing.

17.12 Actions With Respect To Collateral. The Agent shall not have any
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Collateral, whether or not the Agent has or is deemed to have knowledge of such
matters, (ii) taking any necessary steps to preserve the rights against any
parties with respect to any Collateral or (iii) taking any action other than as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as the Agent shall believe in good faith to be necessary
hereunder or under the Loan Documents), subject to the provisions of this
Agreement.

17.13 Filing of Proofs of Claim. In case of any Default or Event of Default
under Sections 9.4 and 9.5 the Agent (regardless of whether the principal of any
Advance shall then be due and payable and regardless of whether the Agent has
made any demand on Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

(a) To (i) file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Advances and all other Obligations
that is owing and unpaid and (ii) file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the Agent and their respective agents and counsel and all other
amounts due to the Lenders, the Agent under Sections 2.12, 11.3 and 19.9)
allowed in such judicial proceeding; and

(b) To collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

Each Lender hereby authorizes any custodian, receiver, assignee, trustee,
conservator, sequestrator or other similar official in any such judicial
proceeding: (i) to make such payments to the Agent; and (ii) if the Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Agent and their respective agents and counsel, and any other
amounts due to the Agent under Sections 2.12, 11.3 and 19.9. Nothing contained
herein shall be deemed to authorize the Agent to authorize or consent to or
accept or adopt on behalf of any lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any lender
or to authorize the Agent to vote in respect of the claim of any Lender in any
such proceeding. Each Lender retains the right to file and prove a claim
separately.

 

41



--------------------------------------------------------------------------------

18. GUARANTY

18.1 Guarantors. Each Guarantor confirms that its guarantee of the Obligations
hereunder is secured by the Collateral pledged by it pursuant to and in
accordance with the Loan Documents delivered by it in connection herewith.

18.2 Guaranty; Limitation of Liability.

(a) Each Guarantor, jointly and severally, hereby absolutely, unconditionally
and irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all Obligations of each other Loan Party now or hereafter existing
under or in respect of the Loan Documents (including, without limitation, any
extensions, modifications, substitutions, amendments or renewals of any or all
of the foregoing Obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, reasonable and documented out-of-pocket
expenses or otherwise (such Obligations being the “Guaranteed Obligations”), and
agrees to pay reasonable and documented out-of-pocket expenses (including,
without limitation, reasonable and documented out-of-pocket fees and expenses of
counsel) incurred by the Agent or any other Lender in enforcing any rights under
this Guaranty or any other Loan Document. Without limiting the generality of the
foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Loan Party to the Agent or any Lender under or in respect of the Loan Documents
but for the fact that they are unenforceable or not allowed due to the existence
of a bankruptcy, reorganization or similar proceeding involving such other Loan
Party.

(b) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Lender under this
Guaranty, such Guarantor will contribute, to the maximum extent permitted by
law, such amounts to each other Guarantor and each other guarantor so as to
maximize the aggregate amount paid to the Agent or Lenders under or in respect
of the Loan Documents.

18.3 Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Agent or
any Lender with respect thereto. The obligations of each Guarantor under or in
respect of this Guaranty are independent of the Guaranteed Obligations or any
other Obligations of any other Loan Party under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against Borrower or any other Loan Party or whether Borrower
or any other Loan Party is joined in any such action or actions. The liability
of each Guarantor under this Guaranty shall be irrevocable, absolute and
unconditional irrespective of, and each Guarantor hereby irrevocably waives any
defenses (other than payment of the Obligations to the extent of such payment)
it may now have or hereafter acquire in any way relating to, any or all of the
following:

(a) any lack of validity or enforceability of any Loan Documents or any
agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Loan Party under the
Loan Documents or any other assets of any Loan Party or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

 

42



--------------------------------------------------------------------------------

(f) any failure of the Agent or any Lender to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to the Agent or such Lender (each Guarantor waiving any duty on
the part of the Agent or Lenders to disclose such information) provided that
each Guarantor shall have any contractual defenses that the applicable Loan
Party has under any Loan Document including payment in full of the Obligations;

(g) the failure of any other Person to execute or deliver any Guaranty
Supplement or any other guaranty or agreement or the release or reduction of
liability of any Guarantor or other guarantor or surety with respect to the
Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
or any Lender that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety other than payment
in full of the Guaranteed Obligations; provided that each Guarantor shall have
any contractual defenses that the applicable Loan Party has under any Loan
Document.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender or any other Person upon the
insolvency, bankruptcy or reorganization of Borrower or any other Loan Party or
otherwise, all as though such payment had not been made.

18.4 Waivers and Acknowledgments.

(a) To the extent allowed under applicable law, each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Agent or any Lender protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Loan Party
or any other Person or any Collateral.

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Agent or any Lender that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor or other rights of such
Guarantor to proceed against any of the other Loan Parties, any other guarantor
or any other Person or any Collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the Guaranteed Obligations of
such Guarantor hereunder.

(d) Each Guarantor acknowledges that the Agent may, without notice to or demand
upon such Guarantor and without affecting the liability of such Guarantor under
this Guaranty, foreclose under any mortgage by nonjudicial sale, and each
Guarantor hereby waives any defense to the recovery by the Agent and the other
Lenders against such Guarantor of any deficiency after such nonjudicial sale and
any defense or benefits that may be afforded by applicable law.

(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of the Agent or any Lender to disclose to such Guarantor any matter, fact
or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party or any
of its Subsidiaries now or hereafter known by the Agent or such Lender.

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 18.3 and this Section 18.4
are knowingly made in contemplation of such benefits.

18.5 Subrogation. Each Guarantor hereby unconditionally and irrevocably agrees
not to exercise any rights that it may now have or hereafter acquire against
Borrower, any other Loan Party or any other insider guarantor that arise from
the existence, payment, performance or enforcement of such Guarantor’s
Obligations under or in respect of this Guaranty or any other Loan Document,
including, without limitation, any right of subrogation, reimbursement,

 

43



--------------------------------------------------------------------------------

exoneration, contribution or indemnification and any right to participate in any
claim or remedy of the Agent or any Lender against Borrower, any other Loan
Party or any other insider guarantor or any Collateral, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from Borrower,
any other Loan Party or any other insider guarantor, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
on account of such claim, remedy or right, unless and until all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
have been paid in full in cash and the Commitments shall have expired or been
terminated. If any amount shall be paid to any Guarantor in violation of the
immediately preceding sentence at any time prior to the payment in full in cash
of the Guaranteed Obligations (other than unasserted contingent indemnification
obligations) and all other amounts payable under this Guaranty, such amount
shall be received and held in trust for the benefit of the Agent and the
Lenders, shall be segregated from other property and funds of such Guarantor and
shall forthwith be paid or delivered to the Agent in the same form as so
received (with any necessary endorsement or assignment) to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Guaranty, whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If (i) any Guarantor
shall make payment to the Agent or any Lender of all or any part of the
Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all other
amounts payable under this Guaranty shall have been paid in full in cash and
(iii) the Maturity Date, the Agent or Lenders will, at such Guarantor’s request
and expense, execute and deliver to such Guarantor appropriate documents,
without recourse and without representation or warranty, necessary to evidence
the transfer by subrogation to such Guarantor of an interest in the Guaranteed
Obligations resulting from such payment made by such Guarantor pursuant to this
Guaranty.

18.6 Guaranty Supplements. If any Loan Party creates or acquires a wholly-owned
Domestic Subsidiary (other than a Foreign Subsidiary Holding Company) on or
after the Closing Date, such Loan Party shall cause such Domestic Subsidiary to
be a Guarantor hereunder. Upon the execution and delivery to the Agent by any
such Person of a guaranty supplement in substantially the form of Exhibit F
hereto (each, a “Guaranty Supplement”), (a) such Person shall be referred to as
an “Additional Guarantor” and shall become and be a Guarantor hereunder, and
each reference in this Guaranty to a “Guarantor” shall also mean and be a
reference to such Additional Guarantor, and each reference in any other Loan
Document to a “Loan Party” shall also mean and be a reference to such Additional
Guarantor if it is a Subsidiary of Borrower, and (b) each reference herein to
“this Guaranty,” “hereunder,” “hereof” or words of like import referring to this
Guaranty, and each reference in any other Loan Document to the “Guaranty,”
“thereunder,” “thereof” or words of like import referring to this Guaranty,
shall mean and be a reference to this Guaranty as supplemented by such Guaranty
Supplement. For the avoidance of doubt, in no event shall a Subsidiary of a Loan
Party that is a Foreign Subsidiary or a Foreign Subsidiary Holding Company (or a
Subsidiary of a Foreign Subsidiary or Foreign Subsidiary Holding Company) be
required to join in the Guaranty or become a Guarantor hereunder.

18.7 Subordination. Each Guarantor hereby subordinates any and all debts,
liabilities and other Obligations owed to such Guarantor by each other Loan
Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 18.7:

(a) Prohibited Payments, Etc. Unless the Required Lenders otherwise agree, upon
the occurrence and during the continuance of an Event of Default, no Guarantor
shall demand, accept or take any action to collect any payment on account of the
Subordinated Obligations.

(b) Prior Payment of Guaranteed Obligations. In any Insolvency Proceeding
relating to any other Loan Party, each Guarantor agrees that the Agent and
Lenders shall be entitled to receive payment in full in cash of all Guaranteed
Obligations (including all interest and expenses accruing after the commencement
of an Insolvency Proceeding, whether or not constituting an allowed claim in
such proceeding (“Postpetition Interest”)) before such Guarantor receives
payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Event of
Default, but subject to the Intercreditor Agreement and notice provisions
described in Section 10, each Guarantor shall, if the Agent so requests,
collect, enforce and receive payments on account of the Subordinated Obligations
as trustee for the Agent and the Lenders and deliver such payments to the Agent
on account of the Guaranteed Obligations (including all Postpetition Interest),
together with any necessary endorsements or other instruments of transfer, but
without reducing or affecting in any manner the liability of such Guarantor
under the other provisions of this Guaranty.

(d) Agent Authorization. After the occurrence and during the continuance of any
Event of Default, but subject to the Intercreditor Agreement and notice
provisions described in Section 10, the Agent is authorized and empowered (but
without any obligation to so do), in its discretion, (i) in the name of each
Guarantor, to

 

44



--------------------------------------------------------------------------------

collect and enforce, and to submit claims in respect of, the Subordinated
Obligations and to apply any amounts received thereon to the Guaranteed
Obligations (including any and all Postpetition Interest), and (ii) to require
each Guarantor (A) to collect and enforce, and to submit claims in respect of,
the Subordinated Obligations and (B) to pay any amounts received on such
obligations to the Agent for application to the Guaranteed Obligations
(including any and all Postpetition Interest).

18.8 Continuing Guaranty; Assignments. This Guaranty is a continuing guaranty
and shall (a) remain in full force and effect until the latest of (i) the
payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this Guaranty and (iii) the Maturity Date, (b) be binding upon
each Guarantor, its successors and assigns and (c) inure to the benefit of and
be enforceable by the Agent, the Lenders and their respective successors,
transferees and assigns. No Guarantor shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of the Agent
(acting at the written direction of the Required Lenders).

 

19. GENERAL PROVISIONS.

19.1 Effectiveness This Agreement shall be binding and deemed effective when
executed by Borrower, each other Loan Party, the Agent and the Lenders.

19.2 Section Headings Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

19.3 Interpretation Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Agent, the Lenders or any Loan Party,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

19.4 Severability of Provisions Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

19.5 Debtor-Creditor Relationship The relationship between the Agent and
Lenders, on the one hand, and the Loan Parties, on the other hand, is solely
that of creditor and debtor. The Agent and the Lenders shall not have (and shall
not be deemed to have) any fiduciary relationship or duty to any Loan Party
arising out of or in connection with the Loan Documents or the transactions
contemplated thereby, and there is no agency or joint venture relationship
between the Agent and the Lenders, on the one hand, and the Loan Parties, on the
other hand, by virtue of any Loan Document or any transaction contemplated
therein.

19.6 Counterparts; Electronic Execution This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by tele
facsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by tele facsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement.

19.7 Revival and Reinstatement of Obligations If the incurrence or payment of
the Obligations by Borrower or any other Loan Party or the transfer to the Agent
or the Lenders of any property should for any reason subsequently be asserted,
or declared, to be void or voidable under any state or federal law relating to
creditors’ rights, including provisions of the Bankruptcy Code relating to
fraudulent conveyances, preferences, or other voidable or recoverable payments
of money or transfers of property (each, a “Voidable Transfer”), and if the
Agent or any Lender is required to repay or restore, in whole or in part, any
such Voidable Transfer, or elects to do so upon the reasonable advice of its
counsel, then, as to any such Voidable Transfer, or the amount thereof that the
Agent or such Lender is required or elects to repay or restore, and as to all
reasonable costs, expenses, and attorneys’ fees of the Agent or such Lender
related thereto, the liability of Borrower or such other Loan Party
automatically shall be revived, reinstated, and restored and shall exist as
though such Voidable Transfer had never been made and all of the Agent’s Liens
in the Collateral shall be automatically reinstated without further action.

 

45



--------------------------------------------------------------------------------

19.8 Confidentiality.

(a) The Lender Parties agree that material, non-public information regarding the
Loan Parties and their Subsidiaries, their operations, assets, and existing and
contemplated business plans (“Confidential Information”) shall be treated by the
Lender Parties in a confidential manner, and shall not be disclosed by the
Lender Parties to Persons who are not parties to this Agreement, except: (i) to
attorneys for and other advisors, accountants, auditors, and consultants to the
Lender Parties and to employees, directors and officers of the Lender Parties
(the Persons in this clause (i), “Lender Representatives”) on a “need to know”
basis in connection with this Agreement, the Restructuring Support Agreement and
the other Loan Documents, and the transactions contemplated hereby and thereby
on a confidential basis, (ii) to Subsidiaries and Affiliates of the Lender
Parties, provided that any such Subsidiary or Affiliate shall have agreed to
receive such information hereunder subject to the terms of this Section 19.8 and
keep such Confidential Information confidential, (iii) as may be required by
regulatory authorities, (iv) as may be required by statute, decision, or
judicial or administrative order, rule, or regulation; provided that (x) prior
to any disclosure under this clause (iv), the disclosing party agrees to provide
Borrower with prior notice thereof, to the extent that it is practicable to do
so and to the extent that the disclosing party is permitted to provide such
prior notice to Borrower pursuant to the terms of the applicable statute,
decision, or judicial or administrative order, rule, or regulation and (y) any
disclosure under this clause (iv) shall be limited to the portion of the
Confidential Information as may be required by such statute, decision, or
judicial or administrative order, rule, or regulation, (v) as may be agreed to
in advance in writing by Borrower, (vi) as requested or required by any
Governmental Authority pursuant to any subpoena or other legal process,
provided, that, (x) prior to any disclosure under this clause (vi) the
disclosing party agrees to provide Borrower with prior written notice thereof,
to the extent that it is practicable to do so and to the extent that the
disclosing party is permitted to provide such prior written notice to Borrower
pursuant to the terms of the subpoena or other legal process and (y) any
disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by the Lender Parties or Lender
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender Party’s interest under this Agreement or the Intercreditor
Agreement, provided that prior to receipt of Confidential Information any such
assignee, participant, or pledgee shall have agreed in writing to receive such
Confidential Information hereunder subject to the terms of this Section 19.8,
(ix) in connection with any litigation or other adversary proceeding involving
parties hereto which such litigation or adversary proceeding involves claims
related to the rights or duties of such parties under this Agreement or the
other Loan Documents; (x) to equity owners of each Loan Party, (xi) in
connection with, and to the extent reasonably necessary for, the exercise of any
secured creditor remedy under this Agreement or under any other Loan Document,
(xii) to Existing Noteholders, and Existing Noteholders’ agents and
representatives on a confidential basis, (xiii) to the Revolving Loan Lender and
agents and representatives on a confidential basis and (xiv) to the New Senior
Noteholders and their agents and representatives on a confidential basis.

(b) Anything in this Agreement to the contrary notwithstanding, the Agent and
the Lenders may use the name, logos, and other insignia of the Loan Parties and
the total Credit Facility amount provided hereunder in any “tombstone” or
comparable advertising, on its website or in other marketing materials of the
Agent or the Lenders.

(c) The Loan Parties hereby acknowledge that (i) the Agent may, but shall not be
obligated to, make available to the Lenders materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on Debtdomain, IntraLinks or
another similar electronic system (the “Platform”) and (ii) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Loan Parties or their
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Each of the Loan Parties hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that: (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Loan Parties
shall be deemed to have authorized the Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to each Loan Party
or its securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Confidential Information, they shall be treated as set forth in clause
(a) above); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Agent shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.

(d) The Platform is provided “as is” and “as available.” Neither the Agent nor
any Agent-Related Party warrants the accuracy or completeness of the
communications through the Platform or the adequacy of the Platform and each
expressly disclaims liability for errors or omissions in such communications. No
warranty or

 

46



--------------------------------------------------------------------------------

representation of any kind, express, implied, or statutory, including any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third party rights or freedom from viruses or other code defects is made by
the Agent or any Agent-Related Party in connection with such communications or
the Platform. In no event shall the Agent or any Agent-Related Party have any
liability to any Loan Party, any Lender, or any other Person for damages of any
kind, whether or not based on strict liability and whether or not direct or
indirect, special, incidental, or consequential damages, losses, or expenses
(whether in tort, contract, or otherwise) arising out of any Loan Party’s or
Agent’s transmission of communications through the Internet, except to the
extent the liability of any such Person is found in a final ruling by a court of
competent jurisdiction to have resulted primarily from such Person’s gross
negligence or willful misconduct.

19.9 Expenses. Borrower and each other Loan Party agrees to pay the Expenses on
the earlier of (a) the first day of the month following the date on which such
Expenses were first incurred, or (b) the date on which demand therefor is made
by the Agent or a Lender on Borrower, and each other Loan Party agrees that its
obligations contained in this Section 19.9 shall survive payment or satisfaction
in full of all other Obligations, provided that the Loan Parties shall not be
deemed in default for non-payment of such Expenses unless such expenses remain
unpaid following demand therefor.

19.10 Setoff.

(a) Right of Setoff. Each of the Agent, each Lender and each Affiliate
(including each branch office thereof) of any of them is hereby authorized,
without notice or demand (each of which is hereby waived by each Loan Party), at
any time and from time to time during the continuance of any Event of Default
and to the fullest extent permitted by applicable Legal Requirements, to set off
and apply any and all deposits (whether general or special, time or demand,
provisional or final) at any time held and other Indebtedness, claims or other
obligations at any time owing by the Agent, such Lender or any of their
respective Affiliates to or for the credit or the account of Borrower or any
other Loan Party against any Obligation of any Loan Party now or hereafter
existing, whether or not any demand was made under any Loan Document with
respect to such Obligation and even though such Obligation may be unmatured. No
Lender shall exercise any such right of setoff without the prior consent of the
Agent or Required Lenders. Each of the Agent and each Lender agrees promptly to
notify Borrower and the Agent after any such setoff and application made by such
Lender or its Affiliates; provided, however, that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
under this Section 19.10 are in addition to any other rights and remedies
(including other rights of setoff) that the Agent, the Lenders, their Affiliates
and the other Secured Parties, may have.

(b) Sharing of Payments, Etc. If any Lender, directly or through an Affiliate or
branch office thereof, obtains any payment of any Obligation of any Loan Party
(whether voluntary, involuntary or through the exercise of any right of setoff
or the receipt of any Collateral or “proceeds” (as defined under the applicable
UCC) of Collateral) other than pursuant to Section 14.2 or Section 16 and such
payment exceeds the amount such Lender would have been entitled to receive if
all payments had gone to, and been distributed by, the Agent in accordance with
the provisions of the Loan Documents, such Lender shall purchase for cash from
other Lenders such participations in their Obligations as necessary for such
Lender to share such excess payment with such Lenders to ensure such payment is
applied as though it had been received by the Agent and applied in accordance
with this Agreement (or, if such application would then be at the discretion of
Borrower, applied to repay the Obligations in accordance herewith); provided,
however, that (a) if such payment is rescinded or otherwise recovered from such
Lender in whole or in part, such purchase shall be rescinded and the purchase
price therefor shall be returned to such Lender without interest and (b) such
Lender shall, to the fullest extent permitted by applicable Legal Requirements,
be able to exercise all its rights of payment (including the right of setoff)
with respect to such participation as fully as if such Lender were the direct
creditor of the applicable Loan Party in the amount of such participation.

19.11 Release; Retention in Satisfaction; Etc.

(a) Collateral hereunder shall be released if and to the extent so provided
hereunder or upon the transfer or sale of any asset or property (other than
transfers or sales to a Loan Party) theretofore included in Collateral to the
extent permitted under Section 7.4, or otherwise permitted under this Agreement,
the Intercreditor Agreement or the Revolving Credit Agreement; provided, that
the Agent shall have received a certificate reasonably satisfactory to the Agent
from a responsible officer of each Loan Party certifying that the release of
such Collateral is permitted under this Agreement, the Intercreditor Agreement
or the Revolving Credit Agreement (the “Release Certificate”).

(b) Except as may be expressly applicable pursuant to Section 9-620 of the UCC,
no action taken or omission to act by the Agent or the Lenders hereunder or the
other Loan Documents shall be deemed to

 

47



--------------------------------------------------------------------------------

constitute a retention of the Collateral in satisfaction of the Obligations or
otherwise to be in full satisfaction of the Obligations, and the Obligations
shall remain in full force and effect until the Agent and the Lenders shall have
applied payments (including, without limitation, collections from Collateral)
towards the Obligations in the full amount then outstanding.

(c) Upon such release or any release of Collateral or any part thereof in
accordance with the provisions of the Loan Documents and provided that the Agent
shall have received the Release Certificate, the Agent shall, subject to the
terms of the Intercreditor Agreement, upon the request and at the sole cost and
expense of the Loan Parties and promptly after the Agent’s receipt of such
request, (i) assign, transfer and deliver to the Loan Parties, against receipt
and without recourse to or representation or warranty by the Agent except as to
the fact that the Agent has not encumbered the released assets except in
accordance with the Loan Documents, such of the Collateral or any part thereof
to be released (in the case of a release) as may be in possession of the Agent
and as shall not have been sold or otherwise applied pursuant to the terms
hereof or any other Loan Document, and (ii) execute documents and instruments
prepared by the Loan Parties and acceptable to the Agent (including UCC-3
termination financing statements or releases) acknowledging the release of such
Collateral.

19.12 Survival. All representations and warranties made by the Loan Parties in
the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that Agent may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as any of the Obligations is outstanding and unpaid and so long as the
obligation of the Lenders to provide extensions of credit hereunder has not
expired or been terminated. Section 11.3, Section 16.1(h), Section 17, and
Section 19.9 shall survive the termination of the Commitments or this Agreement
and the repayment, satisfaction, or discharge of the Obligations

19.13 Patriot Act. The Agent and each Lender hereby notify the Loan Parties that
pursuant to the requirements of the Patriot Act, they are required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow the Agent or the Lenders to identify each Loan Party in accordance with
the Patriot Act. In addition, if the Agent or any Lender is required by law or
regulation or internal policies to do so, it shall have the right to
periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and customary
individual background checks for the Loan Parties, and (b) OFAC/PEP searches and
customary individual background checks of the Loan Parties’ senior management
and key principals, and Borrower and each other Loan Party agrees to cooperate
in respect of the conduct of such searches and further agrees that the
reasonable costs and charges for such searches shall constitute Expenses
hereunder and be for the account of Borrower.

19.14 Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

19.15 Lender Instructions. Each Lender hereby instructs the Agent to execute and
deliver on behalf of such Lender, and agrees to be bound by, the Intercreditor
Agreement, Amended Intercompany Subordination Agreement, and any other documents
and filings that are contemplated to be executed and delivered or filed in
connection herewith or therewith, including, without limitation, all documents
and filings listed on Exhibit I attached hereto (Post-Closing Deliverables) and
on or after the closing of the New Senior Notes Indenture, the Additional
Indebtedness Joinder and Designation (as defined in the Intercreditor Agreement)
in respect of such New Senior Notes Indenture. Each Lender hereby acknowledges
and agrees that (x) the foregoing instructed actions constitute an instruction
from all the Lenders under Section 17 and (y) Sections 11.3, 17.3, 17.5, and
19.9 and any other rights, privileges, protections, immunities, and indemnities
in favor the Agent hereunder apply to any and all actions taken or not taken by
the Agent in accordance with such instruction.

19.16 Original Issue Discount.

EACH ADVANCE ISSUED PURSUANT TO THIS AGREEMENT WILL BE ISSUED WITH ORIGINAL
ISSUE DISCOUNT FOR PURPOSES OF SECTION 1271 ET SEQ. OF THE IRC. A LENDER MAY
OBTAIN THE ISSUE PRICE, THE AMOUNT OF ORIGINAL ISSUE DISCOUNT, THE ISSUE DATE
AND THE YIELD TO MATURITY BY SUBMITTING A REQUEST FOR SUCH INFORMATION TO
BORROWER AT THE ADDRESS SET FORTH IN SECTION 12.

 

48



--------------------------------------------------------------------------------

19.17 Intercreditor Agreement.

(a) Notwithstanding anything to the contrary in this Agreement or in any other
Loan Document, to the extent any provision of this Agreement or any other Loan
Document conflicts with the terms of the Intercreditor Agreement, the terms and
provisions of the Intercreditor Agreement shall govern.

(b) Notwithstanding anything to the contrary in this Agreement or in any other
Loan Document, the Liens granted to the Agent pursuant to this Agreement and the
other Loan Documents and the exercise of any right related to any Collateral
shall be subject, in each case, to the terms of the Intercreditor Agreement.

(c) It is agreed that any requirement to deliver possession of Collateral
hereunder shall be deemed satisfied upon receipt of such delivery by the
Revolving Loan Lender or the Existing Notes Trustee in accordance with the
Intercreditor Agreement.

[Signature pages to follow]

 

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered under seal as of the date first above written.

 

BORROWER:

SAEXPLORATION HOLDINGS, INC.

By:

 

/s/ Brent Whiteley

Name:

  Brent Whiteley

Title:

  Chief Financial Officer

Federal Employer Identification No.

27-4867100

Organizational Identification No.

4931384 (Delaware)

OTHER LOAN PARTIES:

SAEXPLORATION, INC.

By:

 

/s/ Brent Whiteley

Name:

  Brent Whiteley

Title:

  Chief Financial Officer

Federal Employer Identification No.

45-2959022

Organizational Identification No.

5009432 (Delaware)

 

SAEXPLORATION SUB, INC.

By:

 

/s/ Brent Whiteley

Name:

  Brent Whiteley

Title:

  Chief Financial Officer

Federal Employer Identification No.

46-4918859

Organizational Identification No.

5253643 (Delaware)

 

Page 2



--------------------------------------------------------------------------------

  NES, LLC   By:  

/s/ Brent Whiteley

  Name:   Brent Whiteley   Title:   Chief Financial Officer   Federal Employer
Identification No.   27-5152915   Organizational Identification No.   110456
(Alaska)   SAEXPLORATION SEISMIC SERVICES (US), LLC   By:  

/s/ Brent Whiteley

  Name:   Brent Whiteley   Title:   Chief Financial Officer   Federal Employer
Identification No.   90-0855057   Organizational Identification No.   5156435
(Delaware) THE ADMINISTRATIVE AND COLLATERAL AGENT:   DELAWARE TRUST COMPANY  
By:  

/s/ Alan R. Halpern

  Name:   Alan R. Halpern   Title:   Vice President

 

Page 3



--------------------------------------------------------------------------------

THE LENDERS:   WBOX 2015-7 Ltd.   By:  

/s/ Mark Strefling

  Name:   Mark Strefling   Title:   Partner, General Counsel, Chief Operating
Officer

 

Page 4



--------------------------------------------------------------------------------

BLUEMOUNTAIN CREDIT ALTERNATIVES MASTER FUND L.P. By: BlueMountain Capital
Management, LLC, its investment manager By:  

/s/ David O’Mara

Name:   David O’Mara Title:   Deputy General Counsel BLUEMOUNTAIN MONTENVERS
MASTER FUND SCA SICAV-SIF By: BlueMountain Capital Management, LLC, its
investment manager By:  

/s/ David O’Mara

Name:   David O’Mara Title:   Deputy General Counsel BLUEMOUNTAIN KICKING HORSE
FUND L.P. By: BlueMountain Capital Management, LLC, its investment manager By:  

/s/ David O’Mara

Name:   David O’Mara Title:   Deputy General Counsel BLUEMOUNTAIN GUADALUPE PEAK
FUND L.P. By: BlueMountain Capital Management, LLC, its investment manager By:  

/s/ David O’Mara

Name:   David O’Mara Title:   Deputy General Counsel BLUEMOUNTAIN SUMMIT TRADING
L.P. By:  

/s/ David O’Mara

Name:   David O’Mara Title:   Deputy General Counsel

 

Page 5



--------------------------------------------------------------------------------

MORGAN STANLEY INSTITUTIONAL FUND TRUST HIGH YIELD PORTFOLIO By: MORGAN STANLEY
INVESTMENT MANAGEMENT INC., as its Investment Advisor By:  

/s/ Jennifer Accomando

Name:   Jennifer Accomando Title:   Executive Director MORGAN STANLEY GLOBAL
FIXED INCOME OPPORTUNITIES FUND By: MORGAN STANLEY INVESTMENT MANAGEMENT INC.,
as its Investment Advisor By:  

/s/ Jennifer Accomando

Name:   Jennifer Accomando Title:   Executive Director SUNSUPER SUPERANNUATION
FUND By: MORGAN STANLEY INVESTMENT MANAGEMENT INC., as its Investment Advisor
By:  

/s/ Jennifer Accomando

Name:   Jennifer Accomando Title:   Executive Director

 

Page 6



--------------------------------------------------------------------------------

ARISTIDES FUND LP By:  

/s/ Daniel C. Nall

Name:   Daniel C. Nall Title:   Chief Compliance Officer of GP ARISTIDES FUND
QP, LP By:  

/s/ Daniel C. Nall

Name:   Daniel C. Nall Title:   Chief Compliance Officer of GP

 

Page 7



--------------------------------------------------------------------------------

TEGEAN MASTER FUND, LTD By:  

/s/ Joseph N. Levy

Name:   Joseph N. Levy Title:   Chief Compliance Officer – Controller

 

Page 8



--------------------------------------------------------------------------------

AMZAK CAPITAL MANAGEMENT, LLC By:  

/s/ Michael Kazma

Name:   Michael Kazma Title:   President

 

Page 9



--------------------------------------------------------------------------------

MR. JOHN PECORA By:  

/s/ John Pecora

Title:  

 

Page 10



--------------------------------------------------------------------------------

Schedule 1.1

a. Definitions. As used in this Agreement, the following terms shall have the
following definitions:

“Account” means an account (as that term is defined in Article 9 of the Code).

“Account Debtor” means an account debtor (as that term is defined in the Code).

“Accounting Change” is defined in section b of this Schedule.

“Additional Documents” has the meaning specified therefor in Section 6.15(a).

“Additional Guarantor” has the meaning specified therefor in Section 18.6.

“Advances” has the meaning specified therefor in Section 2.1(a).

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise.

“Agent-Related Parties” means the Agent’s Affiliates and the respective
directors, officers, employees, agents and advisors (including attorneys,
accountants and experts) of the Agent and the Agent’s Affiliates.

“Agent’s Liens” mean the Liens granted by Borrower and the other Loan Parties to
the Agent for the benefit of the Lenders under the Loan Documents.

“Aggregate Excess Funding Amount” has the meaning specified therefor in
Section 2.13(d)(iv).

“Agreement” means the Term Loan and Security Agreement to which this Schedule
1.1 is attached.

“Alaska Tax Credits” means any tax credit, refund or refund claim relating to
Alaska Oil and Gas Production Tax Credits.

“Amended Intercompany Subordination Agreement” means a second amended and
restated intercompany subordination agreement with respect to the Intercompany
Subordinated Note and any other debt between or among any one or more of the
Loan Parties and any of their Subsidiaries, dated as of even date with this
Agreement, executed and delivered by each Loan Party, each of their
Subsidiaries, the Existing Notes Trustee, the Revolving Loan Lender, the Agent
and, upon the “Closing Date” (as defined in the Restructuring Support
Agreement), the New Senior Notes Trustee, the form and substance of which is
reasonably satisfactory to the Agent and the Required Lenders.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above and (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) that administers or manages such Lender.

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 14.2 (with the consent of any party whose consent is required by
Section 14.2), in form and substance attached as Exhibit H hereto.

“Authorized Person” means any one of the individuals identified on Schedule A-2,
as such schedule is updated from time to time by written notice from Borrower to
the Agent.

“Availability Period” means the period from and including the Initial Advance
Date to but not including the Termination Date.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

 

Page 11



--------------------------------------------------------------------------------

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) or “multiemployer plan” (as defined in Section 3(37) of ERISA).

“Board of Directors” means:

(a) with respect to a corporation, the board of directors of the corporation or
any committee thereof duly authorized to act on behalf of such board;

(b) with respect to a partnership, the board of directors of a direct or
indirect general partner of the partnership;

(c) with respect to a limited liability company, the direct or indirect managing
member or members or any controlling committee of managing members thereof; and

(d) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Books” means books and records (including Borrower’s or any other Loan Party’s
Records indicating, summarizing, or evidencing Borrower’s or such other Loan
Party’s assets (including the Collateral) or liabilities, Borrower’s or such
other Loan Party’s Records relating to Borrower’s or such other Loan Party’s
business operations or financial condition, or Borrower’s or such other Loan
Party’s Goods or General Intangibles containing such information).

“Borrower” means SAExploration Holdings, Inc., a Delaware corporation.

“Borrower Materials” has the meaning specified therefor in Section 19.8(c).

“Borrowing” means a borrowing consisting of Advances made to or for the benefit
of Borrower by the Lenders pursuant to Section 2, including any Protective
Advance.

“Borrowing Certificate” means the Borrowing Certificate attached hereto as
Exhibit G.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close pursuant to the rules and
regulations of the Federal Reserve System.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Capital Stock” means:

(a) in the case of a corporation, capital stock;

(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) in
the equity of such entity;

(c) in the case of a partnership or limited liability Borrower, partnership
interests (whether general or limited) or membership interests; and

 

Page 12



--------------------------------------------------------------------------------

(d) in the case of any other entity, any other interests or participations that
confer on a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing entity;

but excluding from all of the foregoing any debt securities convertible into or
exchangeable for Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guarantied by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guarantied by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and having
one of the two highest ratings obtainable from either Standard & Poor’s Rating
Group (“S&P”) or Moody’s Investors Service, Inc. (“Moody’s”), (c) commercial
paper maturing no more than 270 days from the date of creation thereof and, at
the time of acquisition, having a rating of at least A-1 from S&P or at least
P-1 from Moody’s, (d) certificates of deposit, time deposits, overnight bank
deposits or bankers’ acceptances maturing within 1 year from the date of
acquisition thereof issued by any bank organized under the laws of the United
States or any state thereof or the District of Columbia or any United States
branch of a foreign bank having combined capital and surplus of not less than
$250,000,000, (e) Deposit Accounts maintained with (i) any bank that satisfies
the criteria described in clause (d) above, or (ii) any other bank organized
under the laws of the United States or any state thereof so long as the full
amount maintained with any such other bank is insured by the Federal Deposit
Insurance Corporation, (f) repurchase obligations of any commercial bank
satisfying the requirements of clause (d) of this definition or recognized
securities dealer having combined capital and surplus of not less than
$250,000,000, having a term of not more than seven days, with respect to
securities satisfying the criteria in clauses (a) or (d) above, (g) debt
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
criteria described in clause (d) above, (h) Investments in money market funds
substantially all of whose assets are invested in the types of assets described
in clauses (a) through (g) above, and (i) Investments in the BlackRock Temp Fund
Cash Management Class (the “Share Class”), an institutional money market mutual
fund for which the Agent serves as shareholder servicing agent and/or custodian
or subcustodian. The parties hereto: (i) acknowledge the Agent’s disclosure of
the services the Agent is providing to and the fees it receives from BlackRock;
(ii) consent to the Agent’s receipt of these fees in return for providing
shareholder services for the Share Class; and (iii) acknowledge that the Agent
has provided on or before the date hereof a BlackRock Temp Fund Cash Management
Class prospectus which discloses, among other things, the various expenses of
the Share Class and the fees to be received by the Agent.

“Change of Control” means that (a) at any time, Borrower shall fail to own one
hundred percent (100%) of the Capital Stock of SAExploration Sub, Inc. entitled
to vote in the election of members of the Board of Directors (or equivalent
governing body) of SAExploration Sub, Inc., (b) at any time, SAExploration Sub,
Inc. shall fail to own one hundred percent (100%) of the Capital Stock of
SAExploration, Inc. entitled to vote in the election of members of the Board of
Directors of SAExploration, Inc., (c) at any time, SAExploration, Inc. shall
fail to own one hundred percent (100%) of the Capital Stock of each of NES, LLC
and SAExploration Seismic Services (US), LLC entitled to vote in the election of
members of the Board of Directors of such Loan Parties, (d) Permitted Holders
fail to own and control, directly or indirectly, 30%, or more, of the Stock of
Borrower having the right to vote for the election of members of the Board of
Directors, or (e) any “person” or “group” (within the meaning of Sections 13(d)
and 14(d) of the Exchange Act), other than Permitted Holders, becomes the
Beneficial Owner, directly or indirectly, of 50%, or more, of the Stock of
Borrower having the right to vote for the election of members of the Board of
Directors.

“Chattel Paper” means chattel paper (as that term is defined in the Code), and
includes tangible chattel paper and electronic chattel paper.

“Claim” is defined in Section 13(c).

“Closing Date” means June 29, 2016.

“Code” means the Uniform Commercial Code, as in effect in the State of New York
from time to time; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection, priority,
or remedies with respect to the Lenders’ Lien on any Collateral is governed by
the Uniform Commercial Code as enacted and in effect in a jurisdiction other
than the State of New York, the term “Code” shall mean the Uniform Commercial
Code as enacted and in effect in such other jurisdiction solely for the purpose
of the provisions thereof relating to such attachment, perfection, priority, or
remedies. To the extent that defined terms set forth herein shall have different
meanings under different Articles under the Uniform Commercial Code, the meaning
assigned to such defined term under Article 9 of the Uniform Commercial Code
shall control.

 

Page 13



--------------------------------------------------------------------------------

“Collateral” means all of Borrower’s and each Loan Party’s now owned or
hereafter acquired:

(a) Accounts;

(b) Books;

(c) Chattel Paper;

(d) Deposit Accounts;

(e) Goods, including Equipment;

(f) General Intangibles, including, without limitation, Material Contracts,
Intellectual Property and Intellectual Property Licenses;

(g) Inventory;

(h) Investment Related Property;

(i) Negotiable Collateral;

(j) Supporting Obligations;

(k) Commercial Tort Claims;

(l) money, Cash Equivalents, or other assets of such Loan Party that now or
hereafter come into the possession, custody, or control of the Agent or the
Lenders (or any of their agents or designees);

(m) receivables due to Borrower or another Loan Party from Alaska Seismic
Ventures and any tax credit or tax certificate assigned or issued to Borrower or
such other Loan Party in connection therewith, including any Alaska Tax Credits;
and

(n) all of the proceeds (as such term is defined in the Code) and products,
whether tangible or intangible, of any of the foregoing, including proceeds of
insurance or Commercial Tort Claims covering or relating to any or all of the
foregoing, and any and all Accounts, Books, Chattel Paper, Deposit Accounts,
Equipment, Fixtures, General Intangibles (including, without limitation,
Intellectual Property and Intellectual Property Licenses), Inventory, Investment
Related Property, Negotiable Collateral, Supporting Obligations, money, or other
tangible or intangible property resulting from the sale, lease, license,
exchange, collection, or other disposition of any of the foregoing, the proceeds
of any award in condemnation with respect to any of the foregoing, any rebates
or refunds, whether for taxes or otherwise, and all proceeds of any such
proceeds, or any portion thereof or interest therein, and the proceeds thereof,
and all proceeds of any loss of, damage to, or destruction of the above, whether
insured or not insured, and, to the extent not otherwise included, any
indemnity, warranty, or guaranty payable by reason of loss or damage to, or
otherwise with respect to any of the foregoing (collectively, the “Proceeds”).
Without limiting the generality of the foregoing, the term “Proceeds” includes
whatever is receivable or received when Investment Related Property or proceeds
are sold, exchanged, collected, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes proceeds of any indemnity
or guaranty payable to such Loan Party or Lender from time to time with respect
to any of the Investment Related Property.

Notwithstanding anything contained in this Agreement to the contrary, the term
“Collateral” shall not include any Excluded Property (but shall include the
Proceeds and products of Excluded Property and each other item set forth in
clause (n) above with respect to Excluded Property, in each case, to the extent
that such Proceeds, products and other items do not themselves constitute
Excluded Property) and Excluded Property shall include Pledgor Foreign Property.

“Collection Account” means the Deposit Account identified on Schedule A-1.

“Commercial Tort Claims” means commercial tort claims (as that term is defined
in the Code), and includes those commercial tort claims listed on Schedule
5.6(d) to the Information Certificate.

“Commitment” means, with respect to each Lender, the obligation to make Advances
to Borrower pursuant to Section 2.1 in the amount set forth under the caption
“Commitment” opposite such Lender’s name on Schedule 2.1, as such amount may be
adjusted from time to time in accordance with this Agreement. As of the Closing
Date, the aggregate amount of the Commitments is $30,000,000.

 

Page 14



--------------------------------------------------------------------------------

“Commitment Percentage” means, as to any Lender, the percentage equivalent of
such Lender’s unused Commitment plus the outstanding principal amount of all
such Lender’s Advances divided by the total unused Commitments and Advances;
provided, that after the Commitments have been reduced to zero, Commitment
Percentages shall be determined by reference only to the outstanding principal
balance of all Advances as of any date of determination.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit A delivered by the chief financial officer of Borrower to the Agent.

“Confidential Information” has the meaning specified therefor in
Section 19.8(a).

“Control Agreement” means, with respect to any deposit account, securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance reasonably satisfactory to the Agent, among the
Agent, the financial institution or other Person at which such account is
maintained or with which such entitlement or contract is carried and the Loan
Party maintaining such account or owning such entitlement or contract, effective
to grant “control” (within the meaning of Articles 8 and 9 under the applicable
UCC) over such account to the Agent.

“Controlled Securities Account” means each securities account (including all
financial assets held therein and all certificates and instruments, if any,
representing or evidencing such financial assets) that is the subject of an
effective control agreement.

“Copyrights” means any and all rights in any works of authorship, including
(i) copyrights and moral rights, (ii) copyright registrations and recordings
thereof and all applications in connection therewith including those listed on
Schedule 5.26(b) to the Information Certificate, (iii) income, license fees,
royalties, damages, and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past, present, or future
infringements thereof, (iv) the right to sue for past, present, and future
infringements thereof, and (v) all of Borrower’s and each other Loan Party’s
rights corresponding thereto throughout the world.

“Credit Facility” has the meaning specified therefor on the introductory
statement hereto.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Default Rate” has the meaning specified therefor in Section 2.6.

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Designated Account” means the operating Deposit Account of Borrower identified
on Schedule D-1.

“Disposition” means (a) the sale, lease, conveyance or other disposition of
property, other than sales or other dispositions expressly permitted under
clauses (a), (b), (c), (d), (f), (g), (h), (i) and (j) of the definition of
“Permitted Dispositions and (b) the sale or transfer by Borrower or any
Subsidiary of Borrower of any Stock or Stock equivalent issued by any Subsidiary
of Borrower and held by such transferor Person (other than (i) a sale or
transfer of the Stock or Stock equivalents of a Subsidiary of Borrower to
Borrower permitted hereunder and (ii) a sale or transfer of the Stock or Stock
equivalents of a Foreign Subsidiary of Borrower to another Foreign Subsidiary
permitted hereunder).

“Disqualified Person” means (a) a direct competitor of Borrower or its
Subsidiaries that has been specified in writing to the Agent and the Required
Lenders prior to the Closing Date and (b) any Person that is clearly
identifiable, solely on the basis of such Person’s name, as an Affiliate of any
Person referred to in clause (a) above. It is understood and agreed that
Borrower shall be permitted to supplement, after the Closing Date and in
writing, the list of Disqualified Persons to add additional direct competitors
of Borrower upon reasonable written notice to the Agent and the Required
Lenders. Such supplement shall become effective immediately upon delivery to the
Agent and the Required Lenders and shall not apply retroactively to disqualify
the transfer of an interest in any Advances that was effective prior to the
effective date of such supplement.

“Dollars” or “$” means United States dollars.

“Domestic Subsidiary” means any Subsidiary of a Loan Party that is not a Foreign
Subsidiary.

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any

 

Page 15



--------------------------------------------------------------------------------

Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Loan Party, any Subsidiary of a Loan Party, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Loan Party, any Subsidiary of a Loan Party, or any of their predecessors in
interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Loan Party or any of its Subsidiaries, relating to the environment, the effect
of the environment on employee health, or Hazardous Materials, in each case as
amended from time to time.

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equipment” means equipment (as that term is defined in the Code).

“Equity Interest” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents, including membership interests (however designated, whether voting
or nonvoting), of equity of such Person, including, if such Person is a
partnership, partnership interests (whether general or limited), joint venture
interests, or if such Person is a limited liability company, membership
interests and any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
property of, such partnership, whether outstanding on the date hereof or issued
on or after the Closing Date, but excluding debt securities convertible or
exchangeable into such equity.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Loan Party or
its Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of any Loan Party or its Subsidiaries under IRC Section 414(c),
(c) solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which any Loan Party or any of its Subsidiaries is a member under IRC
Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 and 430 of the IRC, any Person subject to ERISA that is a party to
an arrangement with any Loan Party or any of its Subsidiaries and whose
employees are aggregated with the employees of a Loan Party or its Subsidiaries
under IRC Section 414(o).

“Event of Default” has the meaning specified therefor in Section 9.

“Event of Loss” means, with respect to any property, any of the following:
(a) any loss, destruction or damage of such property; or (b) any actual
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, of such property, or confiscation of such property or the requisition
of the use of such property.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Excluded Accounts” means, as to any Loan Party, all Deposit Accounts used
solely for (i) payroll and/or accrued employee benefits or (ii) employee benefit
plans, to the extent Lender is not the depository bank thereof.

“Excluded Property” means:

(a) all of any Loan Party’s right, title and interest in any leasehold or other
non-fee simple interest in any Real Property of such Loan Party (whether leased
or otherwise held on the date hereof or leased or otherwise acquired after the
date hereof);

(b) any permit or lease or license or any contractual obligation entered into by
any Loan Party, (i) that prohibits or requires the consent of any Person other
than Borrower or any of its Affiliates as a condition

 

Page 16



--------------------------------------------------------------------------------

to the creation by any Loan Party of a Lien on any right, title or interest in
such permit, lease, license or contractual agreement or any Capital Stock or
equivalent related thereto or (ii) to the extent that any Legal Requirement
applicable thereto prohibits the creation of a Lien thereon, but only, with
respect to the prohibition in (i) and (ii), to the extent, and for as long as,
such prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the Code or any other Legal Requirement;

(c) (i) all foreign intellectual property and (ii) any “intent-to-use” trademark
applications prior to the filing of a “Statement of Use” or “Amendment to Allege
Use” with respect thereto, to the extent, if any, that, and solely during the
period, if any, in which the grant of a security interest therein would impair
the validity or enforceability of such intent-to-use trademark application under
applicable federal law;

(d) fixed or capital assets owned by any Loan Party that are subject to a
purchase money Lien or a capital lease if the contractual obligation pursuant to
which such Lien is granted (or in the document providing for such capital lease)
prohibits or requires the consent of any Person other than Borrower or any of
its Affiliates as a condition to the creation of any other Lien on such
equipment;

(e) motor vehicles subject to certificates of title (except to the extent
perfection can be obtained by the filing of UCC financing statements);

(f) cash collateral pledged to a third-party to the extent permitted by the
Revolving Credit Agreement, securing, in the case of letters of credit, an
amount not to exceed the face amount of cash collateralized letters of credit
for the benefit of any of the Loan Parties and, in the case of Hedging
Obligations, not to exceed the amount of such Hedging Obligations;

(g) (i) the Equity Interests in the Kuukpik Joint Venture, (ii) any interest in
any Equity Interests that is not directly owned by any Loan Party and (iii) any
interest in any Equity Interests of any other joint venture, partnership or
other entity that was or is existing (A) on the date hereof or (B) from and
after the date hereof if such joint venture, partnership or other entity is not
a Subsidiary of a Loan Party, in each case if and for so long as (x) the grant
of a Lien with respect thereto is not permitted by the other partner, joint
venture or joint venture partner, as applicable, and (y) the applicable Loan
Party has used commercially reasonable efforts to obtain the right to grant a
lien in such joint venture, partnership or other entity;

(h) Equity Interests in excess of 65% of all outstanding voting Equity Interests
of any Foreign Subsidiary or any Foreign Subsidiary Holding Company and (ii) any
Equity Interest of any Subsidiary of such Foreign Subsidiary or Foreign
Subsidiary Holding Company;

(i) Any Collateral that has been released in accordance with the Security
Documents, this Agreement, the Revolving Credit Agreement or the Intercreditor
Agreement;

(j) [Intentionally Omitted];

(k) the Excluded Accounts;

(l) to the extent otherwise permitted under Section 6.12, any property or assets
owned at any time or from time to time by any Foreign Subsidiary; and

(m) any asset or property constituting Equity Interests in a Foreign Subsidiary
as to which the Required Lenders in their reasonable discretion will not seek to
obtain or perfect a security interest thereon if the costs of obtaining or
perfecting such security interest outweighs the benefit to the Secured Parties
of the security afforded thereby (based on the fair market value of such asset
or property) (it being understood that such determination in respect of assets
described in this clause (m) shall only apply with respect to actions required
to create or perfect a security interest in the Collateral under the laws of any
non-U.S. jurisdiction).

provided that notwithstanding anything to the contrary contained in clauses
(a) through (l) above to the contrary, (a) Excluded Property shall not include
any Proceeds of property described in clauses (a) through (l) above (unless such
proceeds are also described in such clauses), and (b) no property or assets that
are subject to a Lien securing the Obligations, including, without limitation,
Proceeds of Collateral in the form of Excluded Property, shall constitute
Excluded Property so long as such Lien remains in effect; provided, further,
that at such time as any of the foregoing property no longer constitutes
Excluded Property, such property shall immediately constitute Collateral and a
Lien on and security interest in and to all of the right, title and interest of
the applicable Loan Party in, to and under such property shall immediately
attach thereto.

 

Page 17



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Agent or Lender or required to be withheld or deducted from a payment to an
Agent or Lender, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Agent or Lender being organized under the laws
of, or having its principal office or, in the case of any Lender, its Lending
Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in an Advance
or Commitment pursuant to a law in effect on the date of which (i) such Lender
acquires such interest in the Advance or Commitment (other than pursuant to an
assignment request by Borrower under Section 14.3) or (ii) such Lender changes
its lending office, except in each case to the extent that, pursuant to
Section 16.1, amount with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changes its lending office, (c) Taxes
attributable to such Lender’s failure to provide the documents and information
described in Section 16.1(f) and (d) any withholding Taxes imposed under FATCA.

“Existing Notes Documents” means the Existing Notes Indenture and all other
documents and agreements executed in connection therewith, together with the
Intercreditor Agreement, and all other documents and agreements executed by
Existing Notes Trustee and Loan Parties.

“Existing Noteholder Obligations” means the “Existing Indenture Obligations” as
defined in the Intercreditor Agreement.

“Existing Noteholders” means “Existing Noteholders,” Existing Indenture Secured
Parties, and Wilmington Savings Fund Society, FSB, as trustee and collateral
agent for the “Existing Noteholders,” all as defined in the Intercreditor
Agreement.

“Existing Notes” means the 10.000% Senior Secured Notes due 2019 issued by
Borrower under the Existing Notes Indenture.

“Existing Notes Indenture” means the Indenture dated as of July 2, 2014 for
10.000% Senior Secured Notes due 2019, by and among Borrower, the Guarantors,
and Wilmington Savings Fund Society, FSB as trustee and Existing Noteholder
Collateral Agent.

“Existing Notes Indenture Security Agreement” means the Security Agreement as
defined in the Existing Notes Indenture.

“Existing Notes Indenture Secured Parties” means the Secured Parties as defined
in the Existing Notes Indenture Security Agreement.

“Existing Notes Trustee” means Wilmington Savings Fund Society, FSB in its
capacity as noteholder collateral agent and trustee under the Existing Notes
Indenture.

“Expenses” means all (a) reasonable documented out-of-pocket costs and expenses
(including taxes, and insurance premiums) required to be paid by any Loan Party
or any of its Subsidiaries or any Guarantor under any of the Loan Documents that
are paid, advanced, or incurred by the Agent or the Lenders, (b) reasonable
documented out-of-pocket fees or charges paid or incurred by the Agent or any
Supporting Holder in connection with the negotiation, documentation, and
execution of any of the Loan Documents and the transactions contemplated
thereby, including reasonable documented out-of-pocket fees or charges for
photocopying, notarization, couriers and messengers, telecommunication, public
record searches (including tax lien, judgment lien, litigation, bankruptcy and
Code searches and including searches with the patent and trademark office, the
copyright office, or the department of motor vehicles), filing, recording,
publication, appraisal (including periodic collateral appraisals or business
valuations to the extent of the fees and charges (and up to the amount of any
limitation contained in this Agreement), real estate surveys, real estate title
insurance policies and endorsements, and environmental audits, (c) reasonable
documented out-of-pocket charges paid or incurred by the Agent resulting from
the dishonor of checks payable by or to any Loan Party, (d) reasonable
documented out-of-pocket costs and expenses paid or incurred by the Agent or
Lenders to correct any default or enforce any provision of the Loan Documents,
or during the continuance of an Event of Default, in gaining possession of,
maintaining, handling, preserving, storing, shipping, selling, preparing for
sale, or advertising to sell the Collateral, or any portion thereof,
irrespective of whether a sale is consummated, (e) reasonable documented
out-of-pocket fees and expenses to initiate electronic reporting by Borrower to
the Agent, (f) reasonable documented out-of-pocket examination fees and expenses
(including reasonable travel, meals, and lodging) of the Agent related to any
inspections, audits, examinations, or appraisals to the extent of the fees and
charges (and up to the amount of any limitation) contained in this Agreement,
(g) reasonable documented out-of-pocket costs and expenses of third party claims
or any other suit paid or incurred by the Agent or Lenders in enforcing or
defending the Loan Documents or in connection with the transactions contemplated
by the Loan Documents, (h) the Agent’s and the Supporting Holder’s reasonable
documented out-of-pocket costs and expenses (including

 

Page 18



--------------------------------------------------------------------------------

reasonable attorneys’ fees) incurred in advising, structuring, drafting,
reviewing, administering (including reasonable travel, meals, and lodging), or
amending the Loan Documents, (i) the Agent and Lenders’ reasonable documented
out-of-pocket costs and expenses (including reasonable documented out-of-pocket
attorneys, accountants, consultants, and other advisors fees and expenses)
incurred in terminating, enforcing (including reasonable attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning any Loan
Party or any of its Subsidiaries or in exercising rights or remedies under the
Loan Documents), or defending the Loan Documents, irrespective of whether suit
is brought, or in taking any Remedial Action concerning the Collateral and
(j) any other reasonably documented out-of-pocket fees or expenses payable to
the Agent in the amounts and at times separately agreed upon between Borrower
and the Agent.

“FATCA” means Section 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the IRC, any published intergovernmental
agreement entered into in connection with the implementation of the foregoing
and any fiscal or regulatory legislation or rules adopted pursuant to such
published intergovernmental agreements.

“Fixtures” means fixtures (as that term is defined in the Code).

“Foreign Jurisdiction” means a jurisdiction that is not a federal, state, or
local jurisdiction in the United States or any territories thereof.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Located Assets” means the assets or properties of Borrower or any Loan
Party that are located in a Foreign Jurisdiction on the Closing Date and at all
times thereafter, and that were reported as such in financial statements
provided to Lender on or before the Closing Date.

“Foreign Subsidiary” means a Subsidiary of a Loan Party that is organized under
the laws of a jurisdiction other than the United States, any state thereof or
the District of Columbia.

“Foreign Subsidiary Holding Company” means any Domestic Subsidiary that is
engaged in no material business activities other than the holding of Equity
Interests and other investments in one or more Foreign Subsidiaries or other
Foreign Subsidiary Holding Companies.

“Funding Date” means the date on which a Borrowing occurs and shall be the
Initial Advance Date, the Second Advance Date or any Subsequent Advance Date.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied; provided, however, that all
calculations relative to liabilities shall be made without giving effect to
Statement of Financial Accounting Standards No. 159.

“General Intangibles” means general intangibles (as that term is defined in the
Code), and includes payment intangibles, contract rights, rights to payment,
rights under Hedge Agreements (including the right to receive payment on account
of the termination (voluntarily or involuntarily) of any such Hedge Agreements),
rights arising under common law, statutes, or regulations, choses or things in
action, goodwill, Intellectual Property, Intellectual Property Licenses,
purchase orders, customer lists, monies due or recoverable from pension funds,
route lists, rights to payment and other rights under any royalty or licensing
agreements, including Intellectual Property Licenses, infringement claims,
pension plan refunds, pension plan refund claims, insurance premium rebates, tax
refunds, and tax refund claims, interests in a partnership or limited liability
company which do not constitute a security under Article 8 of the Code, and any
other personal property other than Commercial Tort Claims, money, Accounts,
Chattel Paper, Deposit Accounts, Goods, Investment Related Property, Negotiable
Collateral, and oil, gas, or other minerals before extraction.

“Goods” means goods (as that term is defined in the Code).

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Governmental Authority” means any federal, state, local or foreign (whether
civil, criminal, military or otherwise) court, central bank or governmental
agency, tribunal, authority, instrumentality or regulatory body or any
subdivision thereof or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank).

 

Page 19



--------------------------------------------------------------------------------

“Guaranteed Obligations” has the meaning specified therefor in Section 18.2(a).

“Guarantors” means SAExploration, Inc., SAExploration Sub, Inc., NES, LLC,
SAExploration Seismic Services (US), LLC and any Additional Guarantors, and each
of them is a “Guarantor.”

“Guaranty” means the guaranty of the Guaranteed Obligations made by the
Guarantors as set forth in Section 18 of this Agreement.

“Guaranty Supplement” has the meaning specified therefor in Section 18.6.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B) (A) of the Bankruptcy Code.

“Hedging Obligations” means “Hedging Obligations” as defined in the Revolving
Credit Agreement.

“Impacted Lender” means any Lender that has a Person that directly or indirectly
controls such Lender and such Person (a) becomes subject to a voluntary or
involuntary case under the Bankruptcy Code or any similar bankruptcy laws,
(b) has appointed a custodian, conservator, receiver or similar official for
such Person or any substantial part of such Person’s assets, or (c) makes a
general assignment for the benefit of creditors, is liquidated, or is otherwise
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Person or its assets to be, insolvent or bankrupt. For
purposes of this definition, “control” means the possession of either (a) the
power to vote, or the beneficial ownership of, 10% or more of the voting Stock
of such Person (either directly or through the ownership of Stock equivalents)
or (b) the power to direct or cause the direction of the management and policies
of such Person, whether through the ownership of voting securities, by contract
or otherwise.

“Indebtedness” as to any Person means, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes, or other similar instruments and all reimbursement
or other obligations in respect of letters of credit, bankers acceptances, or
other financial products, (c) all obligations of such Person as a lessee under
Capital Leases, (d) all obligations or liabilities of others secured by a Lien
on any asset of such Person, irrespective of whether such obligation or
liability is assumed, (e) all obligations of such Person to pay the deferred
purchase price of assets (other than trade payables incurred in the ordinary
course of business and repayable in accordance with customary trade practices),
(f) all obligations of such Person owing under Hedge Agreements (which amount
shall be calculated based on the amount that would be payable by such Person if
the Hedge Agreement were terminated on the date of determination), (g) any
Prohibited Preferred Stock of such Person, and (h) any obligation of such Person
guarantying or intended to guaranty (whether directly or indirectly guarantied,
endorsed, co-made, discounted, or sold with recourse) any obligation of any
other Person that constitutes Indebtedness under any of clauses (a) through
(g) above. For purposes of this definition, the amount of any Indebtedness
outstanding as of any date will be: (i) the accreted value of Indebtedness, in
the cause of any Indebtedness issued with original issue discount; (ii) with
respect to contingent obligations, the maximum liability upon the occurrences of
the contingency giving rise to the obligation; (iii) with respect to Hedging
Obligations, the net amount payable, if any, by the specified Persons if such
Hedging Obligations terminated at that time due to default by such Person;
(iv) in respect of Indebtedness of another Person secured by a Lien on the
assets of the specified Person, the lesser of: (1) the fair market value of such
assets at the date of determination; or (2) the amount of such Indebtedness of
the other Person; (v) the maximum amount Borrower and Loan Parties would become
obligated to pay upon the maturity of, or pursuant to any mandatory redemption
provisions of, any Preferred Stock; (vi) the amount of the liability in respect
thereof determined in accordance with GAAP, in the case of Indebtedness issued
at a price that is less than the principal amount thereof; and (vii) the
principal amount of the Indebtedness, in the case of any other Indebtedness.
Indebtedness shall be calculated without giving effect to the effects of
Statement of Financial Accounting Standards No. 133 and related interpretations
to the extent such effects would otherwise increase or decrease an amount of
Indebtedness for any purpose under the Loan Documents, the Revolving Loan
Documents, the Existing Notes Documents or the New Senior Loan Documents as a
result of accounting for any embedded derivatives created by the terms of such
Indebtedness.

 

Page 20



--------------------------------------------------------------------------------

“Indemnified Liabilities” has the meaning specified therefor in Section 11.3.

“Indemnified Person” has the meaning specified therefor in Section 11.3.

“Indemnified Taxes” shall mean (i) Taxes imposed on or with respect to any
payment made or due under any Loan Document other than Excluded Taxes and
(ii) Other Taxes.

“Information Certificate” means the Information Certificate completed and
executed by the Loan Parties attached hereto as Exhibit E.

“Initial Advance” means the Advance made pursuant to Section 2.1, in an amount
not to exceed $5,600,000, that shall occur on the date on which the applicable
conditions precedent set forth in Section 4 have been satisfied to the
satisfaction of the Lenders.

“Initial Advance Date” means the date on which the Initial Advance is funded by
the Lenders to Borrower.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors,
receiverships, formal or informal moratoria, compositions, extensions generally
with creditors, or proceedings seeking reorganization, arrangement, or other
similar relief.

“Intellectual Property” means any and all Patents, Copyrights, Trademarks, trade
secrets, know-how, inventions (whether or not patentable), algorithms, software
programs (including source code and object code), processes, product designs,
industrial designs, blueprints, drawings, data, customer lists, URLs and domain
names, social media accounts and identifiers, specifications, documentations,
reports, catalogs, literature, and any other forms of technology or proprietary
information of any kind, including all rights therein and all applications for
registration or registrations thereof.

“Intellectual Property Licenses” means, with respect to any Person (the
“Specified Party”), (i) any licenses or other similar rights provided to the
Specified Party in or with respect to Intellectual Property owned or controlled
by any other Person, and (ii) any licenses or other similar rights provided to
any other Person in or with respect to Intellectual Property owned or controlled
by the Specified Party, in each case, including (A) any software license
agreements (other than license agreements for commercially available
off-the-shelf software that is generally available to the public on
non-discriminatory terms which have been licensed to the Specified Party
pursuant to end-user licenses), (B) the license agreements listed on Schedule
5.26(b) to the Information Certificate, and (C) the right to use any of the
licenses or other similar rights described in this definition in connection with
the enforcement of the Lenders’ rights under the Loan Documents.

“Intercompany Canadian Note” means the Promissory Note dated December 5, 2012,
issued by SAExploration (Canada) Ltd. to SAExploration, Inc. in the original
principal amount of U.S. $50,000,000, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Intercompany Indebtedness” means all Indebtedness between or among any one or
more of Borrower, the Loan Parties, and any of their Subsidiaries.

“Intercompany Notes” means the Intercompany Canadian Note, the Intercompany
Subordinated Note and any other intercompany notes now owned or hereafter
acquired by any of the Loan Parties and all certificates, instruments or
agreements evidencing the Intercompany Notes and such other intercompany notes,
and all assignments, amendments, amendments and restatements, supplements,
extensions, renewals, replacements or modifications thereof.

“Intercompany Subordinated Note” means the Amended and Restated Global
Intercompany Subordinated Note dated as of the Closing Date, issued by the Loan
Parties and each of their direct Subsidiaries, evidencing the intercompany
Indebtedness among them from time to time and at any time outstanding, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
Agreement by and among the Revolving Loan Lender, the Existing Notes Trustee and
Existing Noteholder Collateral Agent and the Agent, and, on or before the Second
Advance Date and the New Senior Notes Trustee, and acknowledged and consented to
by the Loan Parties, of even date herewith.

 

Page 21



--------------------------------------------------------------------------------

“Interest Rate” means an interest rate equal to ten percent (10%) per year.

“Inventory” means inventory (as that term is defined in the Code).

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guaranties,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business not to exceed $500,000 in the aggregate during any fiscal year of
Borrower, and (b) bona fide Accounts arising in the ordinary course of
business), or acquisitions of Indebtedness, Stock, or all or substantially all
of the assets of such other Person (or of any division or business line of such
other Person), and any other items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.

“Investment Related Property” means (i) any and all investment property (as that
term is defined in the Code), and (ii) any and all of the following (regardless
of whether classified as investment property under the Code): all other Equity
Interests.

“IRC” means the Internal Revenue Code of 1986, as amended.

“Kuukpik Joint Venture” means Kuukpik/SAExploration, LLC, an Alaska limited
liability company and a joint venture between SAExploration, Inc. and Kuukpik
Corporation.

“Legal Requirements” means, as to any Person, the organizational documents of
such Person, and any governmental treaty, law (including the common law),
statute, ordinance, code, rule, regulation, guidelines, license, permit
requirement, order or determination of an arbitrator or a court or other
Governmental Authority, and the interpretation or administration thereof, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Lender Party” means each of the Agent, each Lender, and each participant.

“Lender Representatives” has the meaning specified therefor in Section 19.8(a).

“Lender-Related Persons” means for any Lender and the Agent, such Lender or
Agent, together with its or their Affiliates officers, directors, employees,
attorneys, and agents.

“Lenders” has the meaning specified therefor in the preamble to this Agreement
and their respective permitted successors and assigns.

“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify Borrower and the Agent.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

“Loan Documents” means this Agreement, the Intercreditor Agreement, the Amended
Intercompany Subordination Agreement, any collateral or security documents
executed in connection herewith, and any Notes executed by Borrower in
connection with this Agreement and payable to the Lenders, and any other
instrument or agreement entered into, now or in the future, by any Loan Party or
any of its Subsidiaries and the Lenders or the Agent in connection with this
Agreement.

“Loan Parties” means collectively, Borrower and each Guarantor and each of them
is a “Loan Party”.

“Loan Parties’ Alaska Operations” means all assets of the Loan Parties’ located
in Alaska on the Closing Date, and all operations of the Loan Parties performed
in Alaska, as represented to Lender in the Loan Parties’ financial statements
provided to the Lenders prior to the Closing Date.

 

Page 22



--------------------------------------------------------------------------------

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Material Adverse Change” means (a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of the Loan Parties and their Subsidiaries taken as a
whole, (b) a material impairment of the ability of any Loan Party or any of its
Subsidiaries to perform its obligations under the Loan Documents to which it is
a party or of the Agent’s ability to enforce the Obligations or realize upon the
Collateral, (c) a material impairment of the enforceability or priority of the
Agent’s Liens with respect to the Collateral as a result of an action or failure
to act on the part of any Loan Party or its Subsidiaries, or (d) any claim
against any Loan Party or its Subsidiaries or written threat of material
litigation which if determined adversely to any Loan Party or any of its
Subsidiaries, would result in the occurrence of an event described in
clauses (a), (b) or (c) above.

“Material Contract” means, with respect to any Person, (i) each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate consideration payable to or by such Person or such Subsidiary of
$500,000 or more (other than purchase orders in the ordinary course of the
business of such Person or such Subsidiary), and, (ii) all other contracts or
agreements, the loss of which could reasonably be expected to result in a
Material Adverse Change.

“Maturity Date” has the meaning specified therefor in Section 2.5(a).

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

“Negotiable Collateral” means letters of credit, letter-of-credit rights,
instruments, promissory notes, drafts and documents (as each such term is
defined in the Code).

“Net Issuance Proceeds” means, in respect of any issuance of debt or equity,
cash proceeds (including cash proceeds as and when received in respect of
non-cash proceeds received or receivable in connection with such issuance), net
of underwriting discounts and reasonable out-of-pocket costs and expenses paid
or incurred in connection therewith in favor of any Person not an Affiliate of
Borrower (other than any Lender or Permitted Holder).

“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Disposition as well as insurance proceeds and condemnation and similar
awards received on account of an Event of Loss, net of: (a) in the event of a
Disposition (i) the direct costs relating to such Disposition excluding amounts
payable to Borrower or any Affiliate of Borrower (other than any Lender or
Permitted Holder), (ii) sale, use or other transaction Taxes paid or payable as
a result thereof, (iii) amounts required to be applied to repay principal,
interest and prepayment premiums and penalties on Indebtedness secured by a Lien
on the asset which is the subject of such Disposition, (iv) income Taxes or
gains (whether imposed on a Loan Party or, if such Loan Party is treated as a
pass-through or disregarded entity for federal and state income Tax purposes or
is a member of any consolidated, affiliated or unitary group, distributions
pursuant to the paragraph (a) of the definition of Permitted Distributions), and
(v) the amount of cash reserves or escrows established in connection with
purchase price adjustments and retained liabilities; provided, however, when
such cash or escrow is released to a Loan Party or one of its Subsidiaries, the
amount so released shall be deemed to be Net Proceeds hereunder at such time,
and (b) in the event of an Event of Loss, (i) all money actually applied to
repair or reconstruct the damaged property or property affected by the
condemnation or taking, (ii) all of the costs and expenses reasonably incurred
in connection with the collection of such proceeds, award or other payments, and
(iii) any amounts retained by or paid to parties having superior rights to such
proceeds, awards or other payments.

“New Senior Notes” means the 10.000% Senior Notes due 2019 to be issued by
Borrower under the New Senior Notes Indenture.

“New Senior Notes Indenture” means the indenture governing the New Senior Notes
that will be issued as contemplated by the terms of the Restructuring Support
Agreement.

“New Senior Notes Documents” means the New Senior Notes Indenture and any other
instrument or agreement entered into, now or in the future, by any Loan Party or
any of its Subsidiaries or the trustee of the New Senior Notes Indenture in
connection with the New Senior Notes Indenture.

“New Senior Notes Trustee” means the trustee and collateral agent under the New
Senior Notes Indenture.

“New Senior Noteholders” means “Senior Noteholders” as defined in the New Senior
Notes Indenture, “Additional Indenture Secured Parties” as defined in the
Intercreditor Agreement and the trustee and the collateral agent for the New
Senior Noteholders.

 

Page 23



--------------------------------------------------------------------------------

“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), unless and until such Lender has cured such
failure in accordance with Section 2.13(e)(v), (b) given written notice (and the
Agent has not received a revocation in writing), to Borrower, the Agent or any
Lender or has otherwise publicly announced (and the Agent has not received
notice of a public retraction) that such Lender believes it will fail to fund
payments or purchases of participations required to be funded by it under the
Loan Documents or two or more other syndicated credit facilities agented by the
Agent, (c) failed to fund, and not cured, loans, participations, advances, or
reimbursement obligations under two or more other syndicated credit facilities
agented by the Agent, unless subject to a good faith dispute, or (d) any Lender
that has (i) become subject to a voluntary or involuntary case under the
Bankruptcy Code or any similar bankruptcy laws, (ii) a custodian, conservator,
receiver or similar official appointed for it or any substantial part of such
Person’s assets, or (iii) made a general assignment for the benefit of
creditors, been liquidated, or otherwise been adjudicated as, or determined by
any Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent or bankrupt, and for this clause (d), the Agent has
determined that such Lender is reasonably likely to fail to fund any payments
required to be made by it under the Loan Documents.

“Note” means a promissory note of Borrower payable to a Lender, evidencing the
Indebtedness of Borrower to such Lender resulting from Advances made to Borrower
by such Lender or its predecessor(s) hereunder.

“Obligations” means all loans (including the Advances), debts, principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), premiums, liabilities,
obligations (including indemnification obligations), fees, Expenses (including
any fees or expenses that accrue after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), guaranties, and all covenants and
duties of any other kind and description owing by any Loan Party pursuant to or
evidenced by this Agreement or any of the other Loan Documents and irrespective
of whether for the payment of money, whether direct or indirect, absolute or
contingent, liquidated or unliquidated, determined or undetermined, voluntary or
involuntary, due, not due or to become due, sole, joint, several or joint and
several, incurred in the past or now existing or hereafter arising, however
arising, and including all interest not paid when due, and all other expenses or
other amounts that Borrower or any other Loan Party is required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents. Any reference in this Agreement or in the Loan Documents to the
Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Officer’s Certificate” means a certificate from an officer of Borrower, stating
that: (i) the representations and warranties of Borrower and each other Loan
Party set forth in this Agreement and in the other Loan Documents are true and
correct in all material respects as of the date hereof (except to the extent
such representations and warranties expressly relate solely to an earlier date,
in which case such representations and warranties shall continue to be true and
correct in all material respects as of such earlier date); and (ii) no Default
or Event of Default has occurred and is continuing on and as of the date hereof,
and neither will result from the Advance made on the date hereof.

“Other Connection Taxes” means, with respect to the Agent or any Lender, Taxes
imposed as a result of a present or former connection between the Agent or such
Lender and the jurisdiction imposing such Tax (other than connections arising
from the Agent or such Lender having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Advance or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 14.3).

“Participation Period” means the period commencing on the Closing Date and
ending on the earlier of (i) the date that is twenty (20) days after the Closing
Date and (ii) ten (10) Business Days prior to the Second Advance Date.

“Patents” means patents and patent applications, including (i) the patents and
patent applications listed on Schedule 5.26(b) to the Information Certificate,
(ii) all continuations, divisionals, continuations-in-part, re-examinations,
reissues, and renewals thereof and improvements thereon, (iii) all income,
royalties, damages and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past, present, or future
infringements thereof, (iv) the right to sue for past, present, and future
infringements thereof, and (v) all of Borrower’s and each other Loan Party’s
rights corresponding thereto throughout the world.

 

Page 24



--------------------------------------------------------------------------------

“Patriot Act” has the meaning specified therefor in Section 5.18 of Exhibit D to
this Agreement.

“PEP” means politically exposed party under OFAC.

“Permitted Affiliate Transactions” means the following:

(a) any employment agreement, employee benefit plan, equity incentive plan,
employee stock ownership plan, officer or director indemnification agreement,
compensation agreement or arrangement, customary benefit programs or
arrangements for employees, officers or directors (including vacation plans,
health and life insurance plans, deferred compensation plans and retirement or
savings plans) or any similar agreement or arrangement authorized by the
applicable Board of Directors and entered into by any Loan Party in the ordinary
course of business and payments pursuant thereto;

(b) payment of reasonable and customary fees and reimbursements of expenses
(pursuant to indemnity arrangements or otherwise) of directors or officers of
Loan Parties;

(c) loans or advances to employees for employment-related expenses in the
ordinary course of business not to exceed $500,000 in the aggregate at any one
time outstanding;

(d) so long as no Event of Default has occurred and is continuing, and to the
extent not otherwise prohibited by this Agreement, transactions between or among
Loan Parties and/or their Subsidiaries, other than the transfer of assets from a
Loan Party to a non-Loan Party, unless otherwise expressly permitted hereunder;

(e) Permitted Indebtedness;

(f) Permitted Transactions;

(g) Permitted Investments;

(h) to the extent otherwise permitted, any transactions between Borrower or any
Subsidiary of Borrower and any Person, a director of which is also a director of
Borrower or a Subsidiary; provided that such director abstains from voting as a
director of Borrower or the Subsidiary, as applicable, in connection with the
approval of the transaction; and

(i) Permitted Dispositions.

“Permitted Discretion” means a determination made in the exercise of the good
faith judgment of the Agent or the Required Lenders, as applicable (from the
perspective of a secured lender). For the purposes of this agreement, acting on
advice of counsel shall be deemed to be exercising good faith judgment.

“Permitted Dispositions” means:

(a) sales, abandonment, or other dispositions of Equipment that is substantially
worn, damaged, or obsolete in the ordinary course of business;

(b) sales of Inventory to buyers in the ordinary course of business;

(c) the granting of Permitted Liens;

(d) the making of a Permitted Distribution or other disposition that is
expressly permitted pursuant to Section 7.17 of this Agreement;

(e) the making of a Permitted Investment;

(f) sales, leases, conveyances or other dispositions of assets between or among
the Loan Parties so long as the Agent is notified of such disposition;

 

Page 25



--------------------------------------------------------------------------------

(g) the abandonment or relinquishment of assets, the waiver of contract rights
or the settlement, release or surrender or contract, tort or other claims, in
each case, in the ordinary course of business and in the exercise of reasonable
business judgment;

(h) dispositions pursuant to condemnation or similar involuntary dispositions
initiated by a Governmental Authority for consideration;

(i) dispositions in respect of Permitted Transactions;

(j) dispositions of assets for fair value of up to $1,500,000 in aggregate per
fiscal year; and

(k) the sale or other dispositions of Alaska Tax Credits in an arm’s length
transaction for fair value as determined by the applicable Loan Party in its
reasonable business judgment.

“Permitted Distributions” means, to the extent permitted by law, the following
distributions or dividends:

(a) distributions by a Loan Party or its Subsidiaries to any direct or indirect
parent entity of any consolidated, affiliated or unitary group of which such
Loan Party is a member in an amount sufficient to pay taxes imposed on such
parent under applicable law to the extent attributable to the income or
operations of such Loan Party or Subsidiary or their respective Subsidiaries;
provided, that such parent entity is a Loan Party or a Subsidiary of a Loan
Party;

(b) [Intentionally Omitted];

(c) so long as no Default or Event of Default shall have occurred and be
continuing, the repurchase, redemption, defeasance or other acquisition or
retirement for value of Indebtedness of any Loan Party that is contractually
subordinated to the Obligations with the net cash proceeds from or in exchange
for a substantially concurrent incurrence of Refinancing Indebtedness;

(d) so long as no Default or Event of Default shall have occurred and be
continuing, the payment of (i) any payments permitted pursuant to Section 7.7,
(ii) fees and expenses described in subsection (b) of the definition of
“Permitted Affiliate Transactions”, (iii) the payment of any dividend (or, in
the case of any partnership, limited liability company, or other Person, any
similar distribution) by a Loan Party or a Subsidiary of any Loan Party to any
other Loan Party and (iv) other payments in an amount not to exceed $50,000 per
year;

(e) so long as no Default or Event of Default shall have occurred and be
continuing, the payments required to be made in accordance with the terms of the
Management Incentive Plan (as defined under the Restructuring Support
Agreement);

(f) so long as no Default or Event of Default shall have occurred and be
continuing, the repurchase of Equity Interests deemed to occur upon the exercise
of stock options or other equity awards to the extent such Equity Interests
represent a portion of the exercise price of those stock options or other equity
awards and any repurchase or other acquisition of Equity Interests made in lieu
of or to satisfy withholding or similar Taxes in connection with any exercise or
exchange of stock options, warrants, equity incentives, other equity awards or
other rights to acquire Equity Interests;

(g) Permitted Transactions; and

(h) so long as no Default or Event of Default shall have occurred and be
continuing, payments of cash, dividends, distributions, advances or other
Restricted Payments by any Loan Party or any Subsidiary of a Loan Party to allow
the payment of cash in lieu of the issuance of fractional shares upon (i) the
exercise of warrants, stock options, awards under equity incentive plans or
similar securities or (ii) the conversion or exchange of Capital Stock of any
such Person or the conversion or exchange of Indebtedness of any such Person
that is convertible into or exchangeable for Capital Stock of such Person.

“Permitted Holder” means any of (i) each Supporting Holder (as defined in the
Restructuring Support Agreement) and (ii) any Related Party thereof.

“Permitted Indebtedness” means:

(a) Indebtedness evidenced by this Agreement or the other Loan Documents;

 

Page 26



--------------------------------------------------------------------------------

(b) Indebtedness set forth on Schedule 5.19 to the Information Certificate and
any Refinancing Indebtedness in respect of such Indebtedness;

(c) the incurrence by Borrower and the Guarantors of Indebtedness represented by
the Existing Notes and the related Note Guarantees (as defined in the Existing
Notes Indenture) issued under the Existing Notes Indenture, after giving effect
to the Permitted Transactions and subject to the terms of the Intercreditor
Agreement;

(d) Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness;

(e) endorsement of instruments or other payment items for deposit;

(f) the incurrence by any Loan Party or its/their Subsidiaries of Hedging
Obligations that are permitted under the Revolving Credit Agreement and incurred
for the bona fide purpose of hedging the interest rate, commodity, or foreign
currency risks associated with such Loan Party’s and its/their Subsidiaries’
operations and not for speculative purposes;

(g) Indebtedness incurred in respect of Bank Products (as defined in and
permitted by the Revolving Credit Agreement) other than pursuant to Hedge
Agreements;

(h) Indebtedness constituting Permitted Investments;

(i) the incurrence by Borrower or any other Loan Party of Intercompany
Indebtedness between or among Loan Parties and/or any of their Subsidiaries;
provided, however, that:

(i) such parties thereto are parties to the Amended Intercompany Subordination
Agreement;

(ii) if any Loan Party is the obligor on such Indebtedness and the payee is not
another Loan Party, such Indebtedness must be expressly subordinated to the
prior payment in full in cash of all Obligations then due;

(iii) any (aa) subsequent issuance or transfer of Equity Interests that results
in any such Indebtedness being held by a Person other than a Loan Party or
Subsidiary of any Loan Party, or (bb) sale or other transfer of any such
Indebtedness to a Person that is not a Loan Party or Subsidiary of a Loan Party
will be deemed, in each case, to constitute an incurrence of such Indebtedness
by such Loan Party that was not permitted by this clause (i); and

(iv) such Intercompany Indebtedness is permitted under the Revolving Credit
Agreement;

(j) the issuance by any Loan Party to any other Loan Party or a Subsidiary of a
Loan Party of Permitted Preferred Stock; provided, however, that any:

(i) subsequent issuance or transfer of Equity Interests that results in any such
Preferred Stock being held by a Person other than a Loan Party or Subsidiary of
a Loan Party,

(ii) sale or other transfer of any such Preferred Stock to a Person that is not
either a Loan Party or Subsidiary of a Loan Party, or

(iii) issuance prohibited by the Revolving Credit Documents, in each case, will
be deemed, to constitute an issuance of such Preferred Stock that was not
permitted by this clause (j);

(k) the Guaranty by any Loan Party of Indebtedness of a Loan Party or Subsidiary
of a Loan Party that was permitted to be incurred by such Loan Party pursuant to
Section 7.1 or another provision of this definition; provided that if the
Indebtedness being guarantied is subordinated to or pari passu with the
Obligations, then the Guaranty shall be subordinated or pari passu, as
applicable, to other Indebtedness of the Guarantor to the same extent as the
Indebtedness guarantied;

(l) the incurrence by any Loan Party in the ordinary course of business of
Indebtedness in favor of insurers, bond companies, and other direct
counterparties in respect of workers’ compensation claims, insurance contracts,
self-insurance obligations, bankers’ acceptances, performance and surety bonds
and other similar guaranties of obligations not constituting Indebtedness;

 

Page 27



--------------------------------------------------------------------------------

(m) the incurrence by a Loan Party or its Subsidiary of Indebtedness arising
from the honoring by a bank or other financial institution other than the
Lenders of a check, draft or similar instrument inadvertently drawn against
insufficient funds, so long as such Indebtedness is less than $100,000 and is
covered within five Business Days following receipt by Loan Party or such
Subsidiary of notice or such event;

(n) [Intentionally Omitted];

(o) the accrual of interest or dividends on Permitted Preferred Stock, the
accretion or amortization of original issue discount, the payment of interest on
any Indebtedness in the form of additional Indebtedness with the same terms, the
reclassification of Preferred Stock as Indebtedness due to a change in
accounting principles, and the payment of dividends on Preferred Stock in the
form of additional shares of the same class of Preferred Stock will not be
deemed to be an incurrence of Indebtedness or an issuance of Prohibited
Preferred Stock;

(p) any Indebtedness equal to amounts advanced to a Loan Party in connection
with the monetization of Alaska Tax Credits, in an amount not to exceed the
amount of such Alaska Tax Credit(s), and secured exclusively by a Permitted Tax
Credit Lien, provided that all amounts received in connection with the
monetization of Alaska Tax Credits shall be used for the repayment of the
Obligations other than as required by the Revolving Credit Agreement or as
otherwise agreed by the Required Lenders;

(q) Indebtedness evidenced by the Revolving Credit Documents, to the extent
permitted by the Intercreditor Agreement;

(r) the incurrence by Borrower and the Guarantors of Indebtedness represented by
the New Senior Notes (and the related note guarantees) issued under the New
Senior Notes Indenture subject to the terms of the Intercreditor Agreement; and

(s) Indebtedness incurred in respect of Permitted Transactions.

“Permitted Investments” means:

(a) Investments in Cash Equivalents;

(b) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;

(c) advances made in connection with purchases of Goods or services in the
ordinary course of business;

(d) Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-1;

(e) Investments resulting from entering into agreements relative to Indebtedness
that is permitted under clause (f) or (g) of the definition of Permitted
Indebtedness;

(f) any Investment in Borrower or a Loan Party, provided that no Event of
Default has occurred and is continuing;

(g) any Investments received in compromise or resolution of (i) obligations of
trade creditors or customers that were incurred in the ordinary course of
business of Borrower or any Loan Party, including pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of any
trade creditor or customer; or (ii) litigation, arbitration or other disputes;

(h) funds expended on goods, deposits, and related items in the ordinary course
of business in connection with services to be provided by a Loan Party to its
customer, and for which such customer is required to reimburse such Loan Party;

(i) Investments made in connection with the Restructuring Support Agreement and
any Permitted Transactions; and

 

Page 28



--------------------------------------------------------------------------------

(j) any Investment by any Foreign Subsidiary in any other Foreign Subsidiary or
any Person, if as a result the Person becomes a Foreign Subsidiary or the Person
is merged or consolidated with or into a transfer or conveyance of all or
substantially all of its assets to, or is liquidated into, any Foreign
Subsidiary.

“Permitted Liens” means

(a) Liens granted to, or for the benefit of, Lender to secure the Obligations;

(b) Liens for Taxes (i) that are not yet delinquent, or (ii) are the subject of
Permitted Protests;

(c) judgment Liens and notices of lis pendens arising solely as a result of the
existence of lawsuits, judgments, orders, or awards that do not constitute an
Event of Default under Section 9.3, provides that adequate reserves have been
made therefor;

(d) Liens set forth on Schedule P-2; provided, however, that to qualify as a
Permitted Lien, any such Lien described on Schedule P-2 shall only secure the
Indebtedness that it secures on the Closing Date and any Refinancing
Indebtedness in respect thereof;

(e) the interests of lessors under operating leases and non-exclusive licensors
under license agreements entered into in the ordinary course of business;

(f) purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as (i) such Lien attaches only to the asset purchased or acquired
and the proceeds thereof, and (ii) such Lien only secures the Indebtedness that
was incurred to acquire the asset purchased or acquired or any Refinancing
Indebtedness in respect thereof;

(g) Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness;

(h) Liens securing the Existing Notes and obligations under the Existing Notes
Documents, subject to the terms of the Intercreditor Agreement;

(i) Liens in favor of any Loan Party on the assets of (i) any non-Loan Party, or
(ii) a Loan Party if subject to a subordination and standstill agreement
acceptable to the Lenders;

(j) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests;

(k) Liens on amounts deposited to secure a Loan Party’s obligations in
connection with worker’s compensation or other unemployment insurance;

(l) Liens on amounts deposited to secure a Loan Party’s reimbursement
obligations with respect to surety or appeal bonds obtained in the ordinary
course of business;

(m) Liens securing Indebtedness under the Revolving Credit Documents, subject to
the terms of the Intercreditor Agreement;

(n) Liens on cash collateral for Hedging Obligations not to exceed the amount of
such Hedging Obligations, to the extent such Hedging Obligations are permitted
under the terms of the Revolving Credit Agreement;

(o) survey exceptions, easements or reservations of, or rights of others for,
licenses, rights-of-way, sewers, electric lines, telegraph and telephone lines
and other similar purposes, or zoning or other restrictions as to the use of
real property or improvements or accessions that were not incurred in connection
with Indebtedness and that do not in the aggregate materially adversely affect
the value of said properties or materially impair their use in the operation of
the business of such Person;

(p) any extension, renewal or replacement, in whole or in part of any Lien
described above in this definition of “Permitted Liens” (other than Liens
described in clause (a) of this definition of “Permitted Liens”); provided that
any such extension, renewal or replacement does not extend to any additional
property or assets (plus improvements, accessions, proceeds, replacements or
dividends or distributions in respect thereof);

 

Page 29



--------------------------------------------------------------------------------

(q) Liens securing the New Senior Notes and obligations under the New Senior
Notes Documents, subject to the terms of the Intercreditor Agreement;

(r) Liens on any property in favor of a Governmental Authority to secure
partial, progress, advance or other payments pursuant to any contract or
statute, not yet due and payable;

(s) Liens encumbering deposits delivered to a Person to secure obligations
arising from statutory, regulatory, contractual or warranty requirements
incurred in the ordinary course of business;

(t) Liens on the assets of any Foreign Subsidiary securing Indebtedness of any
Foreign Subsidiary; and

(u) any Permitted Tax Credit Lien; and

(v) Liens contemplated by the Restructuring Support Agreement or in respect of
Permitted Transactions.

“Permitted Preferred Stock” means and refers to any Preferred Stock issued by a
Borrower (and not by one or more of its Subsidiaries) that is not Prohibited
Preferred Stock.

“Permitted Protest” means the right of Borrower or any other Loan Party or any
of their respective Subsidiaries to protest any Lien (other than any Lien that
secures the Obligations), Taxes, or rental payment, provided that (a) a reserve
with respect to such obligation is established on Books and Records of such
Borrower, such other Loan Party or such Subsidiary in such amount as is required
under GAAP, (b) any such protest is instituted promptly and prosecuted
diligently by such Borrower, Loan Party or Subsidiary, as applicable, in good
faith, (c) the Required Lenders are satisfied that, while any such protest is
pending, there will be no impairment of the enforceability, validity, or
priority (except as resulting from operation of law) of any of the Agent’s
Liens, and (d) with respect to Liens of any Loan Party’s subcontractors and
suppliers, the Lien does not constitute a default under the Material Contract
between such Loan Party and its customer relating thereto.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of $1,000,000.

“Permitted Tax Credit Lien” means a Lien on the rights of any Loan Party in or
to any Alaska Tax Credit to secure the Indebtedness described in subsection
(p) of the definition of Permitted Indebtedness.

“Permitted Transactions” means transactions contemplated by the Restructuring
Support Agreement.

“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, limited liability
partnerships, joint ventures, trusts, land trusts, business trusts, or other
organizations, irrespective of whether they are legal entities, and governments
and agencies and political subdivisions thereof.

“Platform” has the meaning specified therefor in Section 19.8(c).

“Pledged Certificated Stock” means all certificated securities and any other
Stock or Stock equivalent of any Person evidenced by a certificate, instrument
or other similar document (as defined in the UCC), in each case owned by any
Loan Party, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, including all Stock and Stock
equivalents listed on Schedule 5.1 to the Information Certificate. Pledged
Certificated Stock excludes any Excluded Property and any Cash Equivalents that
are not held in Controlled Securities Accounts to the extent permitted by this
Agreement.

“Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments.

“Pledged Debt Instruments” means all right, title and interest of any Loan Party
in instruments evidencing any Indebtedness or other obligations owed to such
Loan Party, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, including all Indebtedness
described on Schedule 6.12(l), issued by the obligors named therein. Pledged
Debt Instruments excludes any Excluded Property and any Cash Equivalents that
are not held in Controlled Securities Accounts to the extent permitted by this
Agreement.

 

Page 30



--------------------------------------------------------------------------------

“Pledged Investment Property” means any investment property of any Loan Party,
and any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, other than any Pledged Stock or Pledged Debt
Instruments. Pledged Investment Property excludes any Excluded Property and any
Cash Equivalents that are not held in Controlled Securities Accounts to the
extent permitted by this Agreement.

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.

“Pledged Uncertificated Stock” means any Stock or Stock equivalent of any Person
that is not Pledged Certificated Stock, including all right, title and interest
of any Loan Party as a limited or general partner in any partnership not
constituting Pledged Certificated Stock or as a member of any limited liability
company, all right, title and interest of any Loan Party in, to and under any
organization document of any partnership or limited liability company to which
it is a party, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, including in each case those
interests set forth on Schedule 5.1 to the Information Certificate, to the
extent such interests are not certificated. Pledged Uncertificated Stock
excludes any Excluded Property and any Cash Equivalents that are not held in
Controlled Securities Accounts to the extent permitted by this Agreement.

“Pledgor Foreign Property” means any asset or property of the nature described
in clause 13 of the definition of Excluded Property in the Intercreditor
Agreement.

“Postpetition Interest” has the meaning specified therefor in Section 18.7(b).

“Preempted Perfection Equipment” has the meaning specified therefor in
Section 6.12(k).

“Preferred Stock” means, as applied to the Stock of any Person, the Stock of any
class or classes (however designated) that is preferred with respect to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Stock of
any other class of such Person.

“Proceeds” has the meaning specified therefor in the definition of “Collateral”
set forth in Schedule 1.1.

“Prohibited Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to pay dividends, other than dividends of shares of Preferred Stock
of the same class and series payable in kind or dividends of shares of common
stock) on or before a date that is less than 1 year after the Maturity Date, or,
on or before the date that is less than 1 year after the Maturity Date, is
redeemable at the option of the holder thereof for cash or assets or securities
(other than distributions in kind of shares of Preferred Stock of the same class
and series or of shares of common stock).

“Projections” means Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with such Borrower’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

“Protective Advance” has the meaning specified therefor in Section 2.3(d).

“PTO” means the United States Patent and Trademark Office.

“Public Lender” has the meaning specified therefor in Section 19.8(c).

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by a Loan Party and the improvements thereto.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

 

Page 31



--------------------------------------------------------------------------------

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

(a) such refinancings, renewals, or extensions do not result in an increase in
the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,

(b) such refinancings, renewals, or extensions do not result in a shortening of
the average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that, taken as a whole, are or could reasonably be
expected to be materially adverse to the interests of Lender,

(c) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to Lender as those that were
applicable to the refinanced, renewed, or extended Indebtedness, and

(d) the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended.

“Related Party” means:

(a) any controlling stockholder, 80% or more (based on voting power) owned
Subsidiary, or immediate family member (in the case of an individual) of a
Person described in clause (a) of the definition of Permitted Holder; or

(b) any trust, corporation, partnership, limited liability company or other
entity, the beneficiaries, stockholders, partners, members, owners or Persons
beneficially holding an 80% or more controlling interest of which consist of any
one or more Permitted Holders.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

“Required Lenders” means, at any time, Lenders owed or holding more than 50% of
the sum of (a) the aggregate principal amount of the Advances outstanding at
such time and (b) the aggregate unused Commitments at such time.

“Restricted Payments” has the meaning specified therefor in Section 7.17(a)(iv).

“Restructuring Support Agreement” means the Restructuring Support Agreement,
dated as of June 13, 2016, by and among Borrower and the Supporting Holders (as
defined therein).

“Revolving Credit Agreement” means the Credit and Security Agreement by and
among, SAExploration, Inc., as borrower, and SAExploration Holdings Inc.,
SAExploration Sub, Inc., NES, LLC, and SAExploration Seismic Services (US), LLC,
as guarantors, and Wells Fargo Bank, National Association, as lender, dated as
of November 6, 2014.

“Revolving Credit Documents” means the Revolving Credit Agreement and any “Loan
Document” as defined in the Revolving Credit Agreement.

“Revolving Loan Lender” means the lender under the Revolving Credit Agreement.

“Revolving Obligations” means “Obligations” as defined in the Revolving Credit
Agreement.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

 

Page 32



--------------------------------------------------------------------------------

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Second Advance” means the Advance made pursuant to Section 2.1, in an amount
not to exceed $9,400,000, that shall occur on the date on which the applicable
conditions precedent set forth in Section 4 have been satisfied to the
satisfaction of the Lenders.

“Second Advance Date” means the date on which the Second Advance is funded by
the Lenders to Borrower.

“Secured Parties” means collectively the Agent and the Lenders.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Security Interest” has the meaning specified therefor in Section 3.1.

“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, and (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

“Specified Movable Property” means, the assets or properties of any Loan Party
that are currently located in a Foreign Jurisdiction or hereafter are moved to a
Foreign Jurisdiction, in each case that are under either an export or import or
similar license or permit that requires such assets or property to leave such
Foreign Jurisdiction no more than six months from the date they became situated
in such Foreign Jurisdiction.

“Stated Maturity” means, with respect to any installment of interest or
principal of any Indebtedness, the date on which the payment of interest or
principal is scheduled to be paid in the documentation governing such
Indebtedness, and will not include any contingent obligations to repay, redeem
or repurchase any such interest or principal prior to the date originally
scheduled for the payment thereof.

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

“Subordinated Obligations” has the meaning specified therefor in Section 18.7.

“Subsequent Advance” means the Advances made pursuant to Section 2.1, in a
maximum aggregate amount not to exceed the lesser of $15,000,000 and the
aggregate amount of Lenders’ remaining Commitments, subject to the applicable
conditions precedent set forth in Section 4 having been satisfied to the
satisfaction of the Lenders; provided that there shall be no more than three
(3) Subsequent Advances funded by the Lenders to the Borrower under this
Agreement.

“Subsequent Advance Date” means the date on which any Subsequent Advance is
funded by the Lenders to Borrower.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the Board of Directors of such corporation, partnership, limited liability
company, or other entity.

“Supporting Obligations” means supporting obligations (as such term is defined
in the Code), and includes letters of credit and guaranties issued in support of
Accounts, Chattel Paper, documents, General Intangibles, instruments or
Investment Related Property.

 

Page 33



--------------------------------------------------------------------------------

“Taxes” means any taxes, levies, imposts, duties, fees, assessments, withholding
or other charges of whatever nature now or hereafter imposed by any jurisdiction
or by any political subdivision or taxing authority thereof or therein with
respect to such payments and all interest, penalties or similar additions with
respect thereto.

“Termination Date” has the meaning specified therefor in Section 2.9.

“Trademarks” means any and all trademarks, trade names, service marks, trade
dress, taglines, brand names, logos and corporate names, and all registrations
and applications therefor, including (i) the trademarks, trade names, service
marks, trade dress, taglines, brand names, logos and corporate names, and all
registrations and applications therefor listed on Schedule 5.26(b) to the
Information Certificate, (ii) all renewals thereof, (iii) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements or dilutions
thereof, (iv) the right to sue for past, present and future infringements and
dilutions thereof, (v) the goodwill of each Loan Party’s business symbolized by
the foregoing or connected therewith, and (vi) all of Borrower’s and each other
Loan Party’s rights corresponding thereto throughout the world.

“United States” means the United States of America.

“URL” means “uniform resource locator,” an internet web address.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the IRC.

“U.S. Tax Compliance Certificate” has the meaning specified therefor in
Section 16.1.

“Voidable Transfer” has the meaning specified therefor in Section 19.7.

b. Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP; provided, however, that if Borrower
notifies the Lenders that Borrower requests an amendment to any provision hereof
to eliminate the effect of any change in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions) (an
“Accounting Change”) occurring after the Closing Date, or in the application
thereof (or if the Lenders notify Borrower that the Lenders request an amendment
to any provision hereof for such purpose), regardless of whether any such notice
is given before or after such Accounting Change or in the application thereof,
then the Lenders and Borrower agree that they will negotiate in good faith
amendments to the provisions of this Agreement that are directly affected by
such Accounting Change with the intent of having the respective positions of the
Lenders and Borrower after such Accounting Change conform as nearly as possible
to their respective positions as of the date of this Agreement and, until any
such amendments have been agreed upon, the provisions in this Agreement shall be
calculated as if no such Accounting Change had occurred. Whenever used herein,
the term “financial statements” shall include the footnotes and schedules
thereto. Whenever the term “Borrower” is used in respect of a financial covenant
or a related definition, it shall be understood to mean Borrower and its
respective Subsidiaries on a consolidated basis, unless the context clearly
requires otherwise.

c. [Intentionally Omitted].

d. Construction. Unless the context of this Agreement or any other Loan Document
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the terms “includes” and
“including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts, and contract rights. Except as expressly provided otherwise herein,
any reference herein or in any other Loan Document to the satisfaction,
repayment, or payment in full of the Obligations shall mean the repayment in
full in cash or immediately available funds of all of the Obligations (including
the payment of any Expenses that have accrued irrespective of whether demand has
been made therefor and the payment of any termination amount then applicable (or
which would or could become applicable as a result of the repayment of the other
Obligations) under Hedge Agreements) other than unasserted contingent
indemnification Obligations.

 

Page 34



--------------------------------------------------------------------------------

Any reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any requirement of a writing contained herein or in any
other Loan Document shall be satisfied by the transmission of a Record.
References herein to any statute or any provision thereof include such statute
or provision (and all rules, regulations and interpretations thereunder) as
amended, revised, re-enacted, and /or consolidated from time to time and any
successor statute thereto.

e. Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

 

Page 35



--------------------------------------------------------------------------------

Schedule 2.1

TO TERM LOAN AND SECURITY AGREEMENT

Pre-Syndication Initial Commitments

[See attached chart]

 

Schedule 2.1

Page 1



--------------------------------------------------------------------------------

Schedule 2.12

TO TERM LOAN AND SECURITY AGREEMENT

Borrower shall pay to the Lenders each of the following fees, all of which shall
be earned as of the Closing Date, but payable as follows:

On the Initial Advance Date:

Facility Fee. A facility fee equal to $600,000 shall be paid to the Lenders pro
rata with the proceeds of the Initial Advance being made by them under this
Agreement.

 

Schedule 2.12

Page 1



--------------------------------------------------------------------------------

Schedule 6.1

TO TERM LOAN AND SECURITY AGREEMENT

Deliver to the Agent, each of the financial statements, reports, Projections or
other items set forth below at the following times in form satisfactory to the
Required Lenders:

 

as soon as available, but in any event within 30 days after the end of each
month   

(a) an unaudited consolidated and consolidating balance sheet, income statement,
statement of cash flow, and statement of shareholder’s equity with respect to
Borrower and its Subsidiaries during such period and compared to the prior
period and plan, prepared in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes, together with a corresponding
discussion and analysis of results from management; and

 

(b) a Compliance Certificate.

as soon as available, but in any event within 120 days after the end of each
fiscal year   

(a) consolidated and consolidating financial statements of Borrower and its
Subsidiaries for such fiscal year, audited by independent certified public
accountants reasonably acceptable to the Required Lenders, prepared in
accordance with GAAP, and certified, without any qualifications (including any
(A) “going concern” or like qualification or exception, (B) qualification or
exception as to the scope of such audit, or (C) qualification which relates to
the treatment or classification of any item and which, as a condition to the
removal of such qualification, would require an adjustment to such item), by
such accountants to have been prepared in accordance with GAAP (such audited
financial statements to include a balance sheet, income statement, statement of
cash flow, and statement of shareholder’s equity and, if prepared, such
accountants’ letter to management); and

 

(b) a Compliance Certificate.

as soon as available, but in any event within 30 days before the start of
Borrower’s fiscal years,    (a) copies of Borrower’s Projections, in form and
substance (including as to scope and underlying assumptions) satisfactory to the
Required Lenders, in their Permitted Discretion, for the forthcoming fiscal
year, on a monthly basis, certified by the chief financial officer of Borrower
as being such officer’s good faith estimate of the financial performance of
Borrower and its respective Subsidiaries during the period covered thereby. if
and when filed by Borrower,   

(a) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports;

 

(b) any other filings made by Borrower with the SEC; and

 

(c) any other information that is provided by Borrower to its shareholders
generally.

 

Schedule 6.1

Page 1



--------------------------------------------------------------------------------

Schedule 6.2

TO TERM LOAN AND SECURITY AGREEMENT

Provide the Agent with each of the documents and information set forth below at
the following times:

 

When delivered to Revolving Loan Lender    (a) copies of any documentation,
report, notice, compliance certificate, or other material information, delivered
to the Revolving Loan Lender pursuant to the terms of the Revolving Credit
Documents. When delivered to Existing Noteholders    (a) copies of any
documentation, report, notice, compliance certificate, or other material
information, delivered to Existing Noteholders pursuant to the terms of the
Existing Notes Documents. When delivered to the New Senior Noteholders    (a)
copies of any documentation, report, notice, compliance certificate, or other
material information, delivered to New Senior Noteholders pursuant to the terms
of the New Senior Notes Documents.

 

Schedule 6.2

Page 1



--------------------------------------------------------------------------------

Schedule 6.6

TO TERM LOAN AND SECURITY AGREEMENT

Insurance

 

Policy Description

   Policy Number CAN – Limits/Funds

Property Office Contents

   PF7434712

Aircraft Non-Owned Liability

   AIM1264675

CAN Automobile Liability

   99488490

Contingent Cover(s) – Various

   USA – Limits/Funds

Property Cargo/CEF/Interruption

   ERS127429

Commercial General Liability

   5466082

Umbrella Legal Liability

   5466083

Foreign Commercial General Liability

   80-0269295

Foreign Automobile Liability

   80-0266296

Foreign WC/Employers Liability

   84-49864

Hull & Machinery/Protection & Indemnity

   OCH7222151

Charter’s Legal Liability

   OCM7222152

Excess Charter’s Legal Liability

   ER127429

USA Automobile Liability

   BAP549889

USA Workers Compensation/Employers Liability

   WC5489890

 

Schedule 6.6

Page 1



--------------------------------------------------------------------------------

Schedule 6.12(l)

TO TERM LOAN AND SECURITY AGREEMENT

Pledged Debt Instruments

 

1. Intercompany Canadian Note.

 

2. Intercompany Subordinated Note.

 

Schedule 6.12(l)

Page 1



--------------------------------------------------------------------------------

EXHIBIT A

TO TERM LOAN AND SECURITY AGREEMENT

FORM OF COMPLIANCE CERTIFICATE

[on Borrower’s letterhead]

 

To: Delaware Trust Company, as Administrative Agent and Collateral Agent

[●]

 

Re: Compliance Certificate dated [                    ]

Ladies and Gentlemen:

Reference is made to that certain Term Loan and Security Agreement ( as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) dated as of June 29, 2016, by and among SAExploration Holdings,
Inc., a Delaware corporation (“Borrower”), SAExploration Inc., a Delaware
corporation, SAExploration Sub, Inc., a Delaware corporation, NES, LLC, an
Alaska limited liability company, and SAExploration Seismic Services (US), LLC,
a Delaware limited liability company (collectively, the “Guarantors”), the
lenders party thereto from time to time (the “Lenders”), and Delaware Trust
Company, in its capacity as administrative agent (the “Administrative Agent”)
and as collateral agent (the “Collateral Agent”, and together with the
Administrative Agent, collectively, the “Agent”). Capitalized terms used in this
Compliance Certificate have the meanings set forth in the Credit Agreement
unless specifically defined herein.

Pursuant to Schedule 6.1 of the Credit Agreement, the undersigned officer of
SAExploration Holdings, Inc. on behalf of Borrower and the other Loan Parties
hereby certifies (solely in his or her capacity as an officer of Borrower and
not in an individual capacity) that:

1. Attached is the financial information of Borrower and its Subsidiaries which
is required to be furnished to the Agent pursuant to Section 6.1 of the Credit
Agreement for the period ended             ,          (the “Reporting Date”).
Such financial information has been prepared in accordance with GAAP, and fairly
presents in all material respects the financial condition of Borrower and its
Subsidiaries.

2. Such officer has reviewed the terms of the Credit Agreement and has made, or
caused to be made under his/her supervision, a review in reasonable detail of
the transactions and condition of Borrower and its Subsidiaries during the
accounting period covered by the financial statements delivered pursuant to
Schedule 6.1 of the Credit Agreement.

3. Such review has not disclosed the existence on and as of the date hereof, and
the undersigned does not have knowledge of the existence as of the date hereof,
of any event or condition that constitutes a Default or Event of Default.

4. The representations and warranties of each Loan Party and its Subsidiaries
set forth in the Credit Agreement and the other Loan Documents are true and
correct in all material respects on and as of the date hereof (except to the
extent they relate to a specified date).

5. As of the Reporting Date, the Loan Parties and their respective Subsidiaries
are in compliance with the applicable covenants contained in Section 7 of the
Credit Agreement.

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this      day of             , 20    .

 

SAEXPLORATION HOLDINGS, INC. By:  

 

Name:  

 

Title:  

 

 

Exhibit A

Page 1



--------------------------------------------------------------------------------

EXHIBIT B

TO TERM LOAN AND SECURITY AGREEMENT

CONDITIONS PRECEDENT

 

1. The obligations of the Lenders to make the Initial Advance provided for in
Section 2.1 of this Agreement is subject to the fulfilment, to the satisfaction
of the Agent and the Required Lenders, of each of the following conditions
precedent on or before June 29, 2016:

(a) the Agent shall have received appropriate financing statements in proper
form for filing in such office or offices as may be necessary or, in the opinion
of the Required Lenders, desirable to perfect the Agent’s Liens in and to the
Collateral;

(b) the Agent and the Lenders shall have received each of the following
documents, in form and substance satisfactory to the Agent and the Lenders, duly
executed, and each such document shall be in full force and effect:

 

  (i) this Agreement and the other Loan Documents,

 

  (ii) the Intercreditor Agreement, and

 

  (iii) the Officer’s Certificate,

(c) the Agent and the Lenders shall have received a certificate from the
Secretary of each Loan Party (i) attesting to the resolutions of such Loan
Party’s Board of Directors authorizing its execution, delivery, and performance
of this Agreement and the other Loan Documents to which such Loan Party is a
party, (ii) authorizing specific officers of such Loan Party to execute the
same, and (iii) attesting to the incumbency and signatures of such specific
officers of such Loan Party;

(d) the Lenders shall have received copies of each Loan Party’s Governing
Documents, as amended, modified, or supplemented to the Closing Date, certified
as true, correct and complete by the Secretary of such Loan Party;

(e) the Lenders shall have received a certificate of status with respect to each
Loan Party, dated within 10 days of the Closing Date, or such earlier date as
the Lenders permit in their sole discretion, such certificate to be issued by
the appropriate officer of the jurisdiction of organization of each Loan Party,
which certificate shall indicate that such Loan Party is in good standing in
such jurisdiction;

(f) the Agent and the Lenders shall have received an opinion of Borrower’s
counsel in form and substance satisfactory to the Agent and the Lenders;

(g) the Agent shall have received, at least five days prior to the Closing Date,
all documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act, that is requested in writing by
the Agent at least ten days prior to the Closing Date.

(h) Borrower shall have paid all Expenses incurred in connection with the
transactions evidenced by this Agreement and invoiced to Borrower at least two
days prior to the Closing Date;

(i) all other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance reasonably satisfactory to the Lenders;

(j) Borrower and Existing Noteholders holding not less than 66.67% of the
outstanding principal amounts of the Existing Notes shall have executed the
Restructuring Support Agreement, and such Restructuring Support Agreement shall
be in full force and effect and each of the transactions or actions contemplated
thereunder to occur prior to the Initial Advance shall have been consummated or
waived;

(k) the “Exchange Offer” (as defined in the Restructuring Support Agreement)
shall have been launched;

 

Exhibit B

Page 1



--------------------------------------------------------------------------------

(l) Borrower shall have obtained the necessary consents, amendments and waivers
under the Revolving Credit Documents to permit the “Restructuring” (as defined
in the Restructuring Support Agreement) and the incurrence of Indebtedness under
this Agreement and the New Senior Notes Indenture; and

(m) Borrower shall have obtained the necessary consents, amendments and waivers
under the Existing Notes Documents as contemplated by the Restructuring Support
Agreement to permit the “Restructuring” (as defined in the Restructuring Support
Agreement) and the incurrence of Indebtedness under this Agreement and the New
Senior Notes Indenture.

 

2. The obligations of the Lenders to make its second extension of credit, the
Second Advance provided for in Section 2.1 of this Agreement, are subject to the
fulfilment, to the satisfaction of the Lenders, of each of the following
conditions precedent on or before the date of such extension:

(a) Borrower shall have fulfilled, to the satisfaction of the Lenders, each
condition to the Initial Advance set forth above.

(b) The Restructuring (as defined in the Restructuring Support Agreement) and
the other transactions contemplated by the exhibits thereto that are intended by
the Restructuring Support Agreement to be consummated prior to the making of the
Second Advance shall have been consummated, including the issuance of Backstop
Shares (as defined in the Restructuring Support Agreement) and the issuance of
the New Senior Notes.

(c) the Agent and the Lenders shall have received copies of the policies of
insurance and certificates of insurance, together with the endorsements thereto,
as are required by Section 6.6, the form and substance of which shall be
reasonably satisfactory to the Required Lenders.

 

3. The obligation of the Lenders to make any Subsequent Advance is subject to
the fulfilment, to the satisfaction of the Lenders, of each of the following
conditions precedent on or before the date of such extension:

(a) Borrower shall have fulfilled, to the satisfaction of the Lenders, each
condition to the Second Advance set forth above.

(b) Borrower shall have received tax credit certificates from the State of
Alaska in a face amount of at least $25,000,000.

For purposes of determining compliance with the conditions specified in this
Exhibit B, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Agent responsible for the transactions
contemplated by the Loan Documents shall have received written notice from such
Lender prior to the Closing Date specifying its objection thereto and such
Lender shall not have made available to the Agent such Lender’s ratable portion
of the Initial Advance, Second Advance, or Subsequent Advance, as applicable.

 

Exhibit B

Page 2



--------------------------------------------------------------------------------

EXHIBIT C

TO TERM LOAN AND SECURITY AGREEMENT

[INTENTIONALLY OMITTED]

 

Exhibit C

Page 1



--------------------------------------------------------------------------------

EXHIBIT D

TO TERM LOAN AND SECURITY AGREEMENT

REPRESENTATIONS AND WARRANTIES

5.1 Due Organization and Qualification; Subsidiaries.

(a) Each Loan Party and each Subsidiary of each Loan Party (i) is duly organized
and existing and in good standing under the laws of the jurisdiction of its
organization, (ii) is qualified to do business in any jurisdiction where the
failure to be so qualified could reasonably be expected to result in a Material
Adverse Change, and (iii) has all requisite power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby.

(b) Set forth on Schedule 5.1(b) to the Information Certificate is a complete
and accurate description of the authorized Capital Stock of each Loan Party, by
class, and, as of the Closing Date, a description of the number of shares of
each such class that are issued and outstanding. Other than as described on
Schedule 5.1(b) to the Information Certificate or as contemplated under the
Restructuring Support Agreement, as of the Closing Date, there are no
subscriptions, options, warrants, or calls relating to any shares of any Loan
Party’s Capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument. No Loan Party is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its Capital Stock or any security convertible into or
exchangeable for any of its Capital Stock.

(c) Set forth on Schedule 5.1(c) to the Information Certificate (as such
Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under this Agreement), is a complete and accurate list of
the Loan Parties’ direct and indirect Subsidiaries, showing: (i) the number of
shares of each class of common and preferred Stock authorized for each of such
Subsidiaries, and (ii) the number and the percentage of the outstanding shares
of each such class owned directly or indirectly by each Loan Party. All of the
outstanding Capital Stock of each such Subsidiary has been validly issued and is
fully paid and non-assessable.

(d) Except as set forth on Schedule 5.1(c) to the Information Certificate or as
contemplated under the Restructuring Support Agreement, there are no
subscriptions, options, warrants, or calls relating to any shares of any Capital
stock or any Loan Party or of any of its Subsidiaries, including any right of
conversion or exchange under any outstanding security or other instrument. No
Loan Party nor any of its Subsidiaries is subject to any obligation (contingent
or otherwise) to repurchase or otherwise acquire or retire any shares of such
Loan Party’s Subsidiaries’ Capital Stock or any security convertible into or
exchangeable for any such Capital Stock.

5.2 Due Authorization; No Conflict.

(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party.

(b) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any Material Contract of any Loan Party
or its Subsidiaries except to the extent that any such conflict, breach or
default has been waived or could not individually or in the aggregate reasonably
be expected to cause a Material Adverse Change, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any assets of
any Loan Party, other than Permitted Liens, or (iv) require any approval of any
Loan Party’s interest holders or any approval or consent of any Person under any
Material Contract of any Loan Party, other than consents or approvals that have
been obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change.

5.3 Governmental and Other Consents. Other than the consents necessary under the
Revolving Credit Documents and the Existing Notes Documents which have been
obtained, and subject to the Intercreditor Agreement, no consent, approval,
authorization, or other order or other action by, and no notice to or filing
with, any Governmental Authority or any other Person is required (a) for the
grant of a Lien by such Loan Party in and to the Collateral pursuant to this
Agreement or the

 

Exhibit D

Page 1



--------------------------------------------------------------------------------

other Loan Documents or for the execution, delivery, or performance of this
Agreement by such Loan Party, or (b) for the exercise by the Agent or Lenders of
the voting or other rights provided for in this Agreement with respect to the
Investment Related Property or the remedies in respect of the Collateral
pursuant to this Agreement, except as may be required in connection with such
disposition of Investment Related Property by laws affecting the offering and
sale of securities generally. No Intellectual Property License of any Loan Party
that is necessary to the conduct of such Loan Party’s business requires any
consent of any other Person in order for such Loan Party to grant the security
interest granted hereunder in such Loan Party’s right, title or interest in or
to such Intellectual Property License.

5.4 Binding Obligations. Each Loan Document has been duly executed and delivered
by each Loan Party that is a party thereto and is the legally valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally.

5.5 Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements delivered pursuant to
Section 6.1, except for assets disposed of since the date of such financial
statements to the extent permitted hereby. All of such assets are free and clear
of Liens except for Permitted Liens.

5.6 Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.

(a) The exact legal name of and jurisdiction of organization of each Loan Party
is set forth on Schedule 5.6(a) to the Information Certificate (as such Schedule
may be updated from time to time to reflect changes resulting from transactions
permitted under this Agreement).

(b) The chief executive office of each Loan Party is located at the address
indicated on Schedule 5.6(b) to the Information Certificate (as such Schedule
may be updated from time to time to reflect changes resulting from transactions
permitted under this Agreement).

(c) The tax identification number and organizational identification number, if
any, of each Loan Party are identified on Schedule 5.6(c) to the Information
Certificate (as such Schedule may be updated from time to time to reflect
changes resulting from transactions permitted under this Agreement).

(d) As of the Closing Date, no Loan Party holds any Commercial Tort Claims that
exceed $250,000 in amount, except as set forth on Schedule 5.6(d) to the
Information Certificate.

5.7 Litigation.

(a) There are no actions, suits, or proceedings pending or, to the knowledge of
any Loan Party, after due inquiry, threatened in writing against a Loan Party or
any of its Subsidiaries that either individually or in the aggregate could
reasonably be expected to result in a Material Adverse Change.

(b) Schedule 5.7(b) to the Information Certificate sets forth a complete and
accurate description, with respect to each of the actions, suits, or proceedings
in excess of, or that could reasonably be expected to result in liabilities in
excess of, $250,000 that, as of the Closing Date, is pending or, to the
knowledge of any Loan Party, after due inquiry, threatened against any Loan
Party or any of its Subsidiaries, including (i) the parties to such actions,
suits, or proceedings, (ii) the nature of the dispute that is the subject of
such actions, suits, or proceedings, (iii) the status, as of the Closing Date,
with respect to such actions, suits, or proceedings, and (iv) whether any
liability of any Loan Party or any Subsidiary in connection with such actions,
suits, or proceedings is covered by insurance.

5.8 Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Change.

5.9 No Material Adverse Change. All historical financial statements relating to
the Loan Parties and their Subsidiaries that have been delivered by Borrower to
the Agent and the Lenders hereunder have been prepared in accordance with GAAP
(except, in the case of unaudited financial statements, for the lack of
footnotes and being subject to year-end audit

 

Exhibit D

Page 2



--------------------------------------------------------------------------------

adjustments) and present fairly in all material respects, the consolidated
financial condition of the Loan Parties and their Subsidiaries as of the date
thereof and results of operations for the period then ended. Since the date of
the most recent financial statement delivered to the Agent and the Lenders
hereunder, no event, circumstance, or change has occurred that has or could
reasonably be expected to result in a Material Adverse Change with respect to
the Loan Parties and their Subsidiaries.

5.10 Fraudulent Transfer.

(a) After giving effect to the Restructuring (as defined in the Restructuring
Support Agreement), each Loan Party is Solvent.

(b) No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

(c) All Loan Parties have and will receive a direct or indirect benefit from the
transactions contemplated by this Agreement and the other Loan Documents.

5.11 Employee Benefits. No Loan Party, none of their Subsidiaries, nor any of
their ERISA Affiliates maintains, contributes to, or has an obligation to
contribute to, or, within the past six (6) years, has maintained, contributed to
or had an obligation to contribute to any Benefit Plan.

5.12 Environmental Condition. Except as set forth on Schedule 5.12 to the
Information Certificate, (a) to each Loan Party’s knowledge, no properties or
assets of any Loan Party or any of its Subsidiaries have ever been used by a
Loan Party, its Subsidiaries, or by previous owners or operators in the disposal
of, or to produce, store, handle, treat, release, or transport, any Hazardous
Materials, where such disposal, production, storage, handling, treatment,
release or transport was in violation, in any material respect, of any
applicable Environmental Law, (b) to each Loan Party’s knowledge, after due
inquiry, no Loan Party’s nor any of its Subsidiaries’ properties or assets have
ever been designated or identified in any manner pursuant to any environmental
protection statute as a Hazardous Materials disposal site, (c) no Loan Party nor
any of its Subsidiaries has received notice that a Lien arising under any
Environmental Law has attached to any revenues or to any Real Property owned or
operated by a Loan Party or its Subsidiaries, and (d) no Loan Party nor any of
its Subsidiaries nor any of their respective facilities or operations is subject
to any outstanding written order, consent decree, or settlement agreement with
any Person relating to any Environmental Law or Environmental Liability that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change.

5.13 Intellectual Property. Each Loan Party and each of its Subsidiaries own, or
hold licenses in, all Intellectual Property and Intellectual Property Licenses
that are necessary or useful to the conduct of its business as currently
conducted free and clear of all Liens except for Permitted Liens.

5.14 Leases. Each Loan Party and each of its Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
it is a party or under which it is operating, and, subject to Permitted
Protests, all of such material leases are valid and subsisting and no material
default by the applicable Loan Party or the applicable Subsidiary exists under
any of them.

5.15 Deposit Accounts and Securities Accounts. Set forth on Schedule 5.15 to the
Information Certificate (as updated pursuant to Section 6.12(j)(iv)) is a
listing of all of the Deposit Accounts and Securities Accounts of each Loan
Party and each of its Subsidiaries, including, with respect to each bank or
securities intermediary (a) the name and address of such Person, and (b) the
account numbers of the Deposit Accounts or Securities Accounts maintained with
such Person.

5.16 Complete Disclosure. All factual information taken as a whole (other than
forward-looking information and projections and information of a general
economic nature and general information about the industry of a Loan Party or
any of its Subsidiaries) furnished by or on behalf of a Loan Party or any of its
Subsidiaries in writing to the Agent and the Lenders (including all information
contained in the Schedules hereto or in the other Loan Documents) for purposes
of or in connection with this Agreement or the other Loan Documents, and all
other such factual information taken as a whole (other than forward-looking
information and projections and information of a general economic nature and
general information about the industry of a Loan Party or any of its
Subsidiaries) hereafter furnished by or on behalf of a Loan Party or any of its
Subsidiaries in writing to the Agent and the Lenders will be, true and accurate,
in all material respects, on the date as of which such information is dated or
certified and not incomplete by omitting to state any fact necessary to make
such information (taken as a whole) not misleading in any material respect at
such time in light of the circumstances under which such information was
provided. The Projections most recently delivered to the Agent and the Lenders
represent, and as of the date on which any other Projections are delivered to
the Agent and the Lenders, such additional Projections represent, Borrower’s
good faith estimate, on the date such Projections are delivered, of the future
performance of a Loan Party or any of its Subsidiaries for the periods covered
thereby based upon assumptions believed by Borrower to be reasonable at the time
of the delivery thereof to the Agent and the Lenders.

 

Exhibit D

Page 3



--------------------------------------------------------------------------------

5.17 Material Contracts. Set forth on Schedule 5.17 to the Information
Certificate (as such Schedule may be updated from time to time in accordance
herewith) is a reasonably detailed description of the Material Contracts of each
Loan Party and each of its Subsidiaries as of the most recent date on which
Borrower provided its Compliance Certificate pursuant to Section 6.1; provided,
however, that Borrower may amend Schedule 5.17 to the Information Certificate to
add additional Material Contracts so long as such amendment occurs by written
notice to the Agent on the date that such Borrower provides its Compliance
Certificate. Except for matters which, either individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Change, each
Material Contract (other than those that have expired at the end of their normal
terms) (a) is in full force and effect and is binding upon and enforceable
against the applicable Loan Party or the applicable Subsidiary and, to such
Borrower’s knowledge, after due inquiry, each other Person that is a party
thereto in accordance with its terms, (b) has not been otherwise amended or
modified (other than amendments or modifications permitted by Section 7.8), and
(c) is not in default due to the action or inaction of the applicable Loan Party
or the applicable Subsidiary.

5.18 Patriot Act. To the extent applicable, each Loan Party and each of its
Subsidiaries is in compliance, in all material respects, with the (a) Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001) (the “Patriot Act”). No part of the proceeds of the loans made
hereunder will be used by any Loan Party or any of its Subsidiaries or any of
their Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

5.19 Indebtedness. Set forth on Schedule 5.19 to the Information Certificate is
a true and complete list of all Indebtedness of each Loan Party and each of its
Subsidiaries outstanding immediately prior to the Closing Date that is to remain
outstanding immediately after giving effect to the closing hereunder on the
Closing Date and such Schedule accurately sets forth the aggregate principal
amount of such Indebtedness as of the Closing Date.

5.20 Payment of Taxes. Except as otherwise permitted under Section 6.5, all
material Tax returns and reports of each Loan Party and each of its Subsidiaries
required to be filed by any of them have been timely filed, and are
substantially correct and complete. Except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change, each
Loan Party and each of its Subsidiaries has timely paid all material Taxes shown
on such Tax returns to be due and payable and all assessments, fees and other
governmental charges upon a Loan Party and its Subsidiaries and upon their
respective assets, income, businesses and franchises that are due and payable
have been paid when due and payable. Each Loan Party and each of its
Subsidiaries have made adequate provision in accordance with GAAP for all
material Taxes not yet due and payable. No Borrower knows of any proposed Tax
assessment against a Loan Party or any of its Subsidiaries that is not being
actively contested by such Loan Party or such Subsidiary diligently, in good
faith, and by appropriate proceedings; provided such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor.

5.21 Margin Stock. No Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the loans made to Borrower will be used to purchase or carry any
such Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any such Margin Stock or for any purpose that violates the provisions
of Regulation T, U or X of the Board of Governors of the United States Federal
Reserve.

5.22 Governmental Regulation. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

5.23 OFAC. No Loan Party nor any of its Subsidiaries is in violation of any of
the country or list based economic and trade sanctions administered and enforced
by OFAC. No Loan Party nor any of its Subsidiaries (a) is a Sanctioned Person or
a Sanctioned Entity, (b) has its assets located in Sanctioned Entities, or
(c) derives revenues from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities. No proceeds of any loan made hereunder will be
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

5.24 Employee and Labor Matters. There is (a) no unfair labor practice complaint
pending or, to the knowledge of Borrower, threatened against any Loan Party or
any of its Subsidiaries before any Governmental Authority and no grievance or
arbitration proceeding pending or threatened against any Loan Party or any of
its Subsidiaries which arises out of or under any

 

Exhibit D

Page 4



--------------------------------------------------------------------------------

collective bargaining agreement and that could reasonably be expected to result
in a material liability, (b) no strike, labor dispute, slowdown, stoppage or
similar action or grievance pending or threatened in writing against any Loan
Party or any of its Subsidiaries that could reasonably be expected to result in
a material liability, or (c) to the knowledge of Borrower, after due inquiry, no
union representation question existing with respect to the employees of any Loan
Party or any of its Subsidiaries and no union organizing activity taking place
with respect to any of the employees of any Loan Party or any of its
Subsidiaries. No Loan Party or any of its Subsidiaries has incurred any
liability or obligation under the Worker Adjustment and Retraining Notification
Act or similar state law, which remains unpaid or unsatisfied. The hours worked
and payments made to employees of each Loan Party and each of its Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable legal requirements, except to the extent such violations could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change. All material payments due from any Loan Party or any of its
Subsidiaries on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the Books of such
Loan Party, except where the failure to do so could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change.

5.25 [Intentionally Omitted]

5.26 Collateral.

(a) Real Property. Schedule 5.26(a) to the Information Certificate sets forth
all Real Property owned by any of the Loan Parties as of the Closing Date.

(b) Intellectual Property.

(i) As of the Closing Date, Schedule 5.26(b) to the Information Certificate
provides a complete and correct list of: (A) all registered Copyrights owned by
any Loan Party, all applications for registration of Copyrights owned by any
Loan Party, and all other Copyrights owned by any Loan Party and material to the
conduct of the business of any Loan Party; (B) all Intellectual Property
Licenses entered into by any Loan Party that is material to the business of such
Loan Party, including any Intellectual Property that is incorporated in any
Inventory, software, or other product marketed, sold, licensed, or distributed
by such Loan Party; (C) all Patents owned by any Loan Party and all applications
for Patents owned by any Loan Party; and (D) all registered Trademarks owned by
any Loan Party, all applications for registration of Trademarks owned by any
Loan Party, and all other Trademarks owned by any Loan Party and material to the
conduct of the business of any Loan Party;

(ii) all employees and contractors of each Loan Party who were involved in the
creation or development of any Intellectual Property for such Loan Party that is
necessary to the business of such Loan Party have signed agreements containing
assignment of Intellectual Property rights to such Loan Party and obligations of
confidentiality;

(iii) to each Loan Party’s knowledge after reasonable inquiry, no Person has
infringed, misappropriated or otherwise violated or is currently infringing,
misappropriating or otherwise violating any Intellectual Property rights owned
by such Loan Party, in each case, that either individually or in the aggregate
could reasonably be expected to result in a Material Adverse Change;

(iv) to each Loan Party’s knowledge after reasonable inquiry, (x) no holding,
injunction, decision or judgment has been rendered by a Governmental Authority
against Borrower or any other Loan Party and neither Borrower nor any other Loan
Party has entered into any stipulation, settlement or other agreement that would
limit, cancel or question the validity of Borrower’s or any other Loan Party’s
rights in any Intellectual Property, (y) no claim has been asserted or
threatened or is pending by any Person challenging or questioning the use by
Borrower or any other Loan Party of any Intellectual Property owned by such
party or the validity or effectiveness of any Intellectual Property, and (z) the
use of Intellectual Property by Borrower and each other Loan Party does not
infringe on the rights of any Person, in each case, in any respect that could
reasonably be expected to result in a Material Adverse Change;

(v) to each Loan Party’s knowledge after reasonable inquiry, all registered
Copyrights, registered Trademarks, and issued Patents that are owned by such
Loan Party and necessary in to the conduct of its business are valid, subsisting
and enforceable and in compliance with all legal requirements, filings, and
payments and other actions that are required to maintain such Intellectual
Property in full force and effect;

(vi) any Intellectual Property contained in, or necessary for the operation of
Equipment is embedded in such Equipment and constitutes a part of such Goods
pursuant to the Code;

(vii) each Loan Party has taken all reasonable steps to protect their
Intellectual Property, including to maintain the confidentiality of and
otherwise protect and enforce its rights in all trade secrets owned by such Loan
Party that are necessary in the business of such Loan Party;

 

Exhibit D

Page 5



--------------------------------------------------------------------------------

(c) Schedule 5.26(c) to the Information Certificate sets forth all motor
vehicles and vessels owned by each Loan Party as of the Closing Date by model,
model year and vehicle or vessel identification number.

(d) Valid Security Interest. This Agreement creates a valid security interest in
the Collateral of each Loan Party, to the extent a security interest therein can
be created under the Code, securing the payment of the Obligations. Except to
the extent a security interest in the Collateral cannot be perfected by the
filing of a financing statement under the Code, all filings and other actions
necessary or desirable to perfect and protect such security interest have been
duly taken or will have been taken upon the filing of financing statements
listing each applicable Loan Party, as a debtor, and the Agent, as secured
party, in the jurisdictions listed next to such Loan Party’s name on Schedule
5.6(a) to the Information Certificate. Upon the making of such filings, the
Agent shall have a perfected security interest in the Collateral of each Loan
Party (with priorities as specified in the Intercreditor Agreement), to the
extent such security interest can be perfected by the filing of a financing
statement, subject to Permitted Liens which are purchase money Liens. Upon
filing of any Copyright security agreement with the United States Copyright
Office, filing of any Patent and Trademark security agreement with the PTO, and
the filing of appropriate financing statements in the jurisdictions listed on
Schedule 5.6(a) to the Information Certificate, all action necessary or
desirable to protect and perfect the Security Interest in and to on each Loan
Party’s Patents, Trademarks, or Copyrights has been taken and such perfected
Security Interest is enforceable as such as against any and all creditors of and
purchasers from any Loan Party. All action by any Loan Party necessary to
protect and perfect such security interest on each item of Collateral or is
reasonably requested by the Agent or the Required Lenders has been duly taken.

 

Exhibit D

Page 6



--------------------------------------------------------------------------------

EXHIBIT E

TO TERM LOAN AND SECURITY AGREEMENT

INFORMATION CERTIFICATE

OF

SAExploration Holdings, Inc.

SAExploration Sub, Inc.

SAExploration, Inc.

SAExploration Seismic Services (US), LLC

NES, LLC

 

 

Dated: June 29, 2016

Delaware Trust Company,

as Administrative Agent and Collateral Agent

2711 Centerville Road

Wilmington, DE 19808

In connection with certain financing provided or to be provided by the Lenders,
each of the undersigned Borrower and Guarantors (each a “Loan Party”) represents
and warrants to the Agent and the Lenders the following information about each
Loan Party (capitalized terms not specifically defined shall have the meaning
set forth in the Agreement):

 

1. Attached as Schedule 5.1(b) is a complete and accurate description of (i) the
authorized capital Stock of each Loan Party and its Subsidiaries, by class, and
the number of shares issued and outstanding and the names of the owners thereof
(including stockholders, members and partners) and their holdings, all as of the
date of this Agreement, (ii) all subscriptions, options, warrants or calls
relating to any shares of any Loan Party’s or its Subsidiaries’ capital Stock,
including any right of conversion or exchange, as of the date of the Agreement;
(iii) each stockholders’ agreement, restrictive agreement, voting agreement or
similar agreement relating to any such capital Stock, as of the date of the
Agreement; and (iv) and organization chart of each Loan Party and all
Subsidiaries.

 

2. Each Loan Party is affiliated with, or has ownership in, the entities
(including Subsidiaries) set forth on Schedule 5.1(c).

 

3. The Loan Parties use the following trade name(s) in the operation of their
business (e.g. billing, advertising, etc.):

SAExploration, Inc.

SAExploration, Inc. d/b/a South American Exploration, Inc. (in Texas only)

 

4. Each of the Loan Parties is a registered organization of the following type:

Delaware Corporation

SAExploration Holdings, Inc.

SAExploration Sub, Inc.

SAExploration, Inc.

Delaware Limited Liability Company

SAExploration Seismic Services (US), LLC

Alaska Limited Liability Company

NES, LLC

 

5. The exact legal name of each Loan Party as set forth in its respective
certificate of incorporation, organization or formation, or other public organic
document, as amended to date is set forth in Schedule 5.5(a).

 

6. Each Loan Party is organized solely under the laws of the State set forth on
Schedule 5.6(a). Each Loan Party is in good standing under those laws and no
Loan Party is organized in any other State.

 

7. The chief executive office and mailing address of each Loan Party is located
at the address set forth on Schedule 5.6(b) hereto.

 

Exhibit E

Page 1



--------------------------------------------------------------------------------

8. The books and records of each Loan Party pertaining to Accounts, contract
rights, Inventory, and other assets are located at the addresses specified on
Schedule 5.6(b).

 

9. The identity and Federal Employer Identification Number of each Loan Party
and organizational identification number, if any, is set forth on Schedule
5.6(c). (Please Use Form Attached)

 

10. No Loan Party has any Commercial Tort Claims, except as set forth on
Schedule 5.6(d).

 

11. There are no judgments, actions, suits, proceedings or other litigation
pending by or against or threatened by or against any Loan Party, any of its
Subsidiaries and/or Affiliates or any of its officers or principals, except as
set forth on Schedule 5.7(b).

 

12. Since its date of organization, the name as set forth in each Loan Party’s
organizational documentation filed of record with the applicable state authority
has been changed as follows:

 

SAExploration Holdings, Inc.   

Date

  

Prior Name

2/2/2011    Trio Merger Corp. 6/24/2013    Name Change of Trio Merger Corp. to
SAExploration Holdings, Inc. SAExploration Sub, Inc.   

Date

  

Prior Name

10/15/2012    SAExploration Holdings, Inc. (“Former Holdings”) 12/6/2012    Trio
Merger Sub, Inc. 6/24/2013    Name Change of Trio Merger Sub, Inc. to
SAExploration Sub, Inc. SAExploration, Inc.   

Date

  

Prior Name

6/6/2006    South American Exploration, LLC (Alaska entity) 7/20/2011    South
American Exploration, LLC (Delaware entity) 8/5/2011    SAExploration, Inc.
(conversion from Delaware LLC to Delaware Corporation) SAExploration Seismic
Services (US), LLC

Date

  

Prior Name

—      None. NES, LLC   

Date

  

Prior Name

5/31/2006    NES, LLC 8/7/2007    Fairweather Investments, LLC 10/30/2008   
Northern Exploration Services, LLC 6/21/2011    NES, LLC

 

13. Since the dates of their respective organization, the Loan Parties have made
or entered into the following mergers or acquisitions:

 

SAExploration Holdings, Inc.

Date

  

Action

—      None. SAExploration Sub, Inc.   

Date

  

Action

6/24/2013    Merger of SAExploration Holdings, Inc. (“Former Holdings”) with and
into SAExploration Sub, Inc. SAExploration, Inc.   

Date

  

Action

7/20/2011    Merger of South American Exploration, LLC (Alaska) with and into
South American Exploration, LLC (Delaware) 8/5/2011    Conversion of South
American Exploration, LLC to SAExploration, Inc.

 

Exhibit E

Page 2



--------------------------------------------------------------------------------

SAExploration Seismic Services (US), LLC

Date

  

Action

—      None. NES, LLC   

Date

  

Action

6/21/2011    Merger of Northern Exploration Services, LLC with and into NES, LLC
10/31/2011    Acquired by SAExploration, Inc.

 

14. Each Loan Party’s assets are owned and held free and clear of Liens,
mortgages, pledges, security interests, encumbrances or charges except as set
forth below:

 

Name and Address

of Secured Party

   Description of Collateral    File No. of Financing
Statement/Jurisdiction

Please see Schedule 5.19.

                             

 

15. Each Loan Party has been and remains in compliance with all environmental
laws applicable to its business or operations except as set forth on Schedule
5.12.

 

16. The Loan Parties do not have any Deposit Accounts, investment accounts,
Securities Accounts or similar accounts with any bank, securities intermediary
or other financial institution, except as set forth on Schedule 5.15 for the
purposes and of the types indicated therein.

 

17. No Loan Party is a party to or bound by any collective bargaining or similar
agreement with any union, labor organization or other bargaining agent except as
set forth below (indicate date of agreement, parties to agreement, description
of employees covered, and date of termination)

 

Name of Agreement

   Date of
Agreement    Parties to Agreement    Date of
Expiration /
Termination

None.

                          

 

18. Set forth on Schedule 5.17 is a reasonably detailed description of each
Material Contract of each Loan Party and its Subsidiaries as of the date of the
Agreement.

 

19. Set forth on Schedule 5.19 is a true and complete list of all Indebtedness
of each Loan Party and its Subsidiaries outstanding immediately prior to the
Closing Date.

 

Exhibit E

Page 3



--------------------------------------------------------------------------------

20. No Loan Party has made any loans or advances or guaranteed or otherwise
become liable for the obligations of any others, except as set forth below:

 

Name / Address of Debtor

   Outstanding Balance of
Loan as of March 31, 2016    Secured /
Unsecured    Due Date

Please see Schedule 5.20.

                          

 

21. No Loan Party has any Chattel Paper (whether tangible or electronic) or
instruments as of the date hereof, except as follows:

None.

 

22. Schedule 5.26(a) sets forth all Real Property owned by each Loan Party.

 

23. No Loan Party owns or licenses any Trademarks, Patents, Copyrights or other
Intellectual Property in the United States of America, and is not a party to any
Intellectual Property License in the United States of America, except as set
forth on Schedule 5.26(b) (indicate type of Intellectual Property and whether
owned or licensed, registration number, date of registration, and, if licensed,
the name and address of the licensor).

 

24. Schedule 5.26(c) sets forth all motor vehicles and vessels owned by each
Loan Party as of the Closing Date by model, model year and vehicle or vessel
identification number.

 

25. Except for Specified Movable Property, the Inventory and Equipment of each
Loan Party is located only at the locations set forth on Schedule 5.29.

 

26. At the present time, there are no delinquent taxes due (including, but not
limited to, all payroll taxes, personal property taxes, real estate taxes or
income taxes) except as follows:

None.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit E

Page 4



--------------------------------------------------------------------------------

Lenders and the Agent shall be entitled to rely upon the foregoing in all
respects and the undersigned is duly authorized to execute and deliver this
Information Certificate on behalf of each Loan Party.

Very truly yours,

 

SAExploration Holdings, Inc. By:  

 

Name:   Brent Whiteley Title:   Chief Financial Officer, General Counsel &
Secretary SAExploration Sub, Inc. By:  

 

Name:   Brent Whiteley Title:   Chief Financial Officer, General Counsel &
Secretary SAExploration, Inc. By:  

 

Name:   Brent Whiteley Title:   Chief Financial Officer, General Counsel &
Secretary SAExploration Seismic Services (US), LLC By:  

 

Name:   Brent Whiteley Title:   Chief Financial Officer, General Counsel &
Secretary NES, LLC By:  

 

Name:   Brent Whiteley Title:   Chief Financial Officer, General Counsel &
Secretary

 

Exhibit E

Page 5



--------------------------------------------------------------------------------

Schedule 5.1(b)(i), (ii), (iv)

TO INFORMATION CERTIFICATE

Capitalization of Loan Parties

and Subsidiaries

Organization Chart

 

Loan Party

  

Authorized
Shares/Issued Shares

  

Holder

  

Type of

Rights/Stock

(common/pre

ferred/option

/ class)

  

Number of

Shares (after

exercise of all

rights to

acquire shares)

   Percent Interest
(on a fully
diluted basis)  

Registration
Numbers

SAExploration Holdings, Inc.

   —      Public Stockholders and Warrant Holders    Common Stock, Warrants to
Purchase, Options to Purchase Preferred Stock   

Common Stock: 55,000,000 shares authorized; 17,451,353 shares outstanding

 

Warrants to purchase 581,807 shares of common stock outstanding

 

Options to purchase 241,642 shares of common stock outstanding

 

Preferred Stock: 1,000,000 shares authorized; 0 shares outstanding

   —    

4931384

(Delaware)

SAExploration Sub, Inc.

   2    SAExploration Holdings, Inc.    Common Shares    100 shares    100%  

5253643

(Delaware)

SAExploration, Inc.

   17 & A-3    SAExploration Holdings, Inc., now known as SAExploration Sub,
Inc.   

Common Shares

 

Series A preferred shares

  

948,750 common shares

 

 

 

5,000,000 Series A preferred shares

  

 

100%

 

5009432

(Delaware)

SAExploration Seismic Services (US), LLC

   1    SAExploration, Inc.    Membership Interest    100% Membership Interest
   100%  

5156435

(Delaware)

 

Schedule 5.1(b)

Page 1



--------------------------------------------------------------------------------

NES, LLC

   1    SAExploration, Inc.    Membership Interest    100% Membership Interest
   100%    110456


(Alaska)

First Tier Subsidiaries

                 

SAExploration México S. de R.L. de C.V.

   N/A   

SAExploration, Inc. – 99%

SAExploration Seismic Services – 1%

   Membership Interest    100% Membership Interest   

SAExploration, Inc. – 99%

 

SAExploration Seismic Services – 1%

   201312121228390795

SAExploration (Australia) Pty. Ltd.

   N/A    SAExploration, Inc.    Shares    100 shares    100%    CAN/ABN: 144
635
923

Corporate Key:

18897518

SAExploration (Malaysia) Sdn. Bhd.

   003, 004, & 005    SAExploration, Inc.    Shares    500,000 Shares    100%   
1047252-T

Southeast Asian Exploration Pte. Ltd.

   3 & 4    SAExploration, Inc.    Shares    100 Shares    100%    201013035D

Calgary Finance Company Ltd.

   A-1    SAExploration, Inc.    Shares    1,000 Shares    100%    2018617429

1623739 Alberta Ltd.

   A-1    SAExploration, Inc.    Shares    1,000 Shares    100%    2016237394

SAExploration (Brasil) Serviços Sísmicos Ltda.

   N/A   

SAExploration, Inc. – 99.9%

 

SAExploration Seismic Services (US), LLC -.1%

   Membership Interest    100% Membership Interest   

SAExploration, Inc. – 99.9%

 

SAExploration Seismic Services (US), LLC -.1%

   3320934015-8 - NIRE

Kuukpik/SAExploration LLC

   N/A    SAExploration, Inc.    Membership Interest    49% Membership Interest
   49%    10008611

SAExploration Global Holdings (UK) Ltd.

   1    SAExploration, Inc.    Ordinary Shares    1,000 Ordinary Shares    100%
   09193975

 

Schedule 5.1(b)

Page 2



--------------------------------------------------------------------------------

Schedule 5.1(b)(iii)

TO INFORMATION CERTIFICATE

Registration Rights Agreement:

http://www.sec.gov/Archives/edgar/data/1514732/000114420413037279/v348788_ex10-7.htm

Employment Agreements with SAE Holdings:

http://www.sec.gov/Archives/edgar/data/1514732/000114420413037279/v348788_ex10-10.htm

http://www.sec.gov/Archives/edgar/data/1514732/000114420413037279/v348788_ex10-11.htm

http://www.sec.gov/Archives/edgar/data/1514732/000114420413037279/v348788_ex10-12.htm

2013 LTIP:

http://www.sec.gov/Archives/edgar/data/1514732/000114420413037279/v348788_ex10-17.htm

Irrevocable Proxy Agreement, Irrevocable Proxy and Power of Attorney, dated
effective June 24, 2013:

http://www.sec.gov/Archives/edgar/data/1514732/000114420413038619/v349568_sc13d.htm

See Exhibit 4 for agreement and Exhibit 13 for names of stockholders.

Revocable Proxy Agreement, dated effective June 24, 2013:

http://www.sec.gov/Archives/edgar/data/1514732/000114420413038619/v349568_sc13d.htm

See Exhibit 4 for agreement and Exhibit 14 for names of stockholders.

Lock Up Agreement:

http://www.sec.gov/Archives/edgar/data/1514732/000114420413038619/v349568_sc13d.htm

See Exhibit 6 for agreement and Exhibit 15 for names of stockholders.

Merger Consideration Escrow Agreement:

http://www.sec.gov/Archives/edgar/data/1514732/000114420413037279/v348788_ex10-6.htm

Indemnity Escrow Agreement:

http://www.sec.gov/Archives/edgar/data/1514732/000114420413037279/v348788_ex10-5.htm

Irrevocable Proxy and Power of Attorney, dated effective February 14, 2014:

http://www.sec.gov/Archives/edgar/data/1514732/000114420414032852/v379444_sc13da.htm

See Exhibit 18 for agreement and Exhibit 20 for names of stockholders.

Revocable Voting Proxy, dated effective as of February 13, 2014.

http://www.sec.gov/Archives/edgar/data/1514732/000114420414032852/v379444_sc13da.htm

See Exhibit 19 for agreement and Exhibit 21 for names of stockholders.

Restructuring Support Agreement, dated effective June 13, 2016.

http://www.sec.gov/Archives/edgar/data/1514732/000119312516620170/d209976dex101.htm

 

Schedule 5.1(b)

Page 3



--------------------------------------------------------------------------------

Schedule 5.1(c)

TO INFORMATION CERTIFICATE

Subsidiaries; Affiliates; Investments

Part 1 - Subsidiaries (More than 50% owned by a Loan Party)

 

Name

  

Jurisdiction of

Organization

   Percentage Owned*

SAExploration México S. de R.L. de C.V.

   Mexico    99%

SAExploration (Australia) Pty. Ltd.

   Australia    100%

SAExploration (Malaysia) Sdn. Bhd.

   Malaysia    100%

Southeast Asian Exploration Pte. Ltd.

   Singapore    100%

1623739 Alberta Ltd.

   Alberta, Canada    100%

Calgary Finance Company Ltd.

   Alberta, Canada    100%

SAExploration (Brasil) Serviços Sísmicos Ltda.

   Brazil    99.9%

SAExploration Global Holdings (UK) Ltd.

   United Kingdom    100%

 

* Percentage represents ownership by SAExploration, Inc.; for entities with less
than 100% ownership, the remainder is owned by SAExploration Seismic Services
(US), LLC, so that each Subsidiary is owned 100% by one or more Loan Party.

Part 2 - Affiliates (Less than 50% Owned by a Loan Party)

 

Name

  

Jurisdiction of

Organization

   Percentage Owned

Kuukpik/SAExploration LLC

   Alaska    49%

SAExploration (Peru) S.R.L.

   Peru    1%**

 

** Percentage represents ownership by SAExploration Seismic Services (US), LLC;
the remaining 99% is owned by SAExploration Global Holdings (UK) Ltd.

Part 3 - Affiliates (Subject to common ownership with a Loan Party)

 

Name

   Jurisdiction of
Organization    Parent    Percentage Owned         

Part 4 - Shareholders (If widely held, only holders with more than 10%)

 

Name

   Jurisdiction of
Organization*    Percentage Owned      

 

*  If shareholders are individuals, indicate “N/A”

 

Schedule 5.1(c)

Page 1



--------------------------------------------------------------------------------

Schedule 5.5(a)

TO INFORMATION CERTIFICATE

Exact Legal Name

SAExploration Holdings, Inc.

SAExploration Sub, Inc.

SAExploration, Inc.

SAExploration Seismic Services (US), LLC

NES, LLC

 

Schedule 5.5(a)

Page 1



--------------------------------------------------------------------------------

Schedule 5.6(a)

TO INFORMATION CERTIFICATE

Jurisdiction of Organization

 

Name

   Jurisdiction of
Organization*

SAExploration Holdings, Inc.

   Delaware

SAExploration Sub, Inc.

   Delaware

SAExploration, Inc.

   Delaware

SAExploration Seismic Services (US), LLC

   Delaware

NES, LLC

   Alaska

 

*  If shareholders are individuals, indicate “N/A”

 

Schedule 5.6(a)

Page 1



--------------------------------------------------------------------------------

Schedule 5.6(b)

TO INFORMATION CERTIFICATE

Locations

Part 1 - Chief Executive Offices

 

Company

  

Address

SAExploration Holdings, Inc.   

1160 Dairy Ashford Rd., Suite 160

Houston, TX 77079

SAExploration Sub, Inc.   

1160 Dairy Ashford Rd., Suite 160

Houston, TX 77079

SAExploration, Inc.   

1160 Dairy Ashford Rd., Suite 160

Houston, TX 77079

SAExploration Seismic Services (US), LLC   

1160 Dairy Ashford Rd., Suite 160

Houston, TX 77079

NES, LLC   

8240 Sandlewood Pl., Suite 102

Anchorage, AK 99507

Foreign Branches of SAExploration, Inc.    Address SAExploration, Inc. -
Sucursal Bolivia   

Av. Iberica, Calle 3 Oeste No. 11

Barrio Las Palmas

Santa Cruz, Bolivia

SAExploration, Inc. - Sucursal Colombiana   

Calle 93, No. 14-20

Of. 709

Bogotá, Colombia

SAExploration, Inc. - Sucursal del Perú   

Francisco Masias 544,

Of. 301

San Isidro, Lima 27

Peru

SAExploration, Inc. - Sucursal de la Amazonia   

Calle Miraflores No. 300 – San Juan Bautista

Iquitos, Maynas, Loreto

Peru

Part 2 - Location of Books and Records

 

Company

  

Address

  

Additional Addresses

SAExploration Holdings, Inc.   

1160 Dairy Ashford Rd., Suite 160

Houston, TX 77079

  

3333 8th St. SE

3rd Calgary, Alberta

T2G3A4

Canada

SAExploration Sub, Inc.   

1160 Dairy Ashford Rd., Suite 160

Houston, TX 77079

  

3333 8th St. SE

3rd Calgary, Alberta

T2G3A4

Canada

SAExploration, Inc.   

1160 Dairy Ashford Rd., Suite 160

Houston, TX 77079

  

3333 8th St. SE

3rd Calgary, Alberta

T2G3A4

Canada

 

8240 Sandlewood Place

Suite 102

Anchorage, AK 99507

SAExploration Seismic Services (US), LLC   

1160 Dairy Ashford Rd., Suite 160

Houston, TX 77079

  

3333 8th St. SE

3rd Calgary, Alberta

T2G3A4

Canada

NES, LLC   

8240 Sandlewood Place

Suite 102

Anchorage, AK 99507

  

3333 8th St. SE

3rd Calgary, Alberta

T2G3A4

Canada

 

1160 Dairy Ashford Rd., Suite 160

Houston, TX 77079

 

Schedule 5.6(b)

Page 1



--------------------------------------------------------------------------------

Schedule 5.6(c)

TO INFORMATION CERTIFICATE

Federal Employer Identification Number

Organizational Identification Number

(Please Use Form Attached For Tax Identification Number)

 

Name

  

Organizational Identification Number

   Federal Employer Identification
Number SAExploration Holdings, Inc.   

4931384

(Delaware)

   27-4867100 SAExploration Sub, Inc.   

5253643

(Delaware)

   46-4918859 SAExploration, Inc.   

5009432

(Delaware)

   45-2959022 SAExploration Seismic Services (US), LLC   

5156435

(Delaware)

   90-0855057 NES, LLC   

110456

(Alaska)

   27-5152915

 

Schedule 5.6(c)

Page 1



--------------------------------------------------------------------------------

Schedule 5.6(d)

TO INFORMATION CERTIFICATE

Commercial Tort Claims

None.

 

Schedule 5.6(d)

Page 1



--------------------------------------------------------------------------------

Schedule 5.7(b)

TO INFORMATION CERTIFICATE

Judgments/Pending Litigation

None.

 

Schedule 5.7(b)

Page 1



--------------------------------------------------------------------------------

Schedule 5.12

TO INFORMATION CERTIFICATE

Environmental Compliance

N/A

 

Schedule 5.12

Page 1



--------------------------------------------------------------------------------

Schedule 5.15

TO INFORMATION CERTIFICATE

Deposit Accounts; Investment Accounts

Part 1 - Deposit Accounts

 

Name and Address of Bank

  

Account Holder

  

Account No.

  

Purpose*

Wells Fargo Bank, N.A.

   SAExploration Holdings, Inc.       Collection Account

Wells Fargo Bank, N.A.

   SAExploration Seismic Services (US), LLC       Disbursement Account

HSBC USA, N.A.

   SAExploration, Inc.       Collection Account

Wells Fargo Bank, N.A.

   SAExploration, Inc.       Collection Account

Wells Fargo Bank, N.A.

   SAExploration, Inc.       Disbursement Account: Payroll

Wells Fargo Bank, N.A.

   SAExploration, Inc.       Collection Account

Wells Fargo Bank, N.A.

   SAExploration, Inc.       Collection Account

Banco Nacional de Bolivia

   SAExploration, Inc. – Sucursal Bolivia       Disbursement Account

Banco Nacional de Bolivia

   SAExploration, Inc. – Sucursal Bolivia       Disbursement Account

Banco de Bogotá CTA 223

   SAExploration, Inc. – Sucursal Colombiana       Disbursement Account

Banco de Bogotá PTO GAI

   SAExploration, Inc. – Sucursal Colombiana       Disbursement Account

Banco de Bogotá PTO GAI 2

   SAExploration, Inc. – Sucursal Colombiana       Disbursement Account

Helm Bank

   SAExploration, Inc. – Sucursal Colombiana       Disbursement Account

Bancolombia

   SAExploration, Inc. – Sucursal Colombiana       Disbursement Account

Citibank Colombia

   SAExploration, Inc. – Sucursal Colombiana       Disbursement Account

Banco de Bogotá Yopal

   SAExploration, Inc. – Sucursal Colombiana       Disbursement Account

Banco HSBC CTA CTE

   SAExploration, Inc. – Sucursal Colombiana       Inactive Account

Banco BBVA CTA CTE

   SAExploration, Inc. – Sucursal Colombiana       Inactive Account

Banco BBVA PORE

   SAExploration, Inc. – Sucursal Colombiana       Inactive Account

Banco de Bogotá Villavi

   SAExploration, Inc. – Sucursal Colombiana       Inactive Account

 

*  For “Purpose” indicate either: “collection account” if proceeds of
receivables or other assets are deposited in it, and note “lockbox” if it is
subject to lockbox servicing arrangements with the applicable bank or
“disbursement account” if it is a checking account or account used for
transferring funds to third parties and note if it is used for a specific
purpose, e.g., “payroll”, “medical”, “insurance”, “escrow” etc. Also, please
note any “zero balance” or other automatic sweep or investment sweep accounts.

 

Schedule 5.15

Page 1



--------------------------------------------------------------------------------

Banco de Bogotá Agua Chic

   SAExploration, Inc. – Sucursal Colombiana       Inactive Account

Banco de Bogotá Guamal

   SAExploration, Inc. – Sucursal Colombiana       Inactive Account

Banco de Bogotá San Martin Cesar

   SAExploration, Inc. – Sucursal Colombiana       Inactive Account

Banco Agrario Bogotá

   SAExploration, Inc. – Sucursal Colombiana       Inactive Account

Banco Agrario San Pablo

   SAExploration, Inc. – Sucursal Colombiana       Inactive Account

Banco Agrario Simiti

   SAExploration, Inc. – Sucursal Colombiana       Inactive Account

Banco Agrario Cravo Norte

   SAExploration, Inc. – Sucursal Colombiana       Inactive Account

Banco de Crédito del Perú

   SAExploration, Inc. – Sucursal del Peru       Disbursement Account

Banco de Crédito del Perú

   SAExploration, Inc. – Sucursal del Peru       Disbursement Account

Banco de la Nación

   SAExploration, Inc. – Sucursal del Peru       Collection Account

Part 2 - Investment and Other Accounts

 

Name and Address of Broker

or Other Institution

  

Account No.

  

Purpose

  

Types of Investments

  

Balance as of [Date]

                                   

 

Schedule 5.15

Page 2



--------------------------------------------------------------------------------

Schedule 5.17

TO INFORMATION CERTIFICATE

Material Contracts

1. Indenture dated as of July 2, 2014, as amended, supplemented or otherwise
modified, between SAExploration Holdings, Inc. as issuer, the Guarantors (as
defined therein) and Wilmington Savings Fund Society, FSB (successor to U.S.
Bank, National Association) as trustee and noteholder collateral agent.

2. Registration Rights Agreement dated as of July 2, 2014 between Jefferies LLC,
SAExploration Holdings, Inc. and the Guarantors (as defined therein).

3. Indenture Security Agreement dated as of July 2, 2014, as amended,
supplemented or otherwise modified, by and among the SAExploration, Inc., the
Borrower and the other Guarantors named therein, and Wilmington Savings Fund
Society, FSB (successor to U.S. Bank, National Association) as trustee and
noteholder collateral agent.

4. Credit and Security Agreement, dated November 6, 2014, as amended,
supplemented or otherwise modified, by and among SAExploration, Inc., as
Borrower, SAExploration Holdings, Inc., SAExploration Sub, Inc., NES, LLC and
SAExploration Seismic Services (US), LLC, each as Guarantors, and Wells Fargo
Bank, National Association, as Lender.

5. Amended and Restated Intercreditor Agreement, dated as of the date hereof, by
and among Wells Fargo Bank, National Association, as lender and collateral
agent, Wilmington Savings Fund Society, FSB, as trustee and collateral agent,
Delaware Trust Company, as administrative agent and collateral agent, and, upon
execution of an Additional Indebtedness Joinder and Designation, the Additional
Noteholder Agent (as such terms are defined therein).

 

Schedule 5.17

Page 1



--------------------------------------------------------------------------------

Schedule 5.19

TO INFORMATION CERTIFICATE

Existing Indebtedness

Existing Notes

SAExploration Holdings, Inc. and its domestic subsidiaries and Wilmington
Savings Fund Society, FSB, as trustee and noteholder collateral agent, entered
into an Indenture dated as of July 2, 2014, in which the Borrower issued $150
million aggregate principal amount of its 10.000% senior secured notes due 2019
(the “Notes”). The Notes will mature on July 15, 2019, and interest is payable
on January 15 and July 15 of each year, commencing on January 15, 2015. As of
the date hereof, $140 million in the aggregate remains outstanding.

Guarantees

The Notes are unconditionally guaranteed, jointly and severally, by all of the
Borrower’s existing and future domestic restricted subsidiaries, except for
immaterial subsidiaries (the “Guarantees”). The Notes and the Guarantees are
secured by a lien on substantially all of the Borrower’s and Guarantors’ assets,
subject to certain exceptions and permitted liens.

Revolving Credit Agreement

SAExploration, Inc., as borrower, entered into that certain Credit and Security
Agreement as of November 6, 2014 with SAExploration Holdings, Inc.,
SAExploration Sub, Inc., NES, LLC, and SAExploration Seismic Services (US), LLC,
as guarantors, and Wells Fargo Bank, National Association, as lender. As of
March 31, 2016, $10,535,000 remained outstanding.

Intercompany Note

That certain Second Amended and Restated Global Intercompany Note, dated as of
the date hereof, as amended, restated, supplemented or otherwise modified,
issued by the Loan Parties and each of their direct subsidiaries, evidencing the
intercompany indebtedness among them from time to time outstanding.

Capital Lease Obligations

 

Lease

  

Lease Date

   USD         Balance      Current      Long Term  

Cal Worthington

   December 31, 2013      (14,904.44 )       (14,904.44 )       (0.00 ) 

Cal Worthington

   May 31, 2014      (51,600.42 )       (51,600.42 )       (0.00 ) 

De Lage

   February 2014      (7,971.98 )       (7,971.98 )       (0.00 ) 

 

Schedule 5.19

Page 1



--------------------------------------------------------------------------------

Schedule 5.20

TO INFORMATION CERTIFICATE

Guarantees

Existing Notes

SAExploration Holdings, Inc. and our domestic subsidiaries and Wilmington
Savings Fund Society, FSB, as trustee and noteholder collateral agent, entered
into an Indenture dated as of July 2, 2014, in which the Borrower issued $150
million aggregate principal amount of its 10.000% senior secured notes due 2019
(the “Notes”). The Notes will mature on July 15, 2019, and interest is payable
on January 15 and July 15 of each year, commencing on January 15, 2015.

Guarantees

The Notes are unconditionally guaranteed, jointly and severally, by all of the
Borrower’s existing and future domestic restricted subsidiaries, except for
immaterial subsidiaries (the “Guarantees”). The Notes and the Guarantees are
secured by a lien on substantially all of the Borrower’s and Guarantors’ assets,
subject to certain exceptions and permitted liens, as of the issue date.

 

Schedule 5.20

Page 1



--------------------------------------------------------------------------------

Schedule 5.26(a)

TO INFORMATION CERTIFICATE

Owned Real Estate

None.

 

Schedule 5.26(a)

Page 1



--------------------------------------------------------------------------------

Schedule 5.26(b)

TO INFORMATION CERTIFICATE

U.S. Intellectual Property

Part 1 – Trademarks Owned

 

Record

   Trademark    Registration Date    Registration No.   

Owner

US Federal

   SAEXPLORATION    10/23/2012    SN:85-401848


RN:4,231,156

  

SAExploration, Inc.

(Delaware corp.)

8240 Sandlewood Place

Anchorage, AK 95507

US Federal

   LOGO [g212884g82g75.jpg]      10/23/2012    SN:85-401855


RN:4,231,157

  

SAExploration, Inc.

(Delaware corp.)

8240 Sandlewood Place

Anchorage, AK 95507

US Federal

   LOGO [g212884g61f17.jpg]      11/13/2012    SN:85-401859


RN:4,243,112

  

SAExploration, Inc.

(Delaware corp.)

8240 Sandlewood Place

Anchorage, AK 95507

 

Trademark

Application

   Application/Serial
Number    Application
Date

None

     

Part 2 – Trademarks Licensed

 

Trademark

   Registration
Number    Registration
Date    Expiration
Date    Licensor

None

           

 

Trademark

Application

   Application/Serial
Number    Application
Date

None

     

Part 3 – Patents Owned

 

Patent

Description

   Registration
Number    Registration
Date    Expiration
Date

None

        

 

Patent

Application

   Application/Serial
Number    Application
Date

None

     

 

Schedule 5.26(b)

Page 1



--------------------------------------------------------------------------------

Part 4 – Patents Licensed

 

Patent

Description

   Registration
Number    Registration
Date    Expiration Date    Licensor

None

           

 

Patent

Application

   Application / Serial Number    Application
Date

None

     

Part 5 – Copyrights Owned

 

Copyright

   Registration Number    Registration
Date

Assertive discipline text & 2 other titles.

   V3525D813    5/19/05

Assertive discipline video package, K-8 & 34 other titles.

   V3523D532    4/12/05

Part 6 – Copyrights Licensed

 

Copyright

   Registration
Number    Registration
Date    Licensor

None

        

Part 7 – Other License Agreements

 

Name of

Document

   Date of
Document    Licensor    Term    Licensed
Intellectual Property

None

           

 

Schedule 5.26(b)

Page 2



--------------------------------------------------------------------------------

Schedule 5.26(c)

TO INFORMATION CERTIFICATE

Owned Ship Vessel

 

Name of Vessel

  

Official Number

  

HIM Number

Mark Steven

   1238385    PEB78166J812

Owned Motor Vehicles

 

Make

  

Model

  

Model Year

  

Vehicle Identification Number/Serial Number

Ford

   F-250 Super Duty    2011    1FT7W2B67BEA59787

Ford

   E-350    2011    1FBSS3BL08DB19873

Ford

   E-350    2011    1FBSS3BL2BDB19874

Ford

   E-450    1998    1FDXE40FXWHA29507

Ford

   F-350    2014    1FT7W3B60EEB26269

Ford

   F-350    2014    IFT7W3B63EEA42964

 

Schedule 5.26(c)

Page 1



--------------------------------------------------------------------------------

Schedule 5.29

TO INFORMATION CERTIFICATE

Locations of Inventory and Equipment

Locations of Inventory, Equipment and Other Assets

 

Address

  

Owned/Leased/Third
Party*

  

Name/Address of Lessor or Third

Party, as Applicable

  

Recording District, as
Applicable

8240 Sandlewood Place,

Anchorage, AK 99507

   Leased   

David Faulk, dba Pacific Alaska Leasing Co.

9191 Old Seward Hwy #15, Anchorage, AK 99515

   Anchorage

Lot 6, Block 302, Deadhorse

Prudhoe Bay, AK 99734

   Leased   

Alutiq Oilfield Solutions, LLC

3909 Arctic Blvd., Suite 400

Anchorage, AK 99503

   Barrow

Calle Corpac 1112 de la Provincia del Callao

Lima

Peru

   Leased   

Keith George Koehler Monson

Calle Antero Aspillaga 435, Int 101

San Isidro, Lima

Peru

  

Calle Miraflores No. 300 – San Juan Bautista

Iquitos, Maynas, Loreto

Peru

   Leased   

Manfo SAC Constructora e Inmobillaria

Av. del Parque N° 747, Urb. Canto Grande, Et. 1, San Juan de

Lurigancho, Lima

Peru

   Autopista Medellín Kilómetro 1.5 via la Florida Kl. 1, Parque Terrapuerto
Industrial el Dorado, Bodega No. 5 Bogotá, Colombia    Leased   

Broker Inmobiliaria de la Sabana Ltda.

Autopista Medellín Kilómetro 3 via Siberia

Bogotá, Colombia

  

1160 Dairy Ashford Rd., Suite 160

Houston, TX 77079

   Leased   

Rosemont Property Management of Texas, LLC

1235 North Loop West, Suite 1025

Houston, TX 77008

  

Doble Via a la Guardia UV

138, Maz 46, Santa Cruz de la Sierra

Bolivia

   Leased    Ovidio Melendres Rojas & Martha Cuellar de Melendres   

 

*  Indicate in this column next to applicable address whether the locations is
owned by the Company, leased by the Company or owned and operated by a third
party (e.g., warehouse, processor, consignee, etc.)

 

Schedule 5.29

Page 1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF GUARANTY SUPPLEMENT

SUPPLEMENT NO. [    ], dated as of [            ], 20[    ] (the “Supplement”),
to the Term Loan and Security Agreement, dated as of June 29, 2016 (as amended,
restated, amended and restated, supplemented and/or otherwise modified from time
to time, the “Loan Agreement”), among SAEXPLORATION HOLDINGS, INC., a Delaware
corporation (the “Borrower”), the other Guarantors party thereto from time to
time, the Lenders party thereto from time to time and DELAWARE TRUST COMPANY, as
Administrative Agent and Collateral Agent (in such capacities, the “Agent”).

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Loan Agreement.

B. The Borrower and the Guarantors have entered into the Loan Agreement in order
to induce the Lenders to make Advances to the Borrower. Section 18.6 of the Loan
Agreement provides that additional wholly-owned Domestic Subsidiaries (other
than a Foreign Subsidiary Holding Company) of the Borrower shall become
Guarantors under the Loan Agreement by execution and delivery of an instrument
in the form of this Supplement. The undersigned Domestic Subsidiaries (the
“Additional Guarantors”) are executing this Supplement in accordance with the
requirements of the Loan Agreement, or as directed by the Borrower in its sole
discretion, to become a Guarantor under the Loan Agreement in order to induce
the Lenders to make additional Advances and as consideration for Advances
previously made.

Accordingly, the Agent and the Additional Guarantors hereby agree as follows:

Section 1. In accordance with Section 18.6 of the Loan Agreement, each
Additional Guarantor by its signature below becomes a Guarantor under the Loan
Agreement with the same force and effect as if originally named therein as a
Guarantor and each Additional Guarantor hereby (a) agrees to all the terms and
provisions of the Loan Agreement applicable to it as a Guarantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Guarantor thereunder are true and correct on and as of the date hereof,
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
respects as of such earlier date. In furtherance of the foregoing, each
Additional Guarantor does hereby, irrevocably, absolutely and unconditionally
guaranty, jointly with the other Guarantors and severally, as primary obligor
and not merely as surety, the due and punctual payment and performance of the
Guaranteed Obligations, in each case, whether such Guaranteed Obligations are
now existing or hereafter incurred under, arising out of or in connection with
any Loan Document, and whether at maturity, by acceleration or otherwise. Each
reference to a “Guarantor” and “Loan Party” (to the extent such Additional
Guarantor is a Subsidiary of the Borrower) in the Loan Agreement shall be deemed
to include each Additional Guarantor as if originally named therein as a
Guarantor or Loan Party, as applicable. The applicable provisions of the Loan
Agreement are hereby incorporated herein by reference.

Section 2. Each Additional Guarantor represents and warrants to the Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by under any provision of the Bankruptcy Code or
under any other state or federal bankruptcy or insolvency law, assignments for
the benefit of creditors, receiverships, formal or informal moratoria,
compositions, extensions generally with creditors, or proceedings seeking
reorganization, arrangement, or other similar relief and by general principles
of equity.

Section 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall be deemed an
original, but all of which when taken together shall constitute one and the same
instrument. This Supplement shall become effective when the Agent shall have
received a counterpart of this Supplement that bears the signature of each
Additional Guarantor and the Agent has executed a counterpart hereof. Delivery
by telecopier or by electronic .pdf copy of an executed counterpart of a
signature page to this Supplement shall be effective as delivery of an original
executed counterpart of this Supplement.

Section 4. Except as expressly supplemented hereby, the Loan Agreement shall
remain in full force and effect, subject to the termination of the Loan
Agreement pursuant to Section 2.9 of the Loan Agreement.

Section 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. The terms of Section 13 of the Loan
Agreement with respect to submission of jurisdiction, venue, consent to services
of process and waiver of jury trial are incorporated herein by reference,
mutatis mutandis, and the parties hereto agree to such terms.

 

Exhibit F

Page 1



--------------------------------------------------------------------------------

Section 6. If any provision of this Supplement is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Supplement shall not be affected or impaired thereby and
(b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 7. All communications and notices hereunder shall be in writing and
given as provided in Section 12 of the Loan Agreement.

Section 8. Each Additional Guarantor agrees to reimburse or to cause
reimbursement to the Agent for its reasonable and documented out-of-pocket
Expenses in connection with this Supplement as provided in Section 19.9 of the
Loan Agreement.

[The remainder of this page is intentionally left blank]

 

Exhibit F

Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Additional Guarantor and the Agent have duly executed
this Supplement to the Loan Agreement as of the day and year first above
written.

 

ADDITIONAL GUARANTOR: [                    ] By:  

 

Name:   Title:   [                    ] By:  

 

Name:   Title:  

 

Exhibit F

Page 3



--------------------------------------------------------------------------------

DELAWARE TRUST COMPANY, as Administrative Agent and Collateral Agent

By:

 

 

Name:

 

Title:

 

 

Exhibit F

Page 4



--------------------------------------------------------------------------------

EXHIBIT G

Form of Borrowing Certificate

[Date]

 

To: Delaware Trust Company,

as Administrative Agent (the “Administrative Agent”)

Ladies and Gentlemen:

Reference is made to that certain Term Loan and Security Agreement, dated as of
June 29, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Term Loan Agreement”), by and among SAExploration Holdings,
Inc., a Delaware corporation (the “Borrower”), the Guarantors party thereto from
time to time, the Lenders party thereto from time to time, and Delaware Trust
Company, in its capacity as Administrative Agent and Collateral Agent
thereunder. Capitalized terms used but not otherwise defined herein shall have
the meaning given to such terms in the Term Loan Agreement.

 

  1. The requested Funding Date shall be [                    ]1 (for the
avoidance of doubt, such Funding Date shall be a Business Day).

 

  2. (select one)

 

  ¨ A Borrowing constituting the Initial Advance

 

  ¨ A Borrowing constituting the Second Advance

 

  ¨ A Borrowing constituting a Subsequent Advance

 

  3. The principal amount of the Borrowing to which this notice applies is
$[        ]2.

 

  5. The account to be credited with the proceeds of the Borrowing is the
Designated Account, located at [                    ].3

 

  6. The undersigned hereby certifies on behalf of Borrower and the other Loan
Parties that, as of the date hereof, [the conditions set forth in Sections 4.1
and 4.4 of the Term Loan Agreement have been satisfied]4 [the conditions set
forth in Sections 4.2 and 4.4 of the Term Loan Agreement have been satisfied]5
[the conditions set forth in Sections 4.3 and 4.4 of the Term Loan Agreement
have been satisfied]6 and that such conditions shall be satisfied as of the
requested Funding Date.

 

 

1  Each Borrowing Certificate must be received by the Administrative Agent not
later than (i) 9:00 a.m. (New York City Time) at least three (3) Business Days
(or four (4) Business Days if the Borrowing request is received after 1:00 p.m.
New York City time) prior to the date that is the requested Funding Date.

2  Each Borrowing shall be in an aggregate amount of not less than $5,000,000 or
an integral multiple of $1,000,000 in excess thereof (or the full remaining
amount); provided, that (x) the Initial Advance shall be in an amount not to
exceed $5,600,000 and (y) the Second Advance shall be in an amount not to exceed
$9,400,000.

3  Insert wire instructions for Designated Account.

4  To be used for the Initial Advance.

5  To be used for the Second Advance.

6  To be used for a Subsequent Advance.

 

Exhibit G

Page 1



--------------------------------------------------------------------------------

  7. The undersigned hereby certifies on behalf of Borrower and the other Loan
Parties that the following statements are true and correct on the date hereof
and shall be true on the requested Funding Date, before and after giving effect
thereto and to the application of the proceeds thereof:

(a) the representations and warranties of Borrower and each other Loan Party or
its Subsidiaries contained in this Agreement or in the other Loan Documents are
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of such date, as though made on and as of such date (except to the extent that
such representations and warranties relate solely to an earlier date, in which
case such representations and warranties shall continue to be true and correct
in all material respects as of such earlier date); and

(b) no Default or Event of Default has occurred and is continuing, nor shall
either result from the making of the requested Advance.

This Borrowing Certificate complies with Section 2.3(a) of the Term Loan
Agreement.

 

Very truly yours, SAExploration Holdings, Inc., as Borrower By:  

 

Name:   Title:  

 

Exhibit G

Page 2



--------------------------------------------------------------------------------

EXHIBIT H

Form of Assignment and Assumption

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [ASSIGNOR
NAME] (the “Assignor”) and [ASSIGNEE NAME] (the “Assignee”). Capitalized terms
used herein but not otherwise defined herein shall have the meaning given to
such terms in that certain Term Loan Agreement identified below (the “Term Loan
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full (the “Standard Terms
and Conditions”).

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Term Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Term Loan Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the facility identified
below and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Term Loan Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1 Assignor: [Assignor Name]

 

2 Assignee: [Assignee Name] [and is an Affiliate/Approved Fund of [LENDER NAME]]

The Assignee hereby represents and warrants that it is not a Disqualified
Person.

 

3 Borrower: SAExploration Holdings, Inc. (the “Borrower”)

 

4 Administrative Agent: Delaware Trust Company, as the administrative agent
under the Term Loan Agreement (the “Administrative Agent”)

 

5 Term Loan Agreement: Term Loan and Security Agreement dated as of June 29,
2016 (as amended, restated, supplemented, or otherwise modified from time to
time), among Borrower, each Guarantor from time to time party thereto, each
Lender from time to time party thereto, and the Administrative Agent.

 

6 Assigned Interest:

 

   

Aggregate

Amount of

Advances for all

Lenders*

   Amount of
Advances Assigned*      Percentage
Assigned of
Advances1     $    $         $     

 

*  Amount to be adjusted by the counterparties to take into account any
payments, prepayments, or Advances made between the date of the Assignment and
the Effective Date.

1  Set forth as a percentage of the aggregate principal amount of the Advances
of all Lenders.

 

Exhibit H

Page 1



--------------------------------------------------------------------------------

   

Aggregate

Amount of

Commitments for all

Lenders*

   Amount of
Commitment Assigned*    Percentage
Assigned of
Commitment2   $    $    $

 

7 Date of Assignment:

 

8 Effective Date:3 [            ], 20[    ]

[The remainder of this page has been intentionally left blank]

 

 

2  Set forth as a percentage of the aggregate principal amount of the
Commitments of all Lenders.

3  To be inserted by the Administrative Agent and which shall be the effective
date of recordation of transfer in the Register therefor.

 

Exhibit H

Page 2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Name:   Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Name:   Title:  

 

Consented to and Accepted: Delaware Trust Company, as Administrative Agent4 By:
 

 

Name:   Title:   Consented to: SAExploration Holdings, Inc., as Borrower5 By:  

 

Name:   Title:  

 

 

4  To be executed to the extent required under Section 14.2(b) of the Term Loan
Agreement.

5  To be executed to the extent required under Section 14.2(b) of the Term Loan
Agreement and so long as no Event of Default under Section 9.1, 9.4 or 9.5 has
occurred and is continuing.

 

Exhibit H

Page 3



--------------------------------------------------------------------------------

ANNEX 1 TO

ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Term
Loan Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Borrower or the other Loan Parties, any of their respective Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by Borrower or the other Loan Parties, any of
their respective Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Term Loan Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Term Loan Agreement (subject to
receipt of such consents as may be required under the Term Loan Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Term Loan Agreement and the other Loan Documents and other instruments or
documents furnished pursuant thereto as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Term Loan Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 6.1 of the Term Loan Agreement and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (vi) if it is not already a Lender under the Term Loan
Agreement, attached to the Assignment and Assumption is a completed
administrative questionnaire, (vii) subject to Section 14.2(d) of the Term Loan
Agreement, the Administrative Agent has received a processing and recordation
fee of $3,500 as of the Effective Date, unless waived by the Administrative
Agent in its sole discretion, and (viii) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to
Section 16.1 of the Term Loan Agreement, duly completed and executed by the
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations that by the terms of the Loan Documents are required to be performed
by it as a Lender.

2. Payments. From and after the Effective Date referred to in this Assignment
and Assumption, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York, without
regard to conflicts of laws principles that would require the application of the
laws of another jurisdiction.

 

Exhibit H

Page 4



--------------------------------------------------------------------------------

EXHIBIT I

Post-Closing Items

Borrower shall satisfy the requirements and/or provide to the Agent each of the
documents, instruments, agreements and information set forth on this Exhibit I,
on or before the date specified for such requirement on this Exhibit or such
later date to be determined by the Required Lenders in their reasonable
discretion, each of which shall be completed or provided in form and substance
reasonably satisfactory to the Agent and the Required Lenders:

 

  1. Within 30 days of the Closing Date, Borrower shall cause to be delivered
(i) certificates of insurance naming the Agent as lender loss payee and
(ii) lender loss payable endorsements as required by the terms of Section 6.6 of
the Agreement.

 

  2. As soon as reasonably practicable and in accordance with the Intercreditor
Agreement, each Loan Party shall obtain Control Agreements from each bank
maintaining a Deposit Account, including HSBC USA, N.A. and Wells Fargo Bank,
N.A., for such Loan Party as required by Section 6.12(c) of the this Agreement.

 

  3. On or prior to the Second Advance Date, upon request by the Agent (at the
written direction of the Required Lenders) the Agent and the Lenders shall have
received, in form, scope and substance reasonably satisfactory to the Agent and
the Required Lenders, a legal opinion of Alaskan counsel to the Loan Parties,
addressed to the Agent and each of the Lenders.

 

  4. Promptly, and in any event within 5 Business Days after request by the
Agent (at the written direction of the Required Lenders), with respect to any
titled Equipment or Preempted Perfection Equipment whose value exceeds $100,000
individually or $500,000 in the aggregate, each Loan Party owning such Equipment
shall deliver an original certificate of title or other similar document issued
by the applicable Governmental Authority for each such Equipment titled under
state law, together with a signed title application naming the Agent as lien
holder with respect to such Equipment and evidence that such title certificates
have been filed (with the Agent’s Lien noted thereon) in the appropriate filing
office in accordance with Section 6.12(k) of the this Agreement.

 

  5. As soon as reasonably practicable after the Closing Date, Borrower shall
deliver to the Agent a signed preferred ship mortgage for any federally
registered vessel.

 

  6. Within 10 Business Days of the Closing Date, Borrower shall deliver to the
Agent executed trademark and copyright security agreements in favor of the Agent
for the Intellectual Property identified on Schedule 5.26(b) to the Information
Certificate, in addition to all necessary filings with the United States Patent
and Trademark Office and United States Copyright Office, as applicable.

 

  7. Borrower agrees to issue the Backstop Shares (as defined in the
Restructuring Support Agreement) in accordance with the terms of the
Restructuring Support Agreement.

 

Exhibit I

Page 1



--------------------------------------------------------------------------------

Schedule A-1

TO TERM LOAN AND SECURITY AGREEMENT

Collection Account

 

Schedule A-1



--------------------------------------------------------------------------------

Schedule A-2

TO TERM LOAN AND SECURITY AGREEMENT

Authorized Person

Brent Whiteley, Chief Financial Officer, General Counsel and Secretary

Jeff Hastings, Chairman

Susan Stewart, Authorized Person

Brian Beatty, Authorized Person

 

Schedule A-2



--------------------------------------------------------------------------------

Schedule D-1

TO TERM LOAN AND SECURITY AGREEMENT

Designated Account

 

Schedule D-1



--------------------------------------------------------------------------------

Schedule P-1

TO TERM LOAN AND SECURITY AGREEMENT

Permitted Investments

 

1. The Equity Interests held by Loan Parties on the Closing Date in Subsidiaries
listed in Schedule 5.1(c) of the Information Certificate;

 

2. The Equity Interests held by SAExploration, Inc. on the Closing Date in the
Kuukpik Joint Venture;

 

3. The Investments evidenced by the Intercompany Notes, to the extent
constituting Permitted Indebtedness; and

 

4. Guarantees of Subsidiary performance of customer contracts entered into in
the ordinary course of business.

 

Schedule P-1



--------------------------------------------------------------------------------

Schedule P-2

TO TERM LOAN AND SECURITY AGREEMENT

Permitted Liens

 

Debtor

  

Secured Party

  

Initial Financing Statement No.

SAExploration Holdings, Inc.    U.S. Bank National Association, as Trustee and
Noteholder Collateral Agent    2014 2630432 SAExploration Holdings, Inc.   
Wells Fargo Bank, National Association    2014 4133153 SAExploration, Inc.   
U.S. Bank National Association, as Trustee and Noteholder Collateral Agent   
2014 2630499 SAExploration, Inc.    Wells Fargo Bank, National Association   
2014 4133013 SAExploration, Inc.    PACIFIC WESTERN EQUIPMENT FINANCE, A
DIVISION OF PACIFIC WESTERN BANK    2014 4650081 SAExploration Sub, Inc.    U.S.
Bank National Association, as Trustee and Noteholder Collateral Agent    2014
2630705 SAExploration Sub, Inc.    Wells Fargo Bank, National Association   
2014 4133088 NES, LLC    U.S. Bank National Association, as Trustee and
Noteholder Collateral Agent    2014-785028-7 NES, LLC    Wells Fargo Bank,
National Association    2014 791848-3 SAExploration Seismic Services (US), LLC
   U.S. Bank National Association, as Trustee and Noteholder Collateral Agent   
2014 2630572 SAExploration Seismic Services (US), LLC    Wells Fargo Bank,
National Association    2014 4133229

 

Schedule P-2